EXHIBIT 10.2

ALLIED NEVADA GOLD CORP.

as Borrower

and

 

Wilmington Savings Fund Society, FSB

as Administrative Agent and Collateral Agent

And

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO

 

 

SECURED MULTIPLE DRAW DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

 

Dated as of March [    ], 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION   1    1.1 Defined Terms   1    1.2 Other Usages   33
   1.3 Plural and Singular   33    1.4 Headings   33    1.5 Currency   33    1.6
Non-Business Days   33    1.7 Schedules and Exhibits   33    1.8 Accounting
Terms - GAAP   34    1.9 Rule of Construction   34    1.10 Successors and
Permitted Assigns of Parties   34    1.11 Meaning of Include   34    1.12 UCC
Definitions   34    ARTICLE 2 CREDIT FACILITY   35    2.1 Establishment of
Credit Facility   35    2.2 [Reserved]   35    2.3 Reduction of Individual
Commitments   35    2.4 Termination of Credit Facility   35    ARTICLE 3 GENERAL
PROVISIONS RELATING TO CREDITS   36    3.1 Loan Requests   36    3.2 Funding of
Loans   36    3.3 Failure of Lender to Fund Loan   36    3.4 [Reserved]   37   
3.5 [Reserved]   37    3.6 Time and Place of Payments   37    3.7 Remittance of
Payments   37    3.8 Evidence of Indebtedness   38    3.9 [Reserved]   38   
3.10 [Reserved]   38    3.11 Administrative Agent’s Discretion to Allocate   38
   ARTICLE 4 [RESERVED]   39    ARTICLE 5 GUARANTY   39   

 

i



--------------------------------------------------------------------------------

5.1 Guaranty   39    5.2 Contribution   39    5.3 Authorization; Other
Agreements   39    5.4 Guaranty Absolute and Unconditional   40    5.5 Waivers  
41    5.6 Reliance   41    ARTICLE 6 SECURITY   42    6.1 Security   42    6.2
Perfection of Security Interests   44    6.3 Pledged Collateral   45    6.4 DIP
Agent’s and Secured Parties’ Rights; Limitations on DIP Agent’s and Secured
Parties’ Secured Obligations   46    6.5 Covenants of the Obligors with Respect
to Collateral   47    6.6 Bank Accounts; Collection of Accounts and Payments  
52    6.7 DIP Agent’s Appointment as Attorney-In-Fact   52    6.8 Grant of
License to Use Property; Intellectual Property   54    6.9 Limitation on DIP
Agent’s and Secured Parties’ Duty in Respect of Collateral   56    6.10
Authorized Terminations   57    6.11 Modifications   57    ARTICLE 7 INTEREST
AND FEES   58    7.1 Interest Rates   58    7.2 Calculation and Payment of
Interest and Fees   58    7.3 General Interest Rules   59    ARTICLE 8 RESERVE,
CAPITAL, INDEMNITY AND TAX PROVISIONS   59    8.1 Conditions of Credit   59   
8.2 Change of Circumstances   59    8.3 Failure to Fund as a Result of Change of
Circumstances   61    8.4 [Reserved]   61    8.5 Indemnity for Transactional and
Environmental Liability   61    8.6 Gross-Up for Taxes   63    ARTICLE 9
REPAYMENTS AND PREPAYMENTS   67    9.1 Repayment of Credit Facility   67    9.2
Voluntary Prepayments under Credit Facility   67    9.3 Prepayment Notice   67
  

 

ii



--------------------------------------------------------------------------------

9.4 [Reserved]   67    9.5 [Reserved]   67    9.6 Currency of Repayment   67   
9.7 Mandatory Prepayments   67    ARTICLE 10 REPRESENTATIONS AND WARRANTIES   68
   10.1 Representations and Warranties   68    10.2 Survival of Representations
and Warranties   77    ARTICLE 11 COVENANTS   77    11.1 Affirmative Covenants  
77    11.2 Restrictive Covenants   89    ARTICLE 12 CONDITIONS PRECEDENT TO
OBTAINING CREDIT   95    12.1 Conditions Precedent to All Credit   95    12.2
Conditions Precedent to Effectiveness of Agreement   96    12.3 [Reserved]   99
   12.4 Waiver   99    ARTICLE 13 DEFAULT AND REMEDIES   99    13.1 Events of
Default   99    13.2 Remedies Upon Event of Default   104    13.3 Remedies
Cumulative   106    13.4 Set-Off   107    13.5 Code and Other Remedies   107   
13.6 Accounts and Payments in Respect of General Intangibles   110    13.7
Collateral Proceeds.   112    13.8 Registration Rights   112    13.9 Deficiency.
  113    ARTICLE 14 THE DIP AGENT   113    14.1 [Appointment and Authorization
of Administrative Agent and Collateral Agent   113    14.2 Interest Holders  
114    14.3 Consultation with Counsel   114    14.4 Documents   114    14.5
Reliance by the DIP Agent   114    14.6 Responsibility of Administrative Agent
and Collateral Agent   114    14.7 Action by Administrative Agent or Collateral
Agent   115    14.8 Notice of Events of Default   115   

 

iii



--------------------------------------------------------------------------------

14.9 Responsibility Disclaimed   116    14.10 Indemnification   116    14.11
Credit Decision   116    14.12 Successor Administrative Agent and Collateral
Agent   117    14.13 Delegation by Administrative Agent or Collateral Agent  
118    14.14 Waivers and Amendments   118    14.15 Determination by
Administrative Agent Conclusive and Binding   119    14.16 Adjustments among
Lenders after Acceleration   120    14.17 Redistribution of Payment   120   
14.18 Distribution of Notices   121    14.19 Other Security Not Permitted   121
   14.20 Discharge of Security   121    14.21 Exculpation of the DIP Agent   121
   14.22 [Reserved]   123    14.23 Enforcement   123    14.24 [Application of
Cash Proceeds of Realization   123    14.25 Survival   123    14.26 Credit
Bidding   124    14.27 Register   124    ARTICLE 15 MISCELLANEOUS   125    15.1
Notices   125    15.2 Severability   126    15.3 Counterparts   126    15.4
Successors and Assigns   127    15.5 Assignment   127    15.6 Entire Agreement  
129    15.7 Further Assurances   130    15.8 Judgment Currency   130    15.9
Waivers of Jury Trial, Governing Law   131    15.10 Consultant   132    15.11
USA Patriot Act   132    15.12 Information   132   

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

SCHEDULE A LENDERS AND INDIVIDUAL COMMITMENTS

SCHEDULE B EXCLUDED SUBSIDIARIES

SCHEDULE C CORPORATE STRUCTURE

SCHEDULE 6.5(a)(iv) CERTAIN SHARES, NOTES AND INSTRUMENTS

SCHEDULE 6.5(d) ORGANIZATIONAL AND COLLATERAL INFORMATION

SCHEDULE 10.1(e) LITIGATION

SCHEDULE 10.1(ff) COMMERCIAL TORT CLAIMS

SCHEDULE 10.1(ee) MILESTONES

SCHEDULE 11.2(f) CERTAIN RESTRICTIONS AND CONDITIONS

SCHEDULE 11.2(p) MINING EXPLORATION PROPERTIES

SCHEDULE 12.2(i) DEFAULTS UNDER MATERIAL AGREEMENTS

EXHIBIT A FLASH REPORT

EXHIBIT B LEACH PAD ROLLFORWARD AND NRV REPORT

EXHIBIT C FORM OF DRAWDOWN NOTICE

EXHIBIT D COMPLIANCE CERTIFICATE

EXHIBIT E INITIAL BUDGET

EXHIBIT F FORM OF ASSIGNMENT AND ASSUMPTION

 

v



--------------------------------------------------------------------------------

SECURED MULTIPLE DRAW DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of March
[    ], 2015 (this “Agreement”) by and among Allied Nevada Gold Corp., a
corporation incorporated under the laws of the State of Delaware, as borrower
(the “Borrower”), the direct and indirect subsidiaries of the Borrower party
hereto from time to time as guarantors, the lending institutions from time to
time parties hereto as lenders (each, a “Lender” and, collectively, the
“Lenders”) and Wilmington Savings Fund Society, FSB, as Administrative Agent and
Collateral Agent.

WHEREAS each Obligor (as defined below) filed voluntary petitions for relief
under chapter 11 of the Bankruptcy Code (as defined below) in the United States
Bankruptcy Court for the District of Delaware on March [    ], 2015;

WHEREAS each Obligor is continuing in the possession of its assets and in the
management of its business as a debtor-in-possession pursuant to Sections
1107(a) and 1108 of the Bankruptcy Code (as defined below);

WHEREAS the Borrower has requested the Lenders to provide the post-petition
secured multiple draw credit facility to the Borrower in an aggregate principal
amount of up to $78,000,000 (the “Credit Facility”) on the terms and conditions
set forth, and for the purposes described, herein;

WHEREAS to provide security for the repayment of the loans made available
pursuant hereto and payment of the other obligations of the Borrower hereunder,
the Obligors have agreed to provide the Administrative Agent, the Collateral
Agent and the Lenders, in each case, subject to the Carve-Out (as defined
below), with Liens on the Collateral (as defined below); and

WHEREAS the Lenders are willing to make the requested Credit Facility available
on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Defined Terms

The following defined terms shall for all purposes of this Agreement, or any
amendment, modification, waiver, substitution, supplement, replacement,
restatement or addition hereto, have the following respective meanings unless
the context otherwise specifies or requires or unless otherwise defined herein:

“ABL Secured Obligations” means “Secured Obligations” as defined in the
Prepetition ABL Credit Agreement.



--------------------------------------------------------------------------------

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.

“Actual Operating Disbursements” shall have the meaning ascribed thereto in
Section 11.2(q)(i).

“Acquisition” means, with respect to any Person:

(a) a share purchase or other acquisition of, merger or consolidation into, any
other Person, in each case, in any transaction or series of transactions whereby
the Borrower shall Control the entity being acquired immediately following the
completion of such acquisition but not before; or

(b) a purchase or other acquisition of all or substantially all of the assets of
any other Person (or of a division or unit of any other Person) are being
acquired, in each case, in any transaction or series of transactions.

“Act” shall have the meaning ascribed thereto in Section 15.11.

“Additional Guarantor” means any direct or indirect wholly-owned Subsidiary of
the Borrower (other than an Excluded Subsidiary) which has become a Guarantor
pursuant to Section 11.1(x).

“Additional Loan” shall have the meaning ascribed thereto in Section 2.1.

“Additional Security Trigger” shall have the meaning ascribed thereto in Section
11.1(z).

“Administrative Agent” means Wilmington Savings Fund Society, FSB, in its
capacity as administrative agent of the Lenders, and any successor thereto
pursuant to Section 14.12.

“Affected Lender” shall have the meaning ascribed thereto in Section 8.3.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, and
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Shares of that Person.

“Agreement” shall have the meaning specified in the preamble hereto.

“Allied VGH” means Allied VGH Inc., a corporation incorporated under the laws of
Nevada.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Applicable Law” means each international, foreign, Federal, state and local
statute (including common law), treaty, rule, guideline, regulation, ordinance,
code and administrative or judicial precedent or authority, including the
interpretation or administration thereof by any Official Body charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Official Body, in each case whether or not having
the force of law. For purposes of Section 8.6, the term “Applicable Law”
includes FATCA.

“Applicable Lenders” means the Majority Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Approved Budget” means the Initial Budget, as updated pursuant to
Section 11.1(ff)(i) during the continuance of the Chapter 11 Cases to the extent
such update is in form and substance reasonably satisfactory to the Majority
Lenders.

“Assenting Lender” shall have the meaning ascribed thereto in Section 8.3.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 15.5), and accepted by the Administrative Agent, in substantially the
form of Exhibit F or any other form approved by the Administrative Agent.

“Assigned Insurance Policies” shall have the meaning ascribed thereto in Section
6.1(w).

“Availability Period” means the period from and including May 1, 2015, to but
excluding the Termination Date.

 

3



--------------------------------------------------------------------------------

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, or (e) Cash Management
Services.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Provider” means any Lender or any of its Affiliates; provided that
if, at any time, a Lender ceases to be a Lender under this Agreement, then, from
and after the date on which it ceases to be a Lender thereunder, neither it nor
any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Secured Obligations.

“Bankruptcy Code” means title 11 of the United States Code (11 U.S.C. §§
101-1532), as amended from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or such other court having competent jurisdiction over the Chapter 11
Cases.

“BNS” means The Bank of Nova Scotia.

“Borrower” shall have the meaning specified in the preamble hereto.

“Borrower Materials” shall have the meaning ascribed thereto in Section 15.12.

“Borrowing” means a borrowing or deemed borrowing, as applicable, consisting of
a Loan made by each of the Lenders pursuant to Section 2.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, Reno, Nevada or the state where the DIP Agent’s office is
located.

“Calculation Date” means each March 31, June 30, September 30 and December 31
falling after the Closing Date whereby the Borrower calculates the Reserve Tail.

“Capital Expenditures” means, for any particular period, those expenditures of
the Borrower on a consolidated basis which would, in accordance with GAAP, be
considered capital expenditures of the Borrower for such period.

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed and including, without limitation, equipment)
by that Person as lessee that, in conformity with GAAP, is, or is required to
be, accounted for as a finance lease obligation on the balance sheet of that
Person.

 

4



--------------------------------------------------------------------------------

“Carve-Out” has the meaning set forth in the Interim Order (with respect to any
period prior to the entry of the Final Order) or the Final Order (from and after
the date the Final Order is entered).

“Cash” means, at any particular time, cash and Cash Equivalents of the Borrower
determined on a consolidated basis at such time.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the governments of Australia, the United States or Canada or any
agency or instrumentality thereof with maturities of 12 months or less from the
date of acquisition, (b) certificates of deposit, time deposits and eurodollar
time deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank incorporated in Australia, the
United States or Canada having capital and surplus in excess of $500,000,000 or
any other commercial bank having a rating of at least A3 (Moody’s) or A- (S&P),
(c) repurchase obligations for underlying securities of the types described in
clauses (a) and (b) entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) investment funds investing at
least 95% of their assets in securities of the types described in clauses (a) to
(c) above and (e) readily marketable direct obligations issued by Australia, the
United States or Canada or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s, or S&P with
maturities of 24 months or less from the date of acquisition.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“Cash Proceeds of Realization” means the aggregate of (a) all Proceeds of
Realization in the form of cash and (b) all cash proceeds of the Disposition of
non-cash Proceeds of Realization, in each case, expressed in United States
dollars.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 of the United States, as amended by the Superfund
Amendments and Reauthorization Act and as further amended from time to time, and
any successor statute and including all regulations issued under all such
statutes.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Official Body; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means and shall be deemed to have occurred if (a) the
Borrower fails at any time to own, directly or indirectly, 100% of the Shares of
each other Obligor free and clear of all Liens (other than the Liens in favor of
the DIP Agent and/or the Prepetition ABL Agent), except where such failure is as
a result of a transaction permitted by the Credit Documents; (b) during any
period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower ceases to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (c) any person or group of persons (within
the meaning of the Securities Exchange Act of 1934, as amended) (i) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of 35% or more of the issued and outstanding Shares of the
Borrower or Shares representing 35% or more of the voting power of the
Borrower’s Shares or (ii) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors of the
Borrower, or (d) the occurrence of any “Change of Control” as defined in the
Prepetition ABL Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Chapter 11 Cases” means the voluntary cases under chapter 11 of the Bankruptcy
Code of the Borrower and its affiliated debtors and debtors-in-possession in the
Bankruptcy Court.

“Closing Date” means the date of this Agreement.

“Collateral Agent” means, Wilmington Savings Fund Society, FSB, acting in its
capacity as collateral agent, for its own benefit and the benefit of the other
Secured Parties, or any successor collateral agent.

“Code” means the Internal Revenue Code of 1986 of the United States, as amended
from time to time, and any successor statute and including all regulations
issued and/or promulgated under all such statutes.

“Collateral” shall have the meaning ascribed thereto in Section 6.1.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Committee” means the official committee of unsecured creditors, if any,
appointed in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy
Code.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Companies” means, collectively, the Borrower and each Subsidiary of the
Borrower and “Company” means any one of the Companies.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consultant” means any independent engineer, technical consultant, auditor
and/or advisor from time to time retained by the DIP Agent, in each case, for
the benefit of the Lenders, for the purpose of, inter alia, verifying any Leach
Pad Rollforward and NRV Report, and/or technical performance and functioning of
the Hycroft Mine.

“Contributing Lender” shall have the meaning ascribed thereto in Section 3.3.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting equity, the ability to exercise voting power, by contract or
otherwise and “Controlled” shall have a similar meaning.

 

7



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by an Obligor
or one of its Subsidiaries, the Administrative Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).

“Controlled Account” shall have the meaning ascribed thereto in
Section 11.1(bb)(i).

“Controlled Account Bank” shall have the meaning ascribed thereto in
Section 11.1(bb)(i).

“Copyright License” means any agreement now or hereafter in existence granting
to any Obligor any rights, whether exclusive or non-exclusive, to use another
Person’s copyrights or copyright applications, or pursuant to which any Obligor
has granted to any other Person, any right, whether exclusive or non-exclusive,
with respect to any Copyright, whether or not registered.

“Copyrights” means original works of authorship in any medium of expression,
whether or not published, and all rights, title and interests arising under any
Applicable Law in or relating to copyrights and all mask work, database and
design rights, whether or not registered or published, all registrations and
recordations thereof and all applications in connection therewith, including
copyrights for computer programs, and all issuances, extensions and renewals of
such registrations and applications and all tangible and intangible property
embodying the foregoing.

“Credit Documents” means this Agreement, the Fee Letter, the Security Documents,
the Perfection Certificates, Bank Product Agreements, if any, the Interim Order,
the Final Order and all instruments and agreements executed and delivered by the
Obligors in favor of any one or more of the Finance Parties from time to time in
connection with this Agreement or any other Credit Document and any confirmation
of obligations under any such Credit Documents executed and delivered by any
such Company, but specifically excluding any Risk Management Agreements.

“Credit Facility” shall have the meaning ascribed thereto in the recitals
hereto.

“Default” means any event which is or which, with the passage of time, the
giving of notice or both, would be an Event of Default.

“Default Rate” means an interest rate equal to the Interest Rate plus 2.00% per
annum.

“Defaulting Lender” shall have the meaning ascribed thereto in Section 3.3.

 

8



--------------------------------------------------------------------------------

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

“Derivative Exposure” in relation to any Person (the “relevant party”) and any
counterparty of the relevant party at any time means the amount which would be
payable by the relevant party to that counterparty, or by that counterparty to
the relevant party, as the case may be, pursuant to all Risk Management
Agreements entered into between them and in effect at that time if the
transactions governed thereby were to be terminated as the result of the early
termination thereof. If the Derivative Exposure would be payable by the relevant
party to the counterparty of the relevant party at the relevant time of
determination, it is referred to herein as “Out-of-the-Money Derivative
Exposure”.

“Designated Account” means, an account designated by the Administrative Agent.

“DIP Agent” means the Administrative Agent and Collateral Agent.

“DIP Facility Motion” shall have the meaning ascribed thereto in the
Restructuring Support Agreement.

“DIP Liens” means the Liens and security interests granted to the DIP Agent, for
the benefit of the Lenders, pursuant to Section 6.1, which such Liens and
security interests shall have the priorities set forth in the Interim Order or
the Final Order, as applicable.

“Disclosure Statement” means a disclosure statement relating to the Plan of
Reorganization, and all related schedules, supplements, exhibits and orders, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent (at the direction of the Majority Lenders).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions) of any
property (including, without limitation, any Shares) by any Person (or the
granting of any option or other right to do any of the foregoing), including
(a) any sale, assignment, transfer or other disposal, with or without recourse,
of any notes or accounts receivable or any rights and claims associated
therewith and (b) any sale and leaseback transaction and any sale, transfer,
license or other disposition.

“Distribution” means:

(a) the declaration, payment or setting aside for payment of any dividend or
other distribution on or in respect of any shares in the capital of the Borrower
or any of its Subsidiaries, other than a dividend declared, paid or set aside
for payment by the Borrower or any of its Subsidiaries which is payable in
shares of the Borrower or any of its Subsidiaries;

 

9



--------------------------------------------------------------------------------

(b) the redemption, retraction, purchase, retirement or other acquisition, in
whole or in part, of any shares in the capital of the Borrower or any of its
Subsidiaries or any securities, instruments or contractual rights capable of
being converted into, exchanged or exercised for shares in the capital of the
Borrower or any of its Subsidiaries, including, without limitation, options,
warrants, conversion or exchange privileges and similar rights; and

(c) The payment or prepayment of interest or the repayment or prepayment of
principal with respect to any consolidated Indebtedness of the Borrower which is
subordinated to the Secured Obligations.

“$” denotes United States dollars.

“Draw Date” means the date of the making of any Loan hereunder.

“Drawdown Notice” shall have the meaning ascribed thereto in Section 3.1.

“Effective Date” means the effective date of the Plan of Reorganization.

“Enforcement Action” means the exercise by DIP Agent in good faith of any of its
material enforcement rights and remedies as a secured creditor hereunder or
under the other Credit Documents, applicable law or otherwise at any time upon
the occurrence and during the continuance of an Event of Default (including,
without limitation, the solicitation of bids from third parties to conduct the
liquidation of the Collateral, the engagement or retention of sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers or
other third parties for the purposes of valuing, marketing, promoting and
selling the Collateral, the commencement of any action to foreclose on the
security interests or Liens of DIP Agent in all or any material portion of the
Collateral, notification of Account Debtors to make payments to DIP Agent, any
action to take possession of all or any material portion of the Collateral or
commencement of any legal proceedings or actions against or with respect to all
or any portion of the Collateral).

“Enforcement Date” means the date on which the DIP Agent notifies the Obligors,
pursuant to Section 13.2, that all Secured Obligations of the Obligors to the
Lenders hereunder have become immediately due and payable or on which such
Secured Obligations automatically become due and payable pursuant to
Section 13.2, whichever occurs first.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.

“Environmental Indemnified Liabilities” shall have the meaning ascribed thereto
in Section 8.5(b).

 

10



--------------------------------------------------------------------------------

“Environmental Law” means any Legal Requirement that addresses, is related to or
is otherwise concerned with environmental, health or safety issues, including
any Legal Requirement relating to any emissions, discharges, releases or
threatened releases of Hazardous Materials into the Environment, including
ambient air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, existence, treatment, storage,
disposal, transport, handling, clean-up or control of Hazardous Materials,
including CERCLA, as amended from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States, as amended from time to time, and any successor statute and including
all regulations issued under all such statutes.

“ERISA Affiliate” shall mean Person that is a member of a group of which the
Borrower is a member and which group is treated as a single employer under
Section 414(b), (c), (m), (n) or (o) of the Code, Section 4001 of ERISA or as a
result of the Borrower or a Subsidiary of the Borrower being or having been a
general partner of such Person.

“ERISA Companies” means the Borrower and the ERISA Affiliates and “ERISA
Company” means any of the ERISA Companies.

“Event of Default” means any one of the events set forth in Section 13.1.

“Excluded Shares” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary. For the purposes of this definition,
“voting stock” means, with respect to any issuer, the issued and outstanding
shares of each class of Shares of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” shall have the meaning ascribed thereto in Section 6.1.

“Excluded Subsidiaries” means, at any particular time, those Subsidiaries of the
Borrower set forth in Schedule B hereto designated from time to time as an
Excluded Subsidiary by the Borrower.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office, located in
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Individual Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Individual Commitment (other than pursuant to an
assignment request by the Borrower), or (ii) such Lender changes its lending
office, except, in each case, to the extent that, pursuant to Section 8.6(a),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 8.6(e); and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Exposure” means, with respect to a particular Finance Party at a particular
time, the amount of the Secured Obligations owing to such Finance Party at such
time, as reflected in the books and records of the Administrative Agent.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means that certain fee letter, dated as of the date hereof, entered
into between the Administrative Agent and the Borrower.

“Final Order” means a final order of the Bankruptcy Court pursuant to section
364 of the Bankruptcy Code approving the Credit Documents and the Credit
Facility (including the Loans), in form and substance reasonably satisfactory to
the Administrative Agent (at the direction of the Majority Lenders), which Final

 

12



--------------------------------------------------------------------------------

Order shall be in full force and effect and shall not have been reversed,
vacated, overturned, stayed or subject to the possibility of appeal, and shall
not have been amended, supplemented or otherwise modified without the prior
written consent of the Administrative Agent (at the direction of the Majority
Lenders).

“Finance Parties” means the Administrative Agent, the Collateral Agent and the
Lenders.

“Financial Covenant” means the covenant set forth in Section 11.1(o).

“Fiscal Quarter” means any of the three-month periods ending on the last day of
March, June, September and December in each Fiscal Year.

“Fiscal Year” means the twelve-month period ending on the last day of December
in each year.

“Flash Report” means the flash and cost report in the form attached hereto as
Exhibit A to be in form and substance reasonably satisfactory to the Majority
Lenders.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia (including, for the avoidance of doubt, any Subsidiary
organized under the laws of Puerto Rico or any other territory).

“F.R.S. Board” means the Board of Governors of the Federal Reserve System of the
United States or any successor thereto.

“Future Operating Mine” means any mine or project wholly owned by an Obligor in
respect of which (a) such mine or project produces minerals and/or base or
precious metals and/or metals in concentrate; or (b) any such mine or project
that it is proceeding with commercial development.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time consistently applied, as recommended by the American
Institute of Certified Public Accountants.

“Gold Equivalent” means, at any particular time, gold ounces plus the gold
equivalent of silver ounces, with silver ounces converted to gold ounces based
upon the spot gold and silver prices at the time of such conversion.

“Gold Price” means, as of any date of determination, the lesser of (a) the 60
day trailing average London Bullion Market Association afternoon fixing price
for gold as of the last day of the month most recently ended prior to such date
and (b) the London Bullion Market Association spot price for gold as of the last
day of the month most recently ended prior to such date.

 

13



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall have the meaning ascribed thereto in Section 5.1.

“Guarantees” means the one or more guarantees to be made by the Guarantors in
favor of the DIP Agent for the benefit of the Secured Parties as set forth in
Article 5 of this Agreement.

“Guarantors” means Allied Nevada Gold Holdings LLC, Allied VGH Inc., Allied VNC
Inc., Hycroft Resources & Development, Inc., Victory Exploration Inc., Victory
Gold Inc., ANG Central LLC, ANG Cortez LLC, ANG Eureka LLC, ANG North LLC, ANG
Northeast LLC, ANG Pony LLC and Hasbrouck Production Company LLC, each
Additional Guarantor and all other direct and indirect wholly-owned Subsidiaries
of the Borrower other than Excluded Subsidiaries.

“Hazardous Materials” means any waste, chemical or other substance that is
hazardous, radioactive, toxic, a pollutant or a contaminant, or that is
regulated, listed, defined, designated, or classified, or otherwise determined
to be, as such under or pursuant to any Environmental Law, including any mixture
or solution thereof, and specifically including petroleum and all derivatives
thereof or synthetic substitutes thereof, asbestos or asbestos-containing
materials, urea formaldehyde foam insulation, transformers or other equipment
that contain polychlorinated biphenyls, and radon gas.

“High Yield Indebtedness” means unsecured senior Indebtedness of the Borrower
issued pursuant to the High Yield Indenture in an aggregate principal amount not
to exceed CDN$400,000,000.

“High Yield Indenture” means the note indenture, dated as of May 25, 2012,
entered into between the Borrower, as issuer, and Computershare Trust Company of
Canada, as trustee pursuant to which the High Yield Indebtedness was issued.

“Hycroft Demonstration Plant” means that certain temporary demonstration plant
related to the sulfide mill expansion project at the Hycroft Mine that will
(i) have a processing capacity of three (3) to six (6) tons per day,
(ii) include a primary ball mill, floatation cells, a regrind ball mill,
alkaline oxidation and cyanide leaching and (iii) will be in operation for at
least three (3) months or until the concept, operating costs and reagent
consumption is fully demonstrated to the reasonable satisfaction of the Majority
Lenders.

“Hycroft Mine” means Hycroft Resources’ gold and silver mine located 54 miles
west of Winnemucca, Nevada along the border of Humboldt and Pershing Counties,
all as more fully described in the Borrower’s Form 10-K filed with the United
States Securities and Exchange Commission for the Fiscal Year ended December 31,
2013.

 

14



--------------------------------------------------------------------------------

“Hycroft Resources” means Hycroft Resources & Development, Inc., a corporation
incorporated under the laws of Nevada.

“Indebtedness” of any Person means, without duplication, (i) indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services, other than trade payables owed to a holder of a critical vendor claim
against an Obligor in the Chapter 11 Cases not overdue by more than 180 days
incurred in the ordinary course of business and payable in accordance with
customary practices, (ii) other indebtedness of such Person which is evidenced
by a note, bond, debenture or similar instrument, (iii) obligations of such
Person under any Capital Lease (iv) contingent obligations of such Person in
respect of any letter of credit, bankers’ acceptances, bank guarantee or surety
bond, (v) to the extent accelerated, the Out-of-the-Money Derivative Exposure of
such Person, (vi) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, and (vii) the contingent obligations of such Person under any
guarantee or other agreement assuring payment of any obligations of any Person
of the type described in the foregoing clauses (i) through (vi) (for greater
certainty, the contingent obligations assuring payment of any Out-of-the-Money
Derivative Exposure will only be treated as Indebtedness if such
Out-of-the-Money Derivative Exposure has in fact been accelerated).

“Indebtedness Currency” shall have the meaning ascribed thereto in
Section 15.8(a).

“Indemnified Liabilities” shall have the meaning ascribed thereto in
Section 8.5(a).

“Indemnified Parties” shall have the meaning ascribed thereto in Section 8.5(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Individual Commitment” means, with respect to a particular Lender, the
obligation of such Lender to make a Loan hereunder, in a principal amount not to
exceed the amount set forth in Schedule A attached hereto, as may be reduced,
increased or amended from time to time pursuant to, as applicable, Sections 2.3,
8.3 and 15.5 as the individual commitment of such Lender with respect to the
Credit Facility.

“Initial Loan” shall have the meaning ascribed thereto in Section 2.1.

 

15



--------------------------------------------------------------------------------

“Initial Loan Amount” shall have the meaning ascribed thereto in Section 2.1.

“Initial Budget” means a cash flow forecast setting forth (i) the total ounces
of gold sold, (ii) the total ounces of Gold Equivalent sold, and (iii) the total
operating disbursements, in each case of (i) through (iii), on a weekly basis
and (iv) the total monthly ounces of gold produced, on a monthly basis, for the
period beginning as of the week of the Closing Date through the 13-week period
following the Closing Date, broken down by week, including the anticipated
weekly uses of the proceeds of the Loans, which shall include, among other
things, available cash, cash flow, payment of trade payables and ordinary course
expenses, total cash disbursements and capital expenditures, fees and expense
relating to the Credit Facility, and working capital and other general corporate
needs, which forecast shall be in form and substance reasonably satisfactory to
the Majority Lenders.

“Intellectual Property” shall mean on a worldwide basis all (i) Patents;
(ii) Trademarks; (iii) Internet Domain Names; (iv) Copyrights; (v) Trade
Secrets, confidential information, formulas, designs, know-how and other
proprietary information, research and development, inventions, methods,
processes, compositions, whether or not patentable; (vi) Software; and (vii) all
other intellectual property and all common law and other rights in and to the
foregoing owned by or licensed to any Obligor and used in or necessary to the
operation of its business.

“Intellectual Property Security Agreement” means, any Intellectual Property
Security Agreement among the applicable Obligors and the DIP Agent, granting a
Lien in the Intellectual Property, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

“Interest Payment Date” means, with respect to any Loan, the last day of each
calendar month and the Maturity Date; provided, however, that if such day is not
a Business Day, the “Interest Payment Date” shall be the immediately succeeding
Business Day.

“Interest Rate” shall have the meaning ascribed thereto in Section 7.1.

“Interim Order” means the interim order entered by the Bankruptcy Court pursuant
to Section 364 of the Bankruptcy Code approving the Credit Documents and the
Credit Facility (including the Loans) on an interim basis, in form and substance
satisfactory to the Administrative Agent (at the direction of the Majority
Lenders).

“IRS” means the United States Internal Revenue Service.

“Internet Domain Name” means all right, title and interest arising under any
Applicable Law in or relating to internet domain names, whether or not
trademarks, registered in any generic top level domain by any authorized private
registrar or Official Body.

 

16



--------------------------------------------------------------------------------

“Inventory” shall mean all gold and silver which has been mined by the Obligors
in the ordinary course of the Obligors’ business, regardless of whether it is
unrefined, in the process of refinement or is refined and held for sale or
lease, any other inventory (as defined in the UCC) and all documents of title at
any time evidencing or representing any part of the foregoing.

“Investment” shall mean any advance, loan, extension of credit or capital
contribution to, purchase of Shares, bonds, notes, debentures or other
securities of, or any other investment made in, any Person but shall exclude any
Acquisition, any acquisition of tangible personal property and any capital or
exploration expenditures (including, for greater certainty, the acquisition of
permanent and/or temporary housing for any independent contractors, employees of
an Obligor or any individuals otherwise engaged by an Obligor with respect to
the development of the Hycroft Mine). The amount of any Investment shall be the
original principal or capital amount thereof less all returns of principal or
equity, or distributions or dividends paid, thereon and shall, if made by the
transfer or exchange of property other than cash, be deemed to have been made in
an original principal or capital amount equal to the fair value of such property
at the time of such Investment, as determined in good faith by the Borrower.

“Judgment Conversion Date” shall have the meaning ascribed thereto in
Section 15.8(a).

“Judgment Currency” shall have the meaning ascribed thereto in Section 15.8(a).

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which an Obligor is entitled to the use or occupancy of
any space in a structure, land, improvements or premises for any period of time.

“Leach Pad Rollforward and NRV Report” means a leach pad rollforward and NRV
report delivered by Borrower to the DIP Agent in substantially the form attached
hereto as Exhibit B.

“Legal Requirement” means any requirement under Applicable Law.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as they may from time to time notify the Borrower and the DIP Agent.

“Lenders” means the Persons set out and described in Schedule A, as amended from
time to time and “Lender” means any of the Lenders. The term “Lender” shall also
include any other Persons that shall have become party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Licenses” mean all Contractual Obligations, whether written or oral, granting
any right, title and interest in or relating to any Intellectual Property,
including all Patent Licenses, Trademark Licenses, Copyright Licenses, Software
Licenses and

 

17



--------------------------------------------------------------------------------

any agreement now or hereinafter in existence granting any Obligor any right,
whether exclusive or non-exclusive, with respect to any Person’s Intellectual
Property, now or hereafter in existence, whether or not registerable, or
pursuant to which any Obligor has granted to any other Person, any right,
whether exclusive or non-exclusive, with respect to any Intellectual Property
now or hereafter in existence, whether or not registerable.

“Lien” means any deed of trust, mortgage, charge, hypothec, assignment, pledge,
lien, preferential arrangement, vendor’s privilege, vendor’s right of
reclamation or other security interest or encumbrance of whatever kind or
nature, regardless of form and whether consensual or arising by law (statutory
or otherwise), that secures the payment of any indebtedness or liability or the
observance or performance of any obligation.

“Loans” has the meaning specified in Section 2.1.

“Majority Lenders” means, at any time of determination, such group of Lenders
(and, if there is more than one Lender, at least two Lenders) having more than
fifty percent (50%) of the sum of (a) Total Commitment Amount and (b) the
aggregate principal amount of Loans at such time; provided, that any Defaulting
Lender shall be exclude for the purposes of making such determination.

“Material Adverse Change” and “Material Adverse Effect” each mean any material
adverse change in or material adverse effect on (a) the business, operations,
affairs, assets or properties or financial condition of the Companies, taken as
a whole, (b) the ability of the Obligors, taken as a whole, to observe, perform
and or comply with their obligations under any of the Credit Documents, (c) the
validity or enforceability of this Agreement or any of the other Credit
Documents or the rights and remedies of, as applicable, the DIP Agent or any
Lender under any of the Credit Documents or (d) the average Gold Price is less
than $1,050 an ounce for any consecutive three week period, in each case, other
than (i) defaults occurring before the Petition Date under the terms of the High
Yield Indenture, the Prepetition ABL Credit Agreement, any Prepetition Risk
Management Agreement or the Term and Security Deposit Loan Agreement; (ii) the
commencement of, and events leading up to, the Chapter 11 Cases; (iii) the
continuation of the Chapter 11 Cases; (iv) the consummation of the transaction
contemplated by the Restructuring Support Agreement; and (v) the consequences
that would normally result therefrom. In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event together with all
other events related thereto (whether concurrent or in a series) would result in
a Material Adverse Effect.

“Material Agreements” means any agreement which if terminated could reasonably
be expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to an Obligor and material to the conduct of any Obligor’s businesses,
taken as a whole.

“Maturity Date” means [            ], 20161.

“Mineral Title Opinion” means the mineral status report of Erwin & Thompson LLP
dated June 3, 2010.

“Mining Claims” means the unpatented mining claims relating to the Hycroft Mine.

“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA, any “multiemployer plan” as defined in Section 4001(a)(3) of ERISA, or
any “multiple employer plan” within the meaning of Section 210 of ERISA or
Section 413(c) of the Code, or any “multiple employer welfare arrangement,” as
defined in ERISA Section 3 (40) to which any ERISA Company is making or accruing
an obligation to make contributions, or has within any of the preceding five
plan years made or accrued an obligation to make contributions.

“Net Available Cash” means (a) with respect to any Disposition by any Obligor or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Obligor or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder (other than the Permitted ABL Liens and the Prepetition Lender
Replacement Liens) which is senior to the DIP Agent’s Lien on such asset and
that is required to be (and is) repaid (or to establish an escrow for the future
repayment thereof) in connection with such transaction (other than Indebtedness
under the Credit Documents), and (B) the reasonable and customary out-of-pocket
expenses incurred by such Obligor or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any
Obligor to third parties (other than Affiliates)); and (b) with respect to the
sale or issuance of any Shares by any Obligor or any of its Subsidiaries, or the
incurrence or issuance of any Indebtedness by any Obligor or any of its
Subsidiaries, the excess of (i) the sum of the cash and cash equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by such Obligor or such Subsidiary in connection therewith.

 

 

1  NTD: To be 1 year from the Closing Date.

 

19



--------------------------------------------------------------------------------

“Notes Ad-Hoc Group” means the “Consenting Noteholders” as defined in the
Restructuring Support Agreement.

“NPI” means the unsecured net profits interest in the Hycroft Mine of 4% per
annum payable to Daniel M. Crowfoot and Blackrock Properties, Inc.

“Obligors” means, collectively, the Borrower and the Guarantors and “Obligor”
means any of the Obligors.

“Official Body” means the government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Operating Mine” means the Hycroft Mine and each Future Operating Mine.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Out-of-the-Money Derivative Exposure” has the meaning given to it in the
definition of “Derivative Exposure”.

“Participant” shall have the meaning ascribed thereto in Section 15.5.

“Participant Register” has the meaning specified in clause (b) of Section 15.5.

“Patent License” means any agreement now or hereafter in existence granting to
any Obligor any right, whether exclusive or non-exclusive, with respect to any
Person’s patent or any invention now or hereafter in existence, whether or not
patentable, or pursuant to which any Obligor has granted to any other Person,
any right, whether exclusive or non-exclusive, with respect to any Patent or any

 

20



--------------------------------------------------------------------------------

invention now or hereafter in existence, whether or not patentable and whether
or not a Patent or application for Patent is in or hereafter comes into
existence on such invention.

“Patents” means all patents and applications for patents, including all plant
and utility patents, utility models, industrial design applications and
registered industrial designs, and all divisions, continuations,
continuations-in-part, reissues, extensions, reexaminations and renewals of the
foregoing, unpatented inventions (whether or not patentable) and all rights,
title and interests arising under any Applicable Law in or relating to the
foregoing.

“PBGC” means Pension Benefit Guaranty Corporation or any governmental body
succeeding to its functions.

“Perfection Certificate” means, in respect of each Obligor, the certificate of a
senior officer of such Obligor, addressed to the DIP Agent, in form and
substance reasonably satisfactory to the DIP Agent (at the direction of the
Majority Lenders) and pursuant to which certain factual matters relating to such
Obligor and the Collateral of such Obligor are certified true and correct,
together with all schedules and exhibits attached thereto or referred to
therein, as the same may be updated from time to time pursuant to Section
11.1(b).

“Permitted ABL Liens” means Liens securing the ABL Secured Obligations, solely
to the extent that such Liens have been incurred and are valid, perfected,
enforceable and non-avoidable as of the Petition Date.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured debtor-in-possession lender) business
judgment.

“Permitted Existing Liens” means Liens in existence on the Petition Date, solely
to the extent that such Liens have been incurred and are valid, perfected,
enforceable and non-avoidable as of the Petition Date, other than the Liens
securing the High Yield Indebtedness (if any) and Liens securing the obligations
under the Prepetition ABL Agreement.

“Permitted Indebtedness” means any one or more of the following:

(a) the Secured Obligations;

(b) Indebtedness of the Borrower on a consolidated basis in the principal amount
outstanding as of the Petition Date arising under Capital Leases and Purchase
Money Indebtedness;

(c) Indebtedness in respect of bonds, letters of credit or bank guarantees in
favor of a public utility or any other Official Body when required by such
utility or other Official Body in connection with the operations of any Company
(including for the reclamation or remediation of mining properties), all in the
ordinary course of business;

 

21



--------------------------------------------------------------------------------

(d) Indebtedness owing by any Obligor to another Obligor;

(e) any Indebtedness relating to employee benefit plans or compensation;

(f) any guarantee by any Obligor of any Indebtedness permitted under paragraphs
(b), (c), (d), (e) or (g);

(g) High Yield Indebtedness and the aggregate principal amount of the loans
under the Prepetition ABL Credit Agreement outstanding on the Petition Date;

(h) Indebtedness outstanding on the Petition Date under the promissory note
issued by Hycroft Resources to Jacobs Field Services North America Inc. in an
original aggregate principal amount equal to $7,189,706 pursuant to a release
and settlement agreement, dated October 15, 2014, entered into among such
parties; and

(i) any Indebtedness under the Prepetition Risk Management Agreements, including
any Out-of-the-Money Derivative Exposure or any close-out amounts thereunder.

“Permitted Jurisdiction” means the United States of America.

“Permitted Liens” means any one or more of the following with respect to the
property and assets of the Companies:

(a) Permitted Existing Liens;

(b) Liens for taxes, assessments or governmental charges or levies not at the
time due or delinquent or the validity or amount of which are being contested in
good faith by appropriate proceedings and as to which reserves are being
maintained in accordance with GAAP so long as forfeiture of any part of such
property or assets will not result from the failure to pay such taxes,
assessments or governmental charges or levies during the period of such contest;

(c) the Lien of any judgment rendered or the Lien of any claim filed which is
being contested in good faith by appropriate proceedings and as to which
reserves are being maintained in accordance with GAAP so long as forfeiture of
any part of such property or assets will not result from the failure to satisfy
such judgment or claim during the period of such contest;

(d) Liens and charges incidental to construction or current operations which
have not at such time been filed pursuant to law or which relate to obligations
not due or delinquent or the validity or amount of which are being contested in
good faith by appropriate proceedings and as to which reserves are being
maintained in accordance with GAAP so long as forfeiture of any part of such
property or assets will not result from the failure to pay such obligations
during the period of such contest;

 

22



--------------------------------------------------------------------------------

(e) restrictions, easements, rights of way, servitudes or other similar rights
in land granted to or reserved by other Persons which in the aggregate do not
materially impair the usefulness, in the operation of the business of any
Company, of the property subject to such restrictions, easements, rights of way,
servitudes or other similar rights in land granted to or reserved by other
Persons;

(f) the right reserved to or vested in any Official Body by the terms of any
lease, license, franchise, grant or permit acquired by any Company or by any
statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;

(g) Liens resulting from the deposit of cash or Cash Equivalents (i) in
connection with contracts, tenders or expropriation proceedings in an aggregate
amount not to exceed $5,000,000 or (ii) to secure workers’ compensation, surety
or appeal bonds, costs of litigation when required by law and public and
statutory obligations;

(h) Liens (including Liens resulting from the deposit of cash or Cash
Equivalents) given to a public utility or any other Official Body when required
by such utility or other Official Body in connection with the operations of any
Company, all in the ordinary course of business and in accordance with the
Initial Budget and each Approved Budget;

(i) the reservations, limitations, provisos and conditions, if any, expressed in
any original grants from the United States of America or any other Official
Body, and, in respect of unpatented mining claims, the permanent title of the
United States;

(j) title defects or irregularities which are of a minor nature and in the
aggregate will not materially impair the use of the property for the purpose for
which it is held;

(k) applicable municipal and other Official Body restrictions affecting the use
of land or the nature of any structures which may be erected thereon, provided
such restrictions have been complied with and will not materially impair the use
of the property for the purpose for which it is held;

(l) Liens on concentrates or minerals or the proceeds of sale of such
concentrates or minerals arising or granted pursuant to a processing arrangement
entered into in the ordinary course and upon usual market terms, securing the
payment of a Company’s portion of the fees, costs and expenses attributable to
the processing of such concentrates or minerals under any such processing
arrangement, but only insofar as such Liens relate to obligations which are at
such time not past due or the validity of which are being contested in good
faith by appropriate proceedings and as to which reserves are being maintained
in accordance with GAAP;

 

23



--------------------------------------------------------------------------------

(m) the Security;

(n) royalties on the production or profits from mining and other Liens arising
under Third Party Mining Arrangements provided such royalties (x) are in
existence as of the Petition Date (including, for certainty, the NPI) or (y) do
not relate to a property in production at the time the royalty was granted;

(o) customary Liens in respect of service charges and other obligations, other
than Indebtedness, in respect of bank, custodian, investment, customs and other
accounts opened in the ordinary course of business;

(p) Liens securing Indebtedness incurred and outstanding pursuant to paragraph
(b) of the definition of “Permitted Indebtedness”; provided, however, that any
such Lien shall attach only to the asset in respect of which such Indebtedness
is incurred and any proceeds thereof;

(q) Liens securing Indebtedness referenced in paragraph (c) of the definition of
“Permitted Indebtedness”;

(r) [reserved];

(s) any exceptions or limitations set forth in the Mineral Title Opinion;

(t) a Lien on the Hycroft Mine in favor of Jacobs Field Services North America
Inc. which secures Indebtedness referenced in paragraph (h) of the definition of
“Permitted Indebtedness”;

(u) [reserved];

(v) [reserved];

(w) Permitted ABL Liens and Prepetition Lender Replacement Liens; and

(x) Liens or claims incidental to construction and mechanics’, warehouseman’s,
carriers’ and other similar liens securing obligations pursuant to contracts
existing as of the Petition Date.

“Person” means any natural person, corporation, firm, partnership, joint
venture, joint stock company, incorporated or unincorporated association,
government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Petition Date” means March [    ], 2015.

 

24



--------------------------------------------------------------------------------

“PIK Interest” shall mean the interest that is added to the outstanding
principal balance of the Loans, as applicable, in accordance with Sections 7.1
and 7.2(c).

“Plan” means each “employee benefit plan”, as defined in Section 3(3) of ERISA
(including any Multiemployer Plan), and each other employment, consulting, bonus
or other incentive compensation, salary continuation during any absence from
active employment for disability or other reasons, supplemental retirement,
cafeteria benefit (Section 125 of the Code) or dependent care (Section 129 of
the Code), sick pay, tuition assistance, club membership, employee discount,
employee loan, vacation pay, severance, deferred compensation, incentive, fringe
benefit, perquisite, change in control, retention, stock option, stock purchase,
restricted stock or other compensatory plan, policy, agreement or arrangement
(including any collective bargaining agreement) (i) that is currently, or has
been at any time in the six prior calendar years, maintained, administered,
contributed to or required to be contributed to by the Borrower, or (ii) to
which the Borrower is a party or has any liability, or (iii) that covers any
current or former officer, director, employee or independent contractor, (or any
of their dependents) of the Borrower or any ERISA Affiliate.

“Plan and Financial Model” has the meaning specified therefor in Section
11.1(b)(iv).

“Plan of Reorganization” means a plan of reorganization under chapter 11 of the
Bankruptcy Code of the Obligors (including all related schedules, supplements,
exhibits and orders, as applicable), which shall be in form and substance
reasonably satisfactory to the Majority Lenders.

“Plan Supplement” shall have the meaning ascribed thereto in the Restructuring
Support Agreement.

“Platform” shall have the meaning ascribed thereto in Section 15.12.

“Pledge Amendment” has the meaning specified therefor in Section 6.5(a)(iv).

“Prepayment Event” means (i) Dispositions of assets of the Obligors (other than
Dispositions described in clauses (i) through (iv) in Section 11.2(c)); (ii) the
issuance by any Obligor of any Shares, other than any such issuance of Shares
(A) to any Obligor or (B) as compensatory issuance to any employee, director or
consultant (including under any option plan); (iii) the incurrence by any
Obligor of any Indebtedness other than Permitted Indebtedness or (iv) the
receipt by any Obligor of any Extraordinary Receipts.

“Prepetition ABL Agent” means BNS, acting in its capacity as administrative
agent, under the Prepetition ABL Credit Agreement.

“Prepetition ABL Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of May 8, 2014, between the Borrower, the lending
institutions from time to time parties thereto as Lenders and The Bank of Nova
Scotia, as Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Prepetition ABL Collateral” means the “Secured Assets” as defined in the
Prepetition ABL Credit Agreement and the “Security Agreement Collateral” as
defined in the Prepetition ABL Security Agreement, in each case, to the extent
the Liens thereon in favor of the Prepetition ABL Agent shall have been valid,
perfected, enforceable and non-avoidable on the Petition Date.

“Prepetition ABL Security Agreement” means that the Amended and Restated
Security Agreement, dated as of October 31, 2012, by and among the Borrower,
Allied Nevada Gold Holdings LLC, Hycroft Resources, Allied VGH, Allied VNC Inc.,
Victory Gold Inc., Victory Exploration Inc., ANG Central LLC, ANG Eureka LLC,
ANG North LLC, ANG Northeast LLC, ANG Pony LLC, Hasbrouck Production Company
LLC, as grantors and BNS as administrative agent.

“Prepetition Lender Replacement Liens” has the meaning ascribed thereto in the
Interim Order or the Final Order, as applicable.

“Prepetition Risk Management Agreements” means Risk Management Agreements in
existence on the Petition Date.

“Prepetition Qualified Risk Management Agreements” means the Risk Management
Agreements, the obligations of the Obligors thereunder constitute part of the
“Secured Obligations” under and as defined in the Prepetition ABL Credit
Agreement.

“Pro Rata Share” means at any time of determination with respect to a particular
Lender, the ratio of the Individual Commitments and aggregate principal amount
of Loans of such Lender at such time to the aggregate of the Individual
Commitments and aggregate principal amount of Loans of all of the Lenders at
such time.

“Proceeds of Realization” means all cash and non-cash proceeds derived from any
sale, disposition or other realization of the Collateral or received from any
Obligor pursuant to this Agreement or any other Credit Document (a) on or after
the Enforcement Date, (b) upon any dissolution, arrangement or marshalling of
the Collateral or (c) upon the enforcement of, or any action taken with respect
to enforcement of, any of the Credit Documents.

“Prohibited Transaction” means a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and is not eligible for an
exemption under those sections.

“Proven and Probable Reserves” shall mean the proven and probable reserves of
Gold Equivalent ounces set forth in the then current mineral reserve and
resource statement in respect of the Hycroft Mine’s heap leach operation,

 

26



--------------------------------------------------------------------------------

prepared by or on behalf of the Borrower and/or Hycroft Resources in compliance
with National Instrument 43-101 (as amended or superseded) of the Canadian
Securities Administrators.

“Public Lender” shall have the meaning ascribed thereto in Section 15.12.

“Purchase Money Indebtedness” means Indebtedness assumed by an Obligor as part
of, or issued or incurred by an Obligor to pay or provide funds to pay, all or a
part of the purchase price of any equipment hereafter or previously acquired by
an Obligor.

“Purchasing Lenders” shall have the meaning ascribed thereto in Section 15.5(c).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all (i) Leases, (ii) with respect to any Obligor, all of
those plots, pieces or parcels of land now owned, leased or hereafter acquired
or leased by such Obligor (the “Land”), together with the right, title and
interest of such Person, if any, in and to the streets, the land lying in the
bed of any streets, roads or avenues, opened or proposed, in front of, the air
space and development rights pertaining to the Land and the right to use such
air space and development rights, all rights of way, privileges, liberties,
tenements, hereditaments and appurtenances belonging or in any way appertaining
thereto, all fixtures, all easements now or hereafter benefiting the Land and
all royalties and rights appertaining to the use and enjoyment of the Land,
including all alley, vault, drainage, mineral, water, oil and gas rights,
together with all of the buildings and other improvements now or hereafter
erected on the Land, and any fixtures appurtenant thereto and (iii) any
Operating Mine.

“Receivables” means all Accounts, all Payment Intangibles, all Instruments, all
Chattel Paper, all Electronic Chattel Paper, and all obligations supporting or
otherwise relating to any of the foregoing.

“Receiver” means a receiver, receiver and manager or other Person having similar
powers or authority appointed by the Administrative Agent (at the direction of
the Majority Lenders) or by a court at the instance of the Administrative Agent
(at the direction of the Majority Lenders) in respect of the Collateral or any
part thereof.

“Recipient” means (a) the DIP Agent or (b) any Lender, as applicable.

 

27



--------------------------------------------------------------------------------

“Related Parties” shall have the meaning ascribed thereto in Section 14.10.

“Release” means any spilling, leaking, emitting, discharging, depositing,
disposing, escaping, emptying, leaching, seeping, dumping, placing or other
releasing into, upon or under any land, water or air or otherwise entering into
the Environment, whether intentional or unintentional.

“Reserve Tail” means, as of any particular date, the Proven and Probable
Reserves attributable to the heap leach operations of the Hycroft Mine that are
forecasted to be recoverable subsequent to the Maturity Date based on the most
recently prepared mineral reserve and resource statement for the Hycroft Mine’s
heap leach operation.

“Restructuring Document” shall have the meaning ascribed thereto in the
Restructuring Support Agreement.

“Restructuring Support Agreement” shall have the meaning ascribed thereto in
Section 12.2(k).

“Risk Management Agreements” means present or future agreement which evidences
any gold, silver or other commodity hedging transaction, spot or forward foreign
exchange transaction, interest rate swap transaction, currency swap transaction,
forward rate transaction, rate cap transaction, rate floor transaction, rate
collar transaction, and any other exchange or rate protection transaction, any
combination of such transactions or any option with respect to any such
transaction entered into by an Obligor.

“RSA Assumption Motion” shall have the meaning ascribed thereto in the
Restructuring Support Agreement.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies Inc. and its successors.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“Secured Obligations” shall mean all indebtedness, obligations, indemnities and
liabilities, present or future, absolute or contingent, matured or not, at any
time owing by any of the Obligors to any of the Finance Parties (including all
Secured Party Expenses, the Loans, all fees payable under or pursuant to the Fee
Letter, the Interim Order, the Final Order and any obligations under Bank
Product Agreements), or remaining unpaid to any of the Finance Parties, under or
in connection with any of the Credit Documents and Secured Obligations of a
particular Obligor shall mean all indebtedness, obligations and liabilities,
present

 

28



--------------------------------------------------------------------------------

or future, absolute or contingent, matured or not, at any time owing by such
Obligor to any of the Finance Parties, or remaining unpaid to any of the Finance
Parties, under or in connection with any of the Credit Documents to which such
Obligor is a party; provided that, anything to the contrary contained in the
foregoing notwithstanding, the Secured Obligations shall exclude any Excluded
Swap Obligation.

“Secured Parties” means the Lenders, the DIP Agent, each other Indemnified Party
and any other holder of any Obligation of any Obligor.

“Secured Party Expenses” means (a) all reasonable and documented out-of-pocket
expenses incurred by each of the DIP Agent and the Lenders, including, without
limitation, the reasonable and documented fees, charges and disbursements of
(i) one lead counsel for the DIP Agent (plus local counsel in each applicable
jurisdiction if necessary), (ii) one lead counsel for the Lenders, (iii) one
financial advisor for the DIP Agent and the Lenders (it being agreed that such
financial advisor shall be the financial advisor for the Notes Ad-Hoc Group) and
(iv) one Consultant for the Lenders, in connection with (A) the preparation,
negotiation, administration, management, execution, delivery, workout,
restructuring of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), or
(B) the enforcement or protection of their rights in connection with this
Agreement or the DIP Liens or the other Credit Documents or efforts to preserve,
protect, collect, or enforce the Collateral; and (b) all reasonable customary
fees and charges (as adjusted from time to time) of the DIP Agent with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
Obligors (whether by wire transfer or otherwise), together with any reasonable
and documented out-of-pocket costs and expenses incurred in connection
therewith.

“Securities Account” means any securities account (as that term is defined in
the UCC).

“Security” means the collateral security given pursuant to this Agreement and
the Interim Order and/or Final Order, including the DIP Liens.

“Security Documents” means this Agreement, the Interim Order, the Final Order,
the Intellectual Property Security Agreement, the Control Agreements, and any
other security documents which, in the reasonable opinion of the Administrative
Agent (at the direction of the Majority Lenders), are required to be entered
into from time to time by each Obligor in favor of the Administrative Agent in
order to grant to the Administrative Agent a Lien on the Collateral as
continuing collateral security for the payment and performance of the Secured
Obligations of such Obligor, such security documents to be in form and substance
reasonably satisfactory to the Administrative Agent and the Majority Lenders.

 

29



--------------------------------------------------------------------------------

“Shares”, as applied to the shares of any corporation or other entity, means the
shares or other ownership interests of every class whether now or hereafter
authorized, regardless of whether such shares or other ownership interests shall
be limited to a fixed sum or percentage with respect to the rights of the
holders thereof to participate in dividends and in the distribution of assets
upon the voluntary or involuntary liquidation, dissolution or winding-up of such
corporation or other entity.

“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by an Obligor, designed for use on computer hardware, including, without
limitation, all operating system software, utilities and application programs in
whatever form and whether or not embedded in goods, all software code (in any
form, including source code, object code and executable code) in magnetic tape,
disk or hard copy format or any other listings whatsoever, all firmware
associated with any of the foregoing, all documentation, flowcharts, logic
diagrams, manuals, specifications, training materials, charts and pseudo codes
associated with any of the foregoing, subroutines, techniques, and user
interfaces, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing and all options, warranties, services
contracts, program services, test rights, maintenance rights, support rights,
renewal rights and indemnifications relating to any of the foregoing.

“Software License” means any agreement (including any agreement constituting a
Copyright License, Patent License and/or Trademark License) now or hereafter in
existence granting to any Obligor any right, whether exclusive or non-exclusive,
to use another Person’s Software, or pursuant to which any Obligor has granted
to any other Person, any right, whether exclusive or non-exclusive, to use any
Software, whether or not subject to any registration.

“Solicitation” shall have the meaning ascribed thereto in the Restructuring
Support Agreement.

“Specified Equipment” means the Caterpillar 7495 Electric Rope Shovel of the
Borrower that is stored in Las Vegas, Nevada as of the Closing Date.

“Subsidiary” means, with respect to any Person, any corporation, company or
other similar business entity (including, for greater certainty, a chartered
bank) of which more than fifty per cent (50%) of the outstanding Shares or other
equity interests (in the case of Persons other than corporations) having
ordinary voting power to elect a majority of the board of directors or the
equivalent thereof of such corporation, company or similar business entity
(irrespective of whether at the time Shares of any other class or classes of the
Shares of such corporation, company or similar business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

 

30



--------------------------------------------------------------------------------

“Superpriority DIP Claims” means all of the claims of the Secured Parties on
account of the Secured Obligations, which claims shall be entitled to the
benefits of section 364(c)(1) of the Bankruptcy Code, having a superpriority
over any and all administrative expenses of the kind that are specified in
sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to entry of the Final
Order), 507(a), 507(b), 546(c), 726, 1114 or any other provisions of the
Bankruptcy Code, subject only to the Carve-Out.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax,
penalties or similar liabilities applicable thereto.

“Term and Security Deposit Loan Agreement” means the Term and Security Deposit
Loan Agreement, dated as of March 27, 2013, by and between Hycroft Resources &
Development, Inc. and Caterpillar Financial Services Corporation.

“Termination Date” has the meaning specified in Section 2.4(a).

“Third Party Mining Arrangements” means any arrangement with another Person or
Persons of a nature that is, or shall have become customary in, the mining
business for the purposes of sharing the risks or costs of exploring, acquiring,
developing or producing minerals from property owned by a Company, including,
operating, processing, farm-in, farm-out, development, area of mutual interest,
unitization, pooling, joint bidding, joint venture, service, partnership,
subscription and stock purchase agreement and other similar agreements.

“Tort Claims” means all Commercial Tort Claims and all claims, causes of action
and similar rights and interests (however characterized) of an Obligor, whether
arising in contract, tort or otherwise, and whether or not subject to any
action, suit, investigation or legal, equitable, arbitration or administrative
proceedings, in each case, other than avoidance actions under chapter 5 of the
Bankruptcy Code.

“Total Commitment Amount” means, at any particular time, the aggregate of the
Individual Commitments of all of the Lenders at such time. The original
aggregate Total Commitment Amount on the Closing Date is $78,000,000.

“Trade Secrets” means all right, title and interest arising under any Applicable
Law in or relating to trade secrets.

“Trademarks” means all rights, title and interests arising under any Applicable
Law in or relating to trademarks, trade names, trade dress, corporate names,
company names, business names, brand names, fictitious business names, trade

 

31



--------------------------------------------------------------------------------

styles, service marks, logos, designs, slogans, emblems, collection marks,
certification marks (and all translations, adaptations, derivations and
combinations of the foregoing) and other source or business identifiers and, in
each case, all registrations and recordations thereof and all applications in
connection therewith which have heretofore been or may hereafter be issued
thereon throughout the world including intent-to-use applications, and all
issuances, extensions and renewals of such registrations and applications, and
all goodwill symbolized by and associated with the foregoing.

“Trademark License” means any agreement now or hereafter in existence granting
to any Obligor any right, whether exclusive or non-exclusive, to use another
Person’s trademarks or trademark applications, or pursuant to which any Obligor
has granted to any other Person, any right, whether exclusive or non-exclusive,
to use any Trademark, whether or not registered, and the rights to prepare for
sale, sell and advertise for sale, all of the inventory now or hereafter owned
by any Obligor and now or hereafter covered by such license agreements.

“Transferee” shall have the meaning ascribed thereto in Section 15.5(d).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“U.S.” and “United States” means the United States of America.

“United States dollars” and “Dollars” means lawful money of the United States.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (e)(ii)(C) of Section 8.6.

“Variance Report” shall have the meaning ascribed thereto in Section
11.1(ff)(ii).

“Withholding Agent” means any Obligor and the DIP Agent.

 

32



--------------------------------------------------------------------------------

1.2 Other Usages

References to “this Agreement”, “the agreement”, “hereof”, “herein”, “hereto”
and like references refer to this Agreement and not to any particular Article,
Section or other subdivision of this Agreement. Any references herein to any
agreements or documents shall mean such agreements or documents as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof (subject to any restrictions on such
amendments, supplements or restatements set forth herein). Any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time. The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

1.3 Plural and Singular

Where the context so requires, words importing the singular number shall include
the plural and vice versa.

 

1.4 Headings

The division of this Agreement into Articles and Sections and the insertion of
headings in this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

 

1.5 Currency

Unless otherwise specified herein, all statements of or references to dollar
amounts in this Agreement shall mean lawful money of the United States. All
Loans made or repaid pursuant to this Agreement shall be made or repaid in
United States dollars.

 

1.6 Non-Business Days

Subject to Section 7.4(c), whenever any payment to be made hereunder shall be
stated to be due or any action to be taken hereunder shall be stated to be
required to be taken on a day other than a Business Day, such payment shall be
made or such action shall be taken on the next succeeding Business Day and, in
the case of the payment of any amount, the extension of time shall be included
for the purposes of computation of interest, if any, thereon.

 

1.7 Schedules and Exhibits

Each and every one of the schedules and exhibits which is referred to in this
Agreement and attached to this Agreement shall form a part of this Agreement.

 

33



--------------------------------------------------------------------------------

1.8 Accounting Terms - GAAP

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, except as otherwise specifically
prescribed herein. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Majority Lenders shall so request, the
DIP Agent, the Lenders and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Majority Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the DIP Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.9 Rule of Construction

The Credit Documents have been negotiated by each party with the benefit of
legal representation, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not apply to the
construction or interpretation of the Credit Documents.

 

1.10 Successors and Permitted Assigns of Parties

Any reference in this Agreement to a party to this Agreement shall include the
successors and permitted assigns of such party.

 

1.11 Meaning of Include

The words “include”, “includes” and “including”, when used in this Agreement,
shall be deemed to be followed by the phrase “without limitation”.

 

1.12 UCC Definitions

Unless otherwise defined herein or the context otherwise requires, the following
terms have the respective meanings provided in the UCC: (i) As-Extracted
Collateral; (ii) Certificated Security; (iii) Chattel Paper; (iv) Commercial
Tort Claims; (v) Commodity Account; (vi) Commodity Contract; (vii) Commodity
Intermediary; (viii) Documents; (ix) Electronic Chattel Paper; (x) Entitlement
Holder; (xi) Entitlement Order; (xii) Equipment; (xiii) Financial Assets;
(xiv) General Intangible; (xv) Goods, (xvi) Instruments; (xvii) Inventory;
(xviii) Investment Property; (xix) Payment Intangibles; (xx) Proceeds;
(xxi) Securities Intermediary; (xxii) Security Certificate; (xxiii) Security
Entitlements; (xxiv) Uncertificated Security; (xxvi) Fixtures,
(xxvii) Letter-of-Credit Rights, (xxviii) Supporting Obligations and
(xxix) Accession.

 

34



--------------------------------------------------------------------------------

ARTICLE 2

CREDIT FACILITY

 

2.1 Establishment of Credit Facility

Subject to the terms and conditions of this Agreement, the Lenders hereby
establish in favor of the Borrower a term loan credit facility in an amount not
to exceed the Total Commitment Amount and each Lender severally and not jointly
agrees to make term loans (collectively, the “Loans” and individually, a “Loan”)
to the Borrower as follows: (a) an initial Loan to the Borrower on the Closing
Date (the “Initial Loan”) in an aggregate principal amount equal to $35,000,000
(such aggregate principal amount, the “Initial Loan Amount”); and (b) on and
after May 1, 2015, up to two (2) additional Loans (each such Loan, an
“Additional Loan”) during the Availability Period in an aggregate principal
amount for all such Additional Loans not to exceed $43,000,000; provided, that
(w) the principal amount of any Loan made or made available on any Draw Date
shall not be greater than the amount set forth in the Approved Budget with
respect to such Draw Date; (x) the Borrower shall only be permitted to request,
and the Lenders shall only be obligated to make, one (1) Additional Loan per
calendar month; (y) each Additional Loan shall be in an aggregate principal
amount not to exceed $25,000,000 and (z) the aggregate principal amount of all
Loans requested or made hereunder shall not exceed $78,000,000.

 

2.2 [Reserved]

 

2.3 Reduction of Individual Commitments

With respect to each Lender, the Individual Commitment of such Lender shall be
permanently reduced in an amount equal to the principal amount of each Loan made
by such Lender pursuant to Section 2.1 and shall be permanently reduced to zero
on the Termination Date.

 

2.4 Termination of Credit Facility

 

  (a) This Agreement and the Credit Facility shall terminate upon the earliest
to occur of:

 

  (i) the date of the acceleration of the Loans and the termination of the Total
Commitment Amount pursuant to Sections 13.1 and 13.2;

 

  (ii) the date of consummation of any sale of all or substantially all of the
assets of the Obligors pursuant to Section 363 of the Bankruptcy Code;

 

  (iii) if the Final Order has not been entered, the date that is thirty-five
(35) calendar days after the Petition Date;

 

  (iv) the Effective Date; and

 

35



--------------------------------------------------------------------------------

  (v) the Maturity Date,

(such earliest date described in (i) through (v) above, the “Termination Date”).

 

  (b) Upon the Termination Date, the right of the Borrower to obtain any credit
hereunder and all of the obligations of the Lenders to extend credit hereunder
including all Individual Commitments shall automatically terminate without any
further action. The Borrower shall repay to the Lenders on the Termination Date
the aggregate principal amount of Loans outstanding on such date, together with
all accrued and unpaid interest thereon and all other outstanding Secured
Obligations (including all fees required to be paid under the Fee Letter).

ARTICLE 3

GENERAL PROVISIONS RELATING TO CREDITS

 

3.1 Loan Requests

Each Borrowing shall be made upon the Borrower’s delivery to the DIP Agent of an
irrevocable notice in substantially the form of Exhibit C (each such notice, a
“Drawdown Notice”). Each such Drawdown Notice must be received by the DIP Agent
not later than 1:00 p.m. (New York time) five (5) Business Days prior to the
requested date of any Borrowing; provided, that a Drawdown Notice with respect
to the Borrowing of the Initial Loan on the Closing Date must be received by the
DIP Agent not later than 1:00 p.m. (New York time) one (1) Business Day prior to
the Closing Date. Each Drawdown Notice shall specify (i) the requested date of
the Borrowing (which shall be a Business Day), and (ii) the principal amount of
the Loan to be borrowed.

 

3.2 Funding of Loans

Following receipt of a Drawdown Notice, the DIP Agent shall promptly notify each
Lender of the amount of its Pro Rata Share of the Loan requested. Each Lender
shall make the amount of its Loan available to the DIP Agent in immediately
available funds not later than 2:00 p.m. (New York time) on the Business Day
specified in the applicable Drawdown Notice. Upon satisfaction of the applicable
conditions set forth in Article 12, the DIP Agent shall use reasonable efforts
to make all funds so received available to the Borrower in like funds by no
later than 4:00 p.m. (New York time) on the day of receipt by the DIP Agent by
wire transfer of such funds into the account of the Borrower designated in the
applicable Drawdown Notice.

 

3.3 Failure of Lender to Fund Loan

If any Lender (a “Defaulting Lender”) fails to make available to the
Administrative Agent its Pro Rata Share of any Loan under the Credit Facility as
required and the Administrative Agent has not funded pursuant to Section 3.2,
the Administrative Agent shall forthwith give notice of such failure by such
Defaulting Lender to the Borrower and the other Lenders and such notice shall
state that any Lender may make available to the Administrative

 

36



--------------------------------------------------------------------------------

Agent all or any portion of the Defaulting Lender’s Pro Rata Share of such Loan
(but in no way shall any other Lender or the Administrative Agent be obliged to
do so) in the place and stead of the Defaulting Lender. If more than one Lender
gives notice that it is prepared to make funds available in the place and stead
of a Defaulting Lender in such circumstances and the aggregate of the funds
which such Lenders (herein collectively called the “Contributing Lenders” and
individually called the “Contributing Lender”) are prepared to make available
exceeds the amount of the advance which the Defaulting Lender failed to make,
then each Contributing Lender shall be deemed to have given notice that it is
prepared to make available its pro rata share of such advance based on the
Contributing Lenders’ relative commitments to advance in such circumstances. If
any Contributing Lender makes funds available in the place and stead of a
Defaulting Lender in such circumstances, then the Defaulting Lender shall pay to
any Contributing Lender making the funds available in its place and stead,
forthwith on demand, any amount advanced on its behalf together with interest
thereon at the then prevailing interbank rate for each day from the date of
advance to the date of payment, against payment by the Contributing Lender
making the funds available of all interest received in respect of the Loan from
the Borrower. In addition to interest as aforesaid, the Borrower shall pay all
amounts owing by the Borrower to the Defaulting Lender hereunder (with respect
to the amounts advanced by the Contributing Lenders on behalf of the Defaulting
Lender) to the Contributing Lenders until such time as the Defaulting Lender
pays to the Administrative Agent for the Contributing Lenders all amounts
advanced by the Contributing Lenders on behalf of the Defaulting Lender.

 

3.4 [Reserved]

 

3.5 [Reserved]

 

3.6 Time and Place of Payments

Unless otherwise expressly provided herein, the Borrower shall make all payments
pursuant to this Agreement or pursuant to any document, instrument or agreement
delivered pursuant hereto or under any Credit Document by deposit to the
Designated Account before 1 p.m. (New York time) on the day specified for
payment and the Administrative Agent shall be entitled to withdraw the amount of
any payment due to the Administrative Agent or the Lenders hereunder from such
account on the day specified for payment. All payments to be made hereunder by
the Obligors shall be made in immediately available funds. All payments received
by the Administrative Agent after 1 p.m. (New York time) on any day, at the
option of the Administrative Agent, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue for such day.

 

3.7 Remittance of Payments

Forthwith after the withdrawal from the Designated Account by the Administrative
Agent of any payment of principal, interest, fees or other amounts for the
benefit of the Administrative Agent or the Lenders pursuant to Section 3.6, the
Administrative Agent shall, subject to Sections 3.3 and 8.3 remit to each
Lender, in immediately available funds, such Lender’s Pro Rata Share of such
payment (except to the extent such payment results from a Loan with respect to
which a Lender had failed, pursuant to Section 3.2, to make available to the
Administrative Agent its Pro Rata Share and, where any other Lender has made
funds available

 

37



--------------------------------------------------------------------------------

in the place and stead of a Defaulting Lender); provided that if the
Administrative Agent, on the assumption that it will receive, on any particular
date, a payment of principal (including, without limitation, a prepayment),
interest, fees or other amount under the Credit Facility, remits to each Lender
its Pro Rata Share of such payment and the Borrower fails to make such payment,
each Lender agrees to repay to the Administrative Agent, forthwith on demand, to
the extent that such amount is not recovered from the Borrower on demand and
after reasonable efforts by the Administrative Agent to collect such amount
(without in any way obligating the Administrative Agent to take any legal action
with respect to such collection), such Lender’s Pro Rata Share of the payment
made to it pursuant hereto together with interest thereon at the then prevailing
interbank rate for each day from the date such amount is remitted to the Lenders
until the date such amount is paid or repaid to the Administrative Agent, the
exact amount of the repayment required to be made by the Lenders pursuant hereto
to be as set forth in a certificate delivered by the Administrative Agent to
each Lender, which certificate shall constitute prima facie evidence of such
amount of repayment.

 

3.8 Evidence of Indebtedness

The Administrative Agent shall maintain accounts wherein the Administrative
Agent shall record the amount of credit outstanding, each payment of principal
and interest on account of each Loan and all other amounts becoming due to and
being paid to the Lenders or the Administrative Agent hereunder, including any
fees due hereunder or under the Fee Letter. The Administrative Agent’s accounts
constitute, in the absence of manifest error, prima facie evidence of the
indebtedness of the Borrower pursuant to this Agreement.

 

3.9 [Reserved]

 

3.10 [Reserved]

 

3.11 Administrative Agent’s Discretion to Allocate

Notwithstanding the provisions of Section 3.2 with respect to the funding of
Loans in accordance with each Lender’s Pro Rata Share, the Administrative Agent
shall be entitled to reallocate the funding or reimbursement obligations among
the Lenders in order to ensure, to the greatest extent practicable, that after
such funding the aggregate amount of credit extended hereunder by each Lender
coincides with such Lender’s Pro Rata Share of the aggregate amount of credit
extended under a particular Credit Facility by all of the Lenders, provided that
no such allocation shall result in the aggregate amount of credit extended
hereunder by any Lender exceeding such Lender’s Individual Commitment under such
Credit Facility.

 

38



--------------------------------------------------------------------------------

ARTICLE 4

[RESERVED]

ARTICLE 5

GUARANTY

 

5.1 Guaranty

To induce the Lenders to make the Loans, each Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment and performance
when due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance with any Credit Document, of all
the Secured Obligations of the Borrower whether existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”). This Guaranty by
each Guarantor hereunder constitutes a guaranty of payment and not of
collection. This Guaranty is a continuing guarantee of payment and shall apply
to all Guaranteed Obligations.

 

5.2 Contribution

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Guaranteed Obligation exceeding the greater of (a) the amount of the
economic benefit actually received by such Guarantor from the Loans and other
Secured Obligations and (b) the amount such Guarantor would otherwise have paid
if such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.

 

5.3 Authorization; Other Agreements

Subject to the Interim Order or the Final Order, as applicable, the Secured
Parties are hereby authorized, without notice to or demand upon any Guarantor
and without discharging or otherwise affecting the obligations of any Guarantor
hereunder and without incurring any liability hereunder, from time to time, to
do each of the following:

 

  (a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Credit Document;

 

  (b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Credit
Documents;

 

39



--------------------------------------------------------------------------------

  (c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

 

  (d) (i) Dispose of, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

 

  (e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

 

5.4 Guaranty Absolute and Unconditional

Each Guarantor hereby waives and agrees not to assert any defense, whether
arising in connection with or in respect of any of the following or otherwise,
and hereby agrees that its obligations under this Guaranty are irrevocable,
absolute and unconditional and shall not be discharged as a result of or
otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except as otherwise agreed in writing by the DIP Agent):

 

  (a) the invalidity or unenforceability of any obligation of the Borrower or
any other Guarantor under any Credit Document or any other agreement or
instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guaranty of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof;

 

  (b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any Guarantor or other action to enforce the
same or (ii) any action to enforce any Credit Document or any Lien thereunder;

 

  (c) the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Collateral;

 

  (d) any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrower, any
Guarantor or any of the Borrower’s other Subsidiaries (including, without
limitation, the Chapter 11 Cases) or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

 

40



--------------------------------------------------------------------------------

  (e) any foreclosure, whether or not through judicial sale, and any other
Disposition of any Collateral or any election following the occurrence of an
Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any Applicable
Law; or

 

  (f) any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of the Borrower, any
other Guarantor or any of the Borrower’s other Subsidiaries, in each case other
than the payment in full of the Guaranteed Obligations.

 

5.5 Waivers

Each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice hereunder
including any of the following: (a) any demand for payment or performance and
protest and notice of protest, (b) any notice of acceptance, (c) any
presentment, demand, protest or further notice or other requirements of any kind
with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of the Borrower or any
Guarantor. Each Guarantor further unconditionally and irrevocably agrees not to
(x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against the Borrower or any other
Guarantor by reason of any Credit Document or any payment made thereunder until
all Secured Obligations are satisfied or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Obligor or set off any of its
obligations to such other Obligor against obligations of such Obligor to such
Guarantor. In addition, any Indebtedness of the Borrower or any other Obligor
now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the prior payment-in-full of the Secured Obligations. No obligation
of any Guarantor hereunder shall be discharged other than by complete
performance.

 

5.6 Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower, each other Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
any Guarantor.

 

41



--------------------------------------------------------------------------------

ARTICLE 6

SECURITY

 

6.1 Security

To induce the DIP Agent and the Lenders to enter into this Agreement and the
other Credit Documents and to secure the due and punctual payment of all Secured
Obligations, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing or due or to become
due, in accordance with the terms thereof and to secure the performance of all
of its Secured Obligations and the Secured Obligations of all other Obligors
hereunder and under the other Credit Documents, each Obligor hereby grants to
the DIP Agent for the benefit of the Secured Parties a security interest in, and
each Obligor hereby pledges and collaterally assigns to the DIP Agent for the
benefit of the Secured Parties, a Lien upon and a continuing first-priority Lien
security interest (subject only to (i) the Carve-Out, (ii) Permitted ABL Liens
and (iii) Permitted Existing Liens) in accordance with sections 364(c)(2) and
(3) of the Bankruptcy Code, in all of its right, title and interest in, to and
under all property and assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Obligor, whether owned or consigned by
or to, or leased from or to, such Obligor, and regardless of where located (all
of which being hereinafter collectively referred to as the “Collateral”),
including all:

 

  (a) Prepetition ABL Collateral;

 

  (b) Receivables;

 

  (c) Chattel Paper;

 

  (d) Commercial Tort Claims;

 

  (e) Deposit Accounts;

 

  (f) Documents;

 

  (g) Equipment;

 

  (h) Fixtures;

 

  (i) General Intangibles (including Payment Intangibles);

 

  (j) Goods;

 

  (k) Instruments;

 

  (l) Intellectual Property;

 

42



--------------------------------------------------------------------------------

  (m) Inventory;

 

  (n) Investment Property;

 

  (o) Letter-of-Credit Rights;

 

  (p) Real Estate;

 

  (q) Software;

 

  (r) Supporting Obligations;

 

  (s) money, policies and certificates of insurance, deposits, cash or other
property;

 

  (t) books, records and information relating to any of the foregoing and/or to
the operation of any Obligor’s business, and all rights of access to such books,
records, and information, and all property in which such books records and
information are stored, recorded and maintained;

 

  (u) without duplication, each Operating Mine and all patented and unpatented
mining claims, license and permits required for the extraction of minerals or
metals from any such Operating Mine;

 

  (v) insurance proceeds, refunds and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds and premium rebates arise out of any of the foregoing ((i) through (u))
and otherwise;

 

  (w) any and all of such Obligor’s interest under all policies of insurance
relating to any of the Collateral or any part of the Real Estate (the “Assigned
Insurance Policies”), including, without limitation, (A) all rights of such
Obligor to receive monies due and to become due under or pursuant to the
Assigned Insurance Policies, including, without limitation, all insurance
proceeds paid or payable upon the occurrence of any loss, destruction damage,
condemnation or other taking of the applicable Collateral, (B) all claims of
such Obligor for damages arising out of or for breach of or default under the
Assigned Insurance Policies and (C) all other rights, remedies, benefits and
privileges of such Obligor under the Assigned Insurance Policies, including,
without limitation, all rights to terminate, amend, supplement, modify or waive
performance under the Assigned Insurance Policies and to compel performance and
otherwise to exercise all rights and remedies thereunder;

 

  (x) liens, guaranties, rights, remedies, and privileges pertaining to any of
the foregoing ((i) through (w)), including the right of stoppage in transit; and

 

43



--------------------------------------------------------------------------------

  (y) any of the foregoing whether now owned or now due, or in which any Obligor
has an interest, or hereafter acquired, arising, or to become due, or in which
any Obligor obtains an interest, and all products, Proceeds, substitutions, and
Accessions of or to any of the foregoing

provided, however, that the Collateral shall not include the following property
(collectively, the “Excluded Property”): (i) any (a) permit, lease, license,
contract, instrument or other agreement held by an Obligor that prohibits or
requires the consent of any Person as a condition to the creation by such
Obligor of a security interest or Lien thereon or that would be breached or give
the other party the right to terminate it as a result thereof, or any permit,
lease, license contract or other agreement held by an Obligor to the extent that
any law applicable thereto prohibits the creation of a security interest or Lien
thereon or that would be breached or give the other party the right to terminate
it as a result thereof, but only, in each case to the extent, and for so long
as, such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC (including Sections 9-406(a), 9-407(a), 9-408(a)
and 9-409 of the UCC) or any other law, and (b) Equipment owned by an Obligor
that is subject to a purchase money Lien or a capital lease which is permitted
under this Agreement if the contract or other agreement in which such Lien is
granted (or in the documentation providing for such capital lease) prohibits or
requires the consent of any Person as a condition to the creation of any other
Lien on such equipment or that would be breached or give the other party the
right to terminate if as a result thereof and (ii) any Excluded Shares,
provided, however, (A) “Excluded Property” shall not include any Proceeds,
substitutions or replacements of Excluded Property (unless such Proceeds,
substitutions or replacements would constitute replacements of Excluded
Property); and (B) if and when any property shall cease to be Excluded Property,
such property shall be deemed at all times from and after the date hereof to
constitute Collateral; (iii) any intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the United States Patent and Trademark Office
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral.

 

6.2 Perfection of Security Interests

 

  (a)

Each Obligor hereby irrevocably authorizes the DIP Agent and its Affiliates,
counsel and other representatives, at any time and from time to time, to file in
the name of such Obligor or otherwise and without separate authorization or
authentication of such Obligor appearing thereon, such UCC financing statements
or continuation statements as the DIP Agent may reasonably deem necessary or
reasonably appropriate to further perfect or maintain the perfection of the Lien
of the DIP Agent under this Agreement, and such financing statements and
amendments may describe the Collateral covered thereby as “all of the debtor’s
personal property and assets” or words to similar effect, whether now owned or
hereafter acquired, notwithstanding that such description may be broader in
scope than the Collateral described in this Agreement. Each Obligor hereby also
authorizes the DIP Agent and its Affiliates, counsel and other

 

44



--------------------------------------------------------------------------------

  representatives, at any time and from time to time, to execute and file any
and all agreements, instruments, documents and papers as the DIP Agent may
reasonably request to evidence the Lien of the DIP Agent in any Intellectual
Property and the goodwill or accounts and general intangibles of such Obligor
relating thereto or represented thereby. Such Obligor agrees that, except to the
extent that any filing office requires otherwise, a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement. The Obligors shall pay the costs of, or
incidental to, any recording or filing of any financing or continuation
statements or other assignment documents concerning the Collateral.

 

  (b) The DIP Liens are granted as security only and shall not subject the DIP
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Obligor with respect to or arising out of the
Collateral.

 

  (c) Notwithstanding subsections (a) and (b) of this Section 6.2, or any
failure on the part of any Obligor or the DIP Agent to take any of the actions
set forth in such subsections, the Liens and security interests granted herein
shall be deemed valid, enforceable and perfected by entry of the Interim Order
and the Final Order, as applicable. No financing statement, notice of lien,
mortgage, deed of trust or similar instrument in any jurisdiction or filing
office need be filed or any other action taken in order to validate and perfect
the Liens and security interests granted by or pursuant to this Agreement, the
Interim Order or the Final Order.

 

6.3 Pledged Collateral

 

  (a) Delivery of Certificated Securities. Subject to the Rights of the
Prepetition ABL Agent and except with respect to Instruments and Certificated
Securities that have been delivered to, and are held by, the Prepetition ABL
Agent pursuant to the Prepetition ABL Credit Agreement, each Obligor will
promptly deliver or cause to be delivered each Instrument and each Certificated
Security (other than Cash Equivalents held in a Securities Account which is
subject to an effective Control Agreement) to the DIP Agent, accompanied by duly
executed stock powers or other instruments of transfer or assignment in blank,
all in form and substance reasonably satisfactory to the DIP Agent and all
promissory notes shall be endorsed by the applicable Obligor or accompanied by a
duly executed instrument of transfer or assignment in blank.

 

45



--------------------------------------------------------------------------------

6.4 DIP Agent’s and Secured Parties’ Rights; Limitations on DIP Agent’s and
Secured Parties’ Secured Obligations

 

  (a) Subject to each Obligor’s rights and duties under the Bankruptcy Code
(including section 365 of the Bankruptcy Code), it is expressly agreed by each
Obligor that, anything herein or in any other Credit Document to the contrary
notwithstanding, each Obligor shall remain liable under each of its respective
Contractual Obligations incurred after the Petition Date or assumed with the
consent of the DIP Agent (at the direction of the Majority Lenders) and
Bankruptcy Court approval (which may be pursuant to a Plan of Reorganization
confirmed by the Bankruptcy Court) to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither the DIP Agent
nor any other Secured Party shall have any obligation or liability under any
Contractual Obligation by reason of or arising out of this Agreement or any
other Credit Document or the granting herein of a Lien thereon or the receipt by
the DIP Agent or any other Secured Party of any payment relating to any
Contractual Obligation pursuant hereto. Neither the DIP Agent nor any other
Secured Party shall be required or obligated in any manner to perform or fulfill
any of the obligations of any Obligor under or pursuant to any Contractual
Obligation, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any Contractual Obligation, or to present or file
any claims, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

  (b) Subject to the Interim Order or the Final Order, as applicable, at any
time after an Event of Default has occurred and is continuing, after giving
notice to the relevant Obligor of its intent to do so, the DIP Agent may (at the
direction of the Majority Lenders) notify each of such Obligor’s Account Debtors
and all other Persons obligated on any of the Collateral that the DIP Agent has
a security interest therein, and that payments shall be made directly to the DIP
Agent (by instructing that such payments be remitted by direct wire transfer to
the DIP Agent or to a post office box which shall be in the name and under the
control of the DIP Agent). Once any such notice has been given to any Account
Debtor or other Person obligated on the Collateral, none of the Obligors shall
give any contrary instructions to such Account Debtor or other Person without
the DIP Agent’s prior written consent.

 

  (c)

Subject to the Interim Order or the Final Order, as applicable, at any time
after an Event of Default has occurred and is continuing, the DIP Agent may in
the DIP Agent’s own name, in the name of a nominee of the DIP Agent or in the
name of any Obligor communicate with (and such Obligor hereby authorizes the DIP
Agent to so notify) each Account Debtor to

 

46



--------------------------------------------------------------------------------

  verify with such Persons, to the DIP Agent’s reasonable satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper and/or payment intangibles, and that such Collateral
has been assigned to the DIP Agent hereunder for the benefit of the Secured
Parties, and that any payments due or to become due in respect of such
Collateral are to be made directly to DIP Agent or any other designee on its
behalf.

 

  (d) It is understood and agreed that the security interests in cash and
Investment Property created hereunder shall not prevent the Obligors from using
such assets in the ordinary course of their respective businesses, subject to
the provisions of the Interim Order, the Final Order (as applicable), the
Approved Budget and the Control Agreements, if any, with respect to such cash
and Investment Property.

 

6.5 Covenants of the Obligors with Respect to Collateral

Without limiting any Obligor’s covenants and agreements contained in this
Agreement and the other Credit Documents, each Obligor covenants and agrees with
the DIP Agent, for the benefit of the DIP Agent and the Secured Parties, that
from and after the date of this Agreement and until the Termination Date:

 

  (a) Further Assurances; Pledge of Instruments; Chattel Paper.

 

  (i) At any time and from time to time, upon the reasonable written request of
the DIP Agent (at the direction of the Majority Lenders) and at the sole expense
of such Obligor, such Obligor shall promptly and duly execute and deliver any
and all such further instruments and documents and take such further actions
(including the filing and recording of financing statements and other documents)
as the DIP Agent may reasonably deem necessary to obtain the full benefits of
this Agreement and of the rights and powers herein granted with respect to the
Collateral, including (A) using its commercially reasonable efforts to enforce
the security interests granted hereunder; and (B) filing any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the Liens granted hereunder or under any other Credit Document.

 

  (ii)

(A) Without the prior written consent of the DIP Agent (at the direction of the
Majority Lenders), such Obligor will not (x) sell, assign, transfer, pledge the
pledged Collateral (except pursuant to a transaction permitted by this
Agreement) or (y) otherwise encumber any of its rights in or to the Collateral
(except for Permitted Liens), or any unpaid dividends, interest or other
distributions or payments with respect to the pledged Collateral or grant a Lien
in the pledged Collateral, unless otherwise expressly

 

47



--------------------------------------------------------------------------------

  permitted by this Agreement; (B) upon the written request of the DIP Agent (at
the direction of the Majority Lenders), each Obligor will, at its expense,
promptly execute and deliver all such further instruments and take all such
further actions as the DIP Agent (at the direction of the Majority Lenders) from
time to time may reasonably request in order to ensure to the DIP Agent and
Secured Parties the security interests to the pledged Collateral granted hereby
are perfected to the extent not expressly prohibited under the Interim Order or
the Final Order, as applicable; and (C) in the case of each Obligor which is an
issuer of Shares pledged hereunder, such Obligor agrees that after an Event of
Default it will comply with instructions of the DIP Agent with respect to the
Shares of such issuer without further consent by the applicable Obligor,
provided that the DIP Agent shall not issue any such instructions unless an
Event of Default has occurred and is continuing.

 

  (iii) Unless such Collateral either (A) has been delivered to, and is held by,
the Prepetition ABL Agent pursuant to the Prepetition ABL Credit Agreement or
(B) has been delivered to the DIP Agent pursuant to Section 6.3(a) subject to
the Interim Order or the Final Order, as applicable, such Obligor will promptly
deliver or cause to be delivered to the DIP Agent all Collateral consisting of
the following negotiable Documents, Certificated Securities, Chattel Paper and
Instruments (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank) promptly (and in any event within ten
(10) Business Days) after such Obligor receives the same: (X) any negotiable
Document or Instrument having a value in excess of $250,000, (Y) any
Certificated Securities (other than certificated pledged Shares of Subsidiaries
of such Obligor delivered to the DIP Agent pursuant to Section 6.3(a) above) or
(Z) any Chattel Paper (other than Chattel Paper (I) the value of which, in the
aggregate for all such Chattel Paper, does not exceed $250,000 or (II) which
evidences leases of Inventory for a period of time that is less than one month),
and such Obligor will provide prompt written notice of receipt thereof to the
DIP Agent.

 

  (iv)

Unless delivered to, and held by, the Prepetition ABL Agent pursuant to the
Prepetition ABL Credit Agreement, each Obligor will, upon obtaining ownership of
any additional Shares or promissory notes or Instruments or any Shares or
promissory notes or Instruments required to be pledged to the DIP Agent pursuant
to clause (ii) above, which Shares, notes or Instruments are not listed on
Schedule 6.5(a)(iv) on the date hereof, promptly deliver to the DIP Agent a
pledge amendment in form and substance reasonably satisfactory to the Majority
Lenders (a “Pledge Amendment”) in

 

48



--------------------------------------------------------------------------------

  respect of any such additional Shares, promissory notes or Instruments. Each
Obligor hereby authorizes the DIP Agent to attach each Pledge Amendment to this
Agreement and agrees that all Shares, promissory amounts or instruments listed
on any Pledge Amendment delivered to the DIP Agent shall for all purposes
hereunder be considered Collateral.

 

  (v) Such Obligor shall obtain authenticated Control Agreements from (A) each
Securities Intermediary issuing or holding any financial assets to or for such
Obligor and (B) each commodities intermediary holding commodities for such
Obligor; and such Obligor shall within twenty (20) Business Days after acquiring
any uncertificated securities that are not credited to a Securities Account
obtain from each issuer of such uncertificated securities an acknowledgment of
the pledge of such uncertificated securities to the DIP Agent granting “control”
(within the meaning of Section 8-106 of the UCC) over such uncertificated
securities to the DIP Agent and in a form that is reasonably satisfactory to the
DIP Agent.

 

  (vi) At any time (A) upon the DIP Agent’s reasonable written request (at the
direction of the Majority Lenders) or (B) if an Event of Default has occurred
and is continuing, unless the DIP Agent has otherwise consented in writing
(which consent may be revoked) or control has been granted to the Prepetition
ABL Agent pursuant to the Prepetition ABL Credit Agreement, such Obligor shall
take all steps necessary to grant the DIP Agent control of all Electronic
Chattel Paper in accordance with the UCC and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

 

  (vii) Such Obligor shall promptly, and in any event within twenty
(20) Business Days after the same is acquired by it, notify the Agent of
Commercial Tort Claims in excess of $1,000,000, individually or in the
aggregate, acquired by it.

 

  (b) Covenants Regarding Intellectual Property Collateral.

 

  (i)

Such Obligor shall (and shall cause all its licensees to) (i)(1) use each
Trademark that is Material Intellectual Property in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (2) maintain at least the same standards of quality of products and
services offered under such Trademark as are currently maintained, (3) use such
Trademark with the appropriate notice of registration and all other

 

49



--------------------------------------------------------------------------------

  notices and legends required by Applicable Law, (4) not adopt or use any other
Trademark that is confusingly similar or a colorable imitation of such Trademark
unless the DIP Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any
act whereby (w) such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, or impaired, (x) any Patent included in the Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, (y) any portion of the Copyrights included in the
Material Intellectual Property may become invalidated, otherwise impaired or
fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.

 

  (ii) Such Obligor shall notify the DIP Agent promptly if it knows, or has
reason to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any adverse determination or development
regarding the validity or enforceability or such Obligor’s ownership of,
interest in, right to use, register, own or maintain any Material Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing in any Applicable IP Office). Such
Obligor shall pay all renewal fees and other fees and costs associated with
maintaining the Material Intellectual Property and with the processing of
Material Intellectual Property and take such commercially reasonable actions
that are necessary or reasonably requested by the DIP Agent to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each Patent, Trademark and Copyright included in the Material
Intellectual Property. At the Obligors’ sole cost, expense, and risk, the
Obligors pursue the prompt, diligent processing of each application for
registration of Material Intellectual Property and not abandon or delay any such
efforts.

 

  (iii)

Such Obligor shall not knowingly do any act or omit to do any act to infringe,
misappropriate, dilute, violate or otherwise impair in any material respects the
intellectual property of any other Person. At the Obligors’ sole cost, expense,
and risk, the Obligors’ shall take any and all necessary action which the
Obligors reasonably deem appropriate under the circumstances to protect the
Intellectual Property from infringement, misappropriation or dilution. In the
event that any Intellectual Property of such Obligor is or has been infringed,
misappropriated, violated, diluted or otherwise impaired by a third party, such
Obligor shall take such

 

50



--------------------------------------------------------------------------------

  action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

 

  (c) Notices. Such Obligor will advise the DIP Agent and the Lenders promptly,
in reasonable detail, of any Lien (other than Permitted Liens) on or claim made
or asserted against a material portion of the Collateral of which it has
knowledge, which could reasonably be expected to have a Material Adverse Effect
on the Collateral or the ability of the DIP Agent to exercise any of its
remedies hereunder.

 

  (d) Organizational/Collateral Location Changes; No Reincorporation. Except as
otherwise contemplated by this Agreement, the Plan of Reorganization or the
Restructuring Support Agreement, such Obligor will give the DIP Agent at least
thirty (30) calendar days prior written notice of any change to the information
set forth on Schedule 6.5(d)2 to the extent needed to make Schedule 6.5(d) up to
date and accurate. Such Obligor shall not affect any such change unless it has
taken all steps necessary or reasonably required by the DIP Agent to maintain
continued perfection of the DIP Agent’s security interest in the Collateral with
the same priority as prior to such change. Without limiting the prohibitions on
mergers involving any Obligor as contained in this Agreement, none of the
Obligors shall reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof without the prior written consent of the DIP
Agent.

 

  (e) Maintenance of Security Interest. Such Obligor shall promptly notify the
DIP Agent in writing of its acquisition of any interest hereafter in property
that is of a type where a security interest or Lien must be registered, recorded
or filed under, or notice thereof given under, any federal statute or
regulation. Such Obligor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in this Agreement and shall support the DIP Agent in the defense of
such security interest and such priority against the claims and demands of all
Persons.

 

  (f) Use of Collateral. Such Obligor will do nothing to impair the rights of
the Secured Parties in any of the Collateral, it being understood and agreed
that permitted uses hereunder shall not impair the rights of the Secured Parties
in any of the Collateral. Such Obligor will not use or permit any Collateral to
be used unlawfully or in violation of any provision of applicable law, or any
insurance policy covering any of the Collateral. Without limiting the foregoing,
such Obligor will not permit the

 

 

2 

Such schedule to set forth as of the Closing Date, each Obligor’s name as it
appears in official filings in its state of incorporation or organization, its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or organization, and its federal
employer identification number, if any.

 

51



--------------------------------------------------------------------------------

  production of Inventory in violation of any provision of the Fair Labor
Standards Act and such Obligor will not adjust, settle or compromise the amount
or payment of any Account, or release wholly or partly any Account Debtor
thereof or allow any credit or discount thereon (other than credits and
discounts in the ordinary course of business).

 

6.6 Bank Accounts; Collection of Accounts and Payments

Each Obligor, and any of its Affiliates, employees, agents and other Persons
acting for or in concert with any Obligor shall, acting as trustee for the DIP
Agent and the Secured Parties, receive, as the sole and exclusive property of
Secured Parties, any moneys, checks, notes, drafts or other payments relating to
and/or constituting proceeds of Accounts or other Collateral which come into the
possession or under the control of such Obligor or any Affiliates, employees,
agent, or other Persons acting for or in concert with any Obligor, and
immediately upon receipt thereof, such Obligor or such Persons shall deposit the
same or cause the same to be deposited in kind, in (i) deposit accounts that are
Controlled Accounts, (ii) deposit accounts or lockbox accounts that are swept on
a daily basis into a Controlled Account or (iii) deposit accounts subject to a
control agreement with the Prepetition ABL Agent.

 

6.7 DIP Agent’s Appointment as Attorney-In-Fact

Subject to the Interim Order or the Final Order, as applicable,

 

  (a) until the discharge of the Secured Obligations, each Obligor hereby
irrevocably appoints the DIP Agent and any officer or agent thereof as its true
and lawful attorney-in-fact, with full power of substitution, in the name of
such Obligor, the DIP Agent, the Secured Parties or otherwise, for the sole use
and benefit of the DIP Agent and the Secured Parties, but at such Obligor’s
expense, to the extent permitted by law, and to exercise at any time and from
time to time while an Event of Default has occurred and is continuing all or any
of the following powers with respect to all or any of the Collateral; such
power, being coupled with an interest, is irrevocable until the discharge of
Secured Obligations to:

 

  (i) take any and all appropriate action and to execute any and all documents
and instruments which may be necessary or reasonably desirable to carry out the
terms of this Agreement;

 

  (ii) receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
Instruments taken or received by such Obligor as, or in connection with, the
Collateral;

 

  (iii) accelerate any Receivable which may be accelerated in accordance with
its terms, and to otherwise demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due on or by virtue of any
Collateral;

 

52



--------------------------------------------------------------------------------

  (iv) commence, settle, compromise, compound, prosecute, defend or adjust any
Tort Claim, suit, action or proceeding with respect to, or in connection with,
the Collateral;

 

  (v) sell, transfer, assign or otherwise deal in or with the Collateral or the
Proceeds or avails thereof, including, without limitation, for the
implementation of any assignment, lease, license, sublicense, grant of option,
sale or other disposition of any Intellectual Property or any action related
thereto, as fully and effectually as if the DIP Agent were the absolute owner
thereof;

 

  (vi) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

 

  (vii) sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

 

  (viii) obtain and adjust insurance maintained by such Obligor or paid to the
DIP Agent;

 

  (ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

 

  (x) defend any suit, action or proceeding brought against such Obligor with
respect to any Collateral (with such Obligor’s consent (not to be unreasonably
withheld, delayed or conditioned) to the extent such action or its resolution
could materially affect such Obligor or any of its affiliates in any manner
other than with respect to its continuing rights in such Collateral);

 

  (xi) extend the time of payment of any or all of the Collateral and to make
any allowance and other adjustments with respect thereto;

 

  (xii) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the DIP Agent may deem
appropriate (with such Obligor’s consent (not to be unreasonably withheld,
delayed or conditioned) to the extent such action or its resolution could
materially affect such Obligor or any of its affiliates in any manner other than
with respect to its continuing rights in such Collateral);

 

  (xiii) credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral in accordance with
Section 14.26; and

 

53



--------------------------------------------------------------------------------

  (xiv) do, at its option, but at the expense of such Obligor, at any time or
from time to time, all acts and things which the DIP Agent reasonably deems
necessary to protect or preserve the Collateral and to realize upon the
Collateral.

Anything in this Section 6.7(a) to the contrary notwithstanding, and subject to
the Interim Order or the Final Order, as applicable, the DIP Agent shall not
exercise any rights under the power of attorney provided for in this
Section 6.7(a) unless an Event of Default shall have occurred and be continuing.

 

  (b) if any Obligor fails to perform or comply with any of its agreements
contained herein, the DIP Agent, at its option, but without any obligation to do
so, may perform or comply, or otherwise cause performance or compliance, with
such agreement. Performance of such Obligor’s obligations as permitted under
this Section 6.7 shall in no way constitute a violation of the automatic stay
provided by section 362 of the Bankruptcy Code and each Obligor hereby waives
applicability thereof. Moreover, the DIP Agent shall in no way be responsible
for the payment of any costs incurred in connection with preserving or disposing
of Collateral pursuant to section 506(c) of the Bankruptcy Code and the
Collateral may not be charged for the incurrence of any such cost.

 

  (c) the expenses of the DIP Agent incurred in connection with actions
undertaken as provided in this Section 6.7, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on past due Loans under this Agreement, from the date of payment by
the DIP Agent to the date reimbursed by the relevant Obligor, shall be payable
by such Obligor to the DIP Agent on demand.

 

  (d) each Obligor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. Subject to the Interim Order or the Final
Order, as applicable, exercise by the DIP Agent of the powers granted hereunder
is not a violation of the automatic stay provided by section 362 of the
Bankruptcy Code and each Obligor waives applicability thereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

6.8 Grant of License to Use Property; Intellectual Property

Subject to the Interim Order and Final Order, as applicable,

 

  (a)

for the purpose of enabling the DIP Agent to exercise rights and remedies under
Section 13.5 hereof (including, without limiting the terms of Section 13.5
hereof, in order to take possession of, collect, receive, assemble, process,
appropriate, remove, realize upon, sell, lease, license, assign, give an option
or options to purchase or otherwise dispose of Collateral) at such

 

54



--------------------------------------------------------------------------------

  time as the DIP Agent shall be lawfully entitled to exercise such rights and
remedies and upon the occurrence and during the continuance of an Event of
Default (subject to the Interim Order or the Final Order, as applicable), each
Obligor hereby grants to DIP Agent, for the benefit of the DIP Agent and the
Secured Parties, subject to the provisions of any applicable License, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Obligor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Obligor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
Software and programs used for the compilation or printout thereof and an
irrevocable license (exercisable without payment of rent or other compensation
to such Obligor) to use and occupy all real estate owned or leased by such
Obligor.

 

  (b) after the occurrence of an Event of Default and in connection with
exercising its rights under Section 6.8(a), the DIP Agent, subject to the
Interim Order or the Final Order, as applicable, may:

 

  (i) subject to the express terms of any valid and enforceable restriction in
favor of a Person who is not an Obligor that prohibits, or requires any consent
or establishes any other conditions for, an assignment thereof, license, or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any Intellectual Property throughout the world for such
term or terms, on such conditions and in such manner as the DIP Agent shall in
its sole discretion determine;

 

  (ii) without assuming any obligations or liability thereunder, at any time and
from time to time, enforce (and shall have the exclusive right to enforce)
against any licensee or sublicensee all rights and remedies of any Obligor in,
to and under any License and take or refrain from taking any action under any
provision thereof, and each Obligor hereby releases the DIP Agent and each of
the Secured Parties from, and agrees to hold the DIP Agent and each of the
Secured Parties free and harmless from and against any claims arising out of,
any lawful action so taken or omitted to be taken with respect thereto;

 

  (iii) request that each Obligor will use its commercially reasonable efforts
to obtain all requisite consents or approvals by the licensor or sublicensor of
each License to effect the assignment of all of such Obligor’s right, title and
interest thereunder to the DIP Agent or its designee and will execute and
deliver to the DIP Agent a power of attorney, in form and substance reasonably
satisfactory to the DIP Agent (at the direction of the Majority Lenders), for
the implementation of any lease, assignment, License, sublicense, grant of
option, sale or other disposition of Intellectual Property; and

 

55



--------------------------------------------------------------------------------

  (iv) direct any Obligor to refrain, in which event each such Obligor shall
refrain, from using or practicing any Intellectual Property in any manner
whatsoever, directly or indirectly, and shall, if requested by the DIP Agent (at
the direction of the Majority Lenders), change such Obligor’s name to eliminate
therefrom any use of any Trademark and will execute such other and further
documents as the DIP Agent may request to further confirm this change and
transfer ownership of the Intellectual Property and registrations and any
pending applications therefor to the DIP Agent.

 

  (c) in the event of any disposition following the occurrence and during the
continuance of any Event of Default, each Obligor shall supply its know-how and
expertise relating to the manufacture and sale of the products or services
bearing Trademarks or the products, services or works made or rendered in
connection with or under Intellectual Property, and its customer lists and other
records relating to such Intellectual Property and to the distribution of said
products, services or works, to the DIP Agent.

 

6.9 Limitation on DIP Agent’s and Secured Parties’ Duty in Respect of Collateral

The DIP Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the DIP Agent deals
with similar property for its own account. The DIP Agent and each Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the DIP Agent nor any Secured Parties shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the DIP Agent or such Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. The DIP Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property. The DIP Agent shall not be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other agent or bailee
selected by the DIP Agent in good faith. The powers conferred on the DIP Agent
and the Secured Parties hereunder are solely to protect the DIP Agent’s and
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the DIP Agent or any Secured Party to exercise any such powers. The DIP Agent
and the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Obligor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

56



--------------------------------------------------------------------------------

6.10 Authorized Terminations

 

  (a) Upon any sale or other transfer by any Obligor (other than any sale or
transfer to another Obligor) of any Collateral that is permitted under this
Agreement or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 14.14,
the security interest in such Collateral shall be automatically released and
such Collateral shall be sold free and clear of the Lien and security interests
created hereby.

 

  (b) Following the Termination Date or the release pursuant to clause
(a) above, the DIP Agent shall promptly, at the expense of the relevant Obligor,
execute and deliver to such Obligor all documents that such Obligor shall
reasonably request to evidence such termination or release, including
authorization to file termination statements and releases in accordance with
Section 9-513(c) of the UCC. Any execution and delivery of documents pursuant to
this Section 6.10 shall be without recourse to or warranty by the DIP Agent.

 

6.11 Modifications

 

  (a) The Liens, lien priority, administrative priorities and other rights and
remedies granted to the DIP Agent for the benefit of the Secured Parties
pursuant to this Agreement, the Interim Order and/or the Final Order
(specifically, including, but not limited to, the existence, perfection and
priority of the Liens provided herein and therein and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
indebtedness by any of the Obligors (pursuant to section 364 of the Bankruptcy
Code or otherwise), or by any dismissal or conversion of any of the Chapter 11
Cases, or by any other act or omission whatsoever. Without limitation,
notwithstanding any such financing, extension, incurrence, dismissal,
conversion, act or omission:

 

  (i) no costs or expenses of administration which have been or may be incurred
in any of the Chapter 11 Cases or any conversion of the same or in any other
proceedings related thereto, and no priority claims, are or will be prior to or
pari passu with the Superpriority DIP Claims (other than the Carve-Out) in
respect of any Secured Obligation;

 

  (ii) the Liens and security interests granted herein shall constitute valid
and perfected liens and security interests with the priorities set forth in the
definition of DIP Liens; and

 

  (iii) the Liens and security interests granted hereunder shall continue valid
and perfected without the necessity that financing statements be filed or that
any other action be taken under applicable non-bankruptcy law.

 

57



--------------------------------------------------------------------------------

  (b) Notwithstanding any failure on the part of any Obligor, the DIP Agent or
the Secured Parties to perfect, maintain, protect or enforce the liens and
security interests in the Collateral granted hereunder, the Interim Order and
the Final Order shall automatically, and without further action by any Person,
perfect such liens and security interests against the Collateral.

ARTICLE 7

INTEREST AND FEES

 

7.1 Interest Rates

Interest shall accrue on the aggregate outstanding principal amount of the Loans
and on overdue interest thereon, at the rate per annum equal to 12% (the
“Interest Rate”) and the Borrower shall pay such accrued and unpaid interest to
the Lenders in accordance with Sections 3.6 and 7.2(b); provided that, only half
of such interest shall be payable in cash, with the remainder being capitalized
and added to the unpaid principal amount of such Loans on each Interest Payment
Date (whereupon from and after any such date such additional amounts shall also
accrue interest pursuant to this Section 7.1). If any Event of Default exists,
then all outstanding Secured Obligations shall thereafter automatically bear
interest at all times during the continuance of such Event of Default at a rate
per annum equal to the Default Rate and shall be due and payable on demand in
cash.

 

7.2 Calculation and Payment of Interest and Fees

 

  (a) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed. All other computations of fees and
interest shall be computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as applicable. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid. Each
determination by the DIP Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

  (b) With respect to each Lender, all accrued and unpaid interest on the
outstanding principal amount of such Lender’s Loans shall be due and payable in
arrears on each Interest Payment Date. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable on
demand in cash.

 

  (c) Notwithstanding anything herein to the contrary, all accrued PIK Interest
shall be deemed the extension of an additional Loan, pursuant to the terms of,
and subject to, all Credit Documents. The entire unpaid balance of all PIK
Interest shall be immediately due and payable in full in immediately available
funds on the Termination Date.

 

58



--------------------------------------------------------------------------------

7.3 General Interest Rules

 

  (a) [Reserved].

 

  (b) Interest on each Loan and on overdue interest thereon shall be payable in
United States dollars.

 

  (c) If the Borrower fails to pay any fee or other amount of any nature payable
by it to the Administrative Agent or the Lenders hereunder under any Credit
Document or under any document, instrument or agreement delivered pursuant
hereto on the due date therefor, the Borrower shall pay to the Administrative
Agent or the Lenders, as the case may be, interest on such overdue amount in the
same currency as such overdue amount is payable from and including such due date
to but excluding the date of actual payment (as well after as before judgment)
at the rate per annum, calculated and compounded monthly, which is equal to the
Default Rate in the case of overdue amounts denominated in United States
dollars.

Such interest on overdue amounts shall become due and be paid on demand made by
the Administrative Agent.

ARTICLE 8

RESERVE, CAPITAL, INDEMNITY AND TAX PROVISIONS

 

8.1 Conditions of Credit

The obtaining or maintaining of credit hereunder shall be subject to the terms
and conditions contained in this Article 8.

 

8.2 Change of Circumstances

 

  (a) Increased Costs Generally. If from time to time any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

  (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

59



--------------------------------------------------------------------------------

  (iii) impose on any Lender any other condition, cost or expense affecting this
Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then upon request of such Lender from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered, such amount or amounts to be
determined in the sole and absolute discretion of the relevant Lender.

 

  (b) Capital and Liquidity Requirements. If any Lender determines in its sole
and absolute discretion that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Individual Commitment of such Lender or the Loans made by such Lender, to a
level below that which such Lender or its holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of its holding company with respect to, as applicable, capital
adequacy or liquidity requirements), then from time to time the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or its holding company for any such reduction suffered.

 

  (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding company
(as determined by such Lender in good faith), as the case may be, as specified
in paragraph (a) or (b) of this Section, and delivered to the Borrower from time
to time shall be prima facie evidence of such amounts absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

  (d)

Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 8.2 shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section 8.2 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefore, unless the

 

60



--------------------------------------------------------------------------------

  Change in Law giving rise to such increased costs or reductions is
retroactive, in which case the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof.

 

8.3 Failure to Fund as a Result of Change of Circumstances

If any Lender but not all of the Lenders who have Individual Commitments seeks
additional compensation pursuant to Section 8.2 (the “Affected Lender”), then
the Borrower may indicate to the Administrative Agent in writing that it desires
to replace the Affected Lender with one or more of the other Lenders, and the
Administrative Agent shall then forthwith give notice to the other Lenders that
any such Lender or Lenders may, in the aggregate, advance all (but not part) of
the Affected Lender’s Pro Rata Share of the affected credit and, in the
aggregate, assume all (but not part) of the Affected Lender’s Individual
Commitments and obligations under a Credit Facility and acquire all (but not
part) of the rights of the Affected Lender and assume all (but not part) of the
obligations of the Affected Lender under each of the other Credit Documents to
the extent they relate to the Credit Facility (but in no event shall any other
Lender or the Administrative Agent be obliged to do so). If one or more Lenders
shall so agree in writing (herein collectively called the “Assenting Lenders”
and individually called an “Assenting Lender”) with respect to such advance,
acquisition and assumption, the Pro Rata Share of such credit of each Assenting
Lender and the Individual Commitments and the obligations of such Assenting
Lender under a particular Credit Facility and the rights and obligations of such
Assenting Lender under each of the other Credit Documents to the extent they
relate to the Credit Facility shall be increased by its respective pro rata
share (based on the relative Individual Commitments of the Assenting Lenders) of
the Affected Lender’s Pro Rata Share of such credit and Individual Commitments
and obligations under the Credit Facility and rights and obligations under each
of the other Credit Documents to the extent they relate to the Credit Facility
on a date mutually acceptable to the Assenting Lenders and the Borrower. On such
date, the Assenting Lenders shall extend to the Borrower the Affected Lender’s
Pro Rata Share of such credit and shall prepay to the Affected Lender the
advances of the Affected Lender then outstanding, together with all interest
accrued thereon and all other amounts owing to the Affected Lender hereunder,
and, upon such advance and prepayment by the Assenting Lenders, the Affected
Lender shall cease to be a “Lender” for purposes of this Agreement and shall no
longer have any obligations hereunder. Upon the assumption of the Affected
Lender’s Individual Commitments as aforesaid by an Assenting Lender, Schedule A
hereto shall be deemed to be amended to increase the Individual Commitment of
such Assenting Lender by the respective amounts of such assumption.

 

8.4 [Reserved]

 

8.5 Indemnity for Transactional and Environmental Liability

 

  (a)

The Borrower hereby agrees to indemnify and hold the DIP Agent, each Lender, and
each of their respective Affiliates, shareholders, officers, directors,
employees, and agents (collectively, the “Indemnified Parties”) free and
harmless from and against any and all claims, demands, actions, causes of
action, suits, losses, costs, charges, liabilities and damages, and expenses in
connection therewith (irrespective of whether such

 

61



--------------------------------------------------------------------------------

  Indemnified Party is a party to the action for which indemnification hereunder
is sought), and including, without limitation, reasonable and documented legal
fees and out of pocket disbursements and amounts paid in settlement
(collectively in this Section 8.5(a), the “Indemnified Liabilities”), incurred
or suffered by, or asserted against, the Indemnified Parties or any of them as a
result of, or arising out of, or relating to (i) any Loan or the use or proposed
use of the proceeds therefrom, (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Obligor or any of the Obligors’ directors, shareholders or
creditors, and regardless of whether any Indemnified Party is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnified Party,
(iii) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the DIP Agent (and any sub-agents thereof) and their respective
Affiliates, shareholders, officers, directors, employees, and agents only, the
administration of this Agreement and the other Credit Documents or (iv) any
claims of, or amounts paid by any Secured Party to, a Controlled Account Bank or
other Person which has entered into a control agreement with any Secured Party
hereunder except for any such Indemnified Liabilities that a court of competent
jurisdiction determined by final and non-appealable judgment arose on account of
the relevant Indemnified Party’s gross negligence or willful misconduct. To the
fullest extent permitted by Applicable Law, the Obligors shall not assert, and
hereby waive, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnified Party shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Party through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnified Party as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

  (b)

Without limiting the generality of the indemnity set out in the preceding clause
(a), the Borrower hereby further agrees to indemnify and hold the Indemnified
Parties free and harmless from and against any and all claims,

 

62



--------------------------------------------------------------------------------

  demand, actions, causes of action, suits, losses, costs, charges, liabilities
and damages, and expenses in connection therewith, including, without
limitation, reasonable and documented legal fees and out of pocket disbursements
and amounts paid in settlement which are approved by the Borrower, of any and
every kind whatsoever paid (collectively, the “Environmental Indemnified
Liabilities”), incurred or suffered by, or asserted against, the Indemnified
Parties or any of them for, with respect to, or as a direct or indirect result
of, (i) the presence on, at, or under, or the Release from on or under, any real
property legally or beneficially owned (or any estate or interest which is
owned), leased, used or operated by any Obligor of any Hazardous Materials, and
(ii) any other violation of, or liability pursuant to, an Environmental Law with
respect to any Obligor or the operation of the Hycroft Mine, and regardless of
whether caused by, or within the control of, such Obligor, except for any such
Environmental Indemnified Liabilities that a court of competent jurisdiction
determined by final and non-appealable judgment arose on account of the relevant
Indemnified Party’s gross negligence or willful misconduct.

 

  (c) All obligations provided for in this Section 8.5 shall survive
indefinitely the permanent repayment of the outstanding credit hereunder and the
termination of this Agreement. The obligations provided for in this Section 8.5
shall not be reduced or impaired by any investigation made by or on behalf of
the Administrative Agent or any of the Lenders.

 

  (d) The Borrower hereby agrees that, for the purposes of effectively
allocating the risk of loss placed on the Borrower by this Section 8.5, the DIP
Agent and each Lender shall be deemed to be acting as the agent or trustee on
behalf of and for the benefit of their respective shareholders, officers,
directors, employees and agents.

 

  (e) If, for any reason, the obligations of the Borrower pursuant to this
Section 8.5 shall be unenforceable, the Borrower agrees to make the maximum
contribution to the payment and satisfaction of each obligation that is
permissible under applicable law.

 

8.6 Gross-Up for Taxes

 

  (a)

Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Obligor hereunder or under any other Credit Document shall be made free
and clear of and without reduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with Applicable Law and, if such Tax is an
Indemnified Tax,

 

63



--------------------------------------------------------------------------------

  then the sum payable by the applicable Obligor shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

  (b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the applicable Obligor shall timely pay any Other Taxes to
the relevant Official Body in accordance with Applicable Law, or at the option
of the DIP Agent timely reimburse it for the payment of, any Other Taxes.

 

  (c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the DIP Agent), or by the
DIP Agent on its own behalf, or on behalf of a Lender, shall be conclusive
absent manifest error.

 

  (d) Evidence of Payments. Upon request by the DIP Agent (at the direction of
any Lender), as soon as practicable after any payment of any Taxes by any
Obligor to an Official Body, such Obligor shall deliver to the DIP Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the DIP Agent.

 

  (e) Status of Lenders.

 

  (i)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower and the DIP Agent, at the time or times reasonably
requested by the Borrower or the DIP Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the DIP Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the DIP
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the DIP Agent as will enable the
Borrower or the DIP Agent to determine whether or not

 

64



--------------------------------------------------------------------------------

  such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (i) – (iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

  (ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, any Lender that is a U.S. Person shall deliver to the
Borrower and the DIP Agent on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the DIP Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax. Any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the DIP Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the DIP Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

  (A) duly completed and executed originals of IRS Form W-8BEN (or applicable
successor form, including W-8BEN-E) claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

 

  (B) duly completed and executed originals of IRS Form W-8ECI,

 

  (C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (“U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of
Internal Revenue Service Form W-8BEN (or applicable successor form, including
W-8BEN-E),

 

65



--------------------------------------------------------------------------------

  (D) to the extent a Foreign Lender is not the beneficial owner, duly completed
and executed originals of IRS Form W-8IMY, accompanied by any applicable
“withholding statement” required by Applicable Law to be associated with the IRS
Form W-8IMY, and IRS Form W-8ECI, IRS Form W-8BEN (or applicable successor form,
including W-8BEN-E), the certifications described in clause (ii)(C) above, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide the certifications described
in clause (ii)(C) on behalf of each such direct and indirect partner, or

 

  (E) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

 

  (f) Treatment of Certain Refunds. If the DIP Agent or any Lender determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the DIP Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Official Body with respect to such refund), provided that
the Borrower, upon the request of the DIP Agent or such Lender, agree to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Official Body) to the DIP Agent or such Lender
in the event the DIP Agent or such Lender is required to repay such refund to
such Official Body. Notwithstanding anything to the contrary in this paragraph
(f), in no event will the DIP Agent or any Lender be required to pay any amount
to the Borrower pursuant to this paragraph (f) the payment of which would place
the DIP Agent or any Lender in a less favorable net after-Tax position than the
DIP Agent or Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the DIP
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

66



--------------------------------------------------------------------------------

  (g) The Obligors’ obligations under this Section 8.6 shall survive without
limitation the termination of the Credit Facility and this Agreement and all
other Credit Documents and the permanent repayment of the outstanding credit and
all other amounts payable hereunder.

ARTICLE 9

REPAYMENTS AND PREPAYMENTS

 

9.1 Repayment of Credit Facility

The Borrower shall repay to the Administrative Agent, for the account of the
Lenders, in full the aggregate outstanding principal amount of all Loans on the
Termination Date, together with all accrued and unpaid interest thereon, all
accrued and unpaid fees under the Fee Letter and all other Secured Obligations.

 

9.2 Voluntary Prepayments under Credit Facility

Subject to Section 9.3, the Borrower shall be entitled to prepay all or any
portion of the outstanding Loans under the Credit Facility at any time, without
penalty. Any Loans prepaid or repaid may not be reborrowed.

 

9.3 Prepayment Notice

The Borrower shall give written notice to the Administrative Agent of each
voluntary prepayment pursuant to Section 9.2. Such notice shall be irrevocable,
shall be given in accordance with Section 3.1 and shall specify:

 

  (a) the date on which the prepayment is to take place; and

 

  (b) the principal amount of the Loan or the portion thereof which is to be
prepaid.

 

9.4 [Reserved]

 

9.5 [Reserved]

 

9.6 Currency of Repayment

All payments and repayments of outstanding credit and any other amounts due
hereunder shall be made in United States dollars.

 

9.7 Mandatory Prepayments

 

  (a) [Reserved]

 

67



--------------------------------------------------------------------------------

  (b) Subject to the Interim Order or the Final Order, as applicable, within 2
Business Days of the date of receipt by Borrower or any of its Subsidiaries of
Net Available Cash from any Prepayment Event, Borrower shall prepay the Loans
under the Credit Facility in accordance with the last sentence of this
Section 9.7(b) in an amount equal to 100% of such Net Available Cash received by
such Person in connection with such Prepayment Event; provided, however, that no
such prepayment shall be required with respect to proceeds in an aggregate
amount not to exceed $2,000,000 in any 365 day period resulting from a
Prepayment Event of the type described in clauses (i) and (iv) of the definition
thereof; provided, further, that, Borrower and its Subsidiaries shall not be
required to prepay the Loans under the Credit Facility to the extent the Net
Available Cash from any such Prepayment Event in connection with any Disposition
of assets is applied to prepay the outstanding obligations under the Prepetition
ABL Agreement and the Prepetition Qualified Risk Management Agreements to the
extent permitted under Section 11.2(p)(v) and (vii) regardless of whether or not
such prepayment is required under the Prepetition ABL Credit Agreement. Nothing
contained in this Section 9.7(b) shall permit the Borrower or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 11.2(c). Each prepayment pursuant to this Section 9.7(b) shall be
applied to repay outstanding Loans in accordance with each Lender’s Pro Rata
Share.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

 

10.1 Representations and Warranties

To induce the Lenders and the DIP Agent to enter into this Agreement and to
induce the Lenders to make Loans hereunder, each Obligor hereby represents and
warrants to the Lenders and the DIP Agent, as of the date of this Agreement, as
of the date of each Borrowing hereunder and as of the last day of each Fiscal
Quarter, as follows and acknowledges and confirms that the Lenders and the DIP
Agent are relying upon such representations and warranties in entering into this
Agreement and in extending credit hereunder:

 

  (a)

Status and Power of Obligors. Each Obligor is a corporation or limited liability
company duly created and organized and validly subsisting in good standing under
the laws of its governing jurisdiction, as set forth in its Perfection
Certificate. Each Obligor is duly qualified, registered or licensed in all
jurisdictions where the nature of its business makes such qualification,
registration or licensing necessary except where the lack of such qualification,
registration or licensing could reasonably be expected to have a Material
Adverse Effect. Each Obligor has all requisite corporate or limited liability
company, as applicable, capacity, power and authority to own, hold under license
or lease its properties, to carry on its business as now conducted except where
the failure to have such capacity, power

 

68



--------------------------------------------------------------------------------

  and authority could not reasonably be expected to have a Material Adverse
Effect, subject only to any necessary Bankruptcy Court approval. Subject to
entry of the Interim Order or the Final Order (as applicable), each Obligor has
all necessary corporate or limited liability company, as applicable, capacity to
enter into, and carry out the transactions contemplated by, the Credit Documents
to which is a party.

 

  (b) Authorization and Enforcement. Subject only to the entry of the Interim
Order and the Final Order, all necessary action, corporate or otherwise, has
been taken to authorize the execution, delivery and performance by each Obligor
of the Credit Documents to which it is a party. Subject only to the entry of the
Interim Order and the Final Order, each Obligor has duly executed and delivered
the Credit Documents to which it is a party. The Credit Documents to which each
Obligor is a party are legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization and other laws of general
application limiting the enforcement of creditors’ rights generally and (ii) the
fact that the courts may deny the granting or enforcement of equitable remedies.

 

  (c) Compliance with Other Instruments. The execution, delivery and performance
by each Obligor of the Credit Documents to which it is a party, and the
consummation of the transactions contemplated herein and therein, do not and
will not conflict with, result in any breach or violation of, or constitute a
default under, the terms, conditions or provisions of, the charter,
organizational documents or certificates of formation or by-laws or limited
liability company agreements of, or any shareholder agreement or declaration
relating to, such Obligor. The execution, delivery and performance by each
Obligor of the Credit Documents to which it is a party, and the consummation of
the transactions contemplated herein and therein, (x) do not and will not
conflict with, result in any material breach or violation of, or constitute a
material default under, the terms, conditions or provisions of, any law,
regulation, judgment, decree or order binding on or applicable to such Obligor
or to which its property is subject or of any Material Agreement or (y) do not
and will not conflict with, result in any breach or violation of, or constitute
a default under, the terms, conditions or provisions of, any lease, license,
permit or other instrument to which such Obligor is a party or is otherwise
bound or by which such Obligor benefits or to which its property is subject and
do not require the consent or approval of any Official Body or any other party,
except, in each case in this clause (y), where failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

  (d) Financial Statements.

 

  (i) The financial statements of the Borrower for the most recently completed
Fiscal Quarter or Fiscal Year, as the case may be and when available, were
prepared in accordance with GAAP and no Material Adverse Change has occurred in
the condition, financial or otherwise, of the Borrower since the date of such
financial statements. The balance sheet of the aforesaid financial statement
presents a fair statement of the financial condition and assets and liability of
the Borrower as at the date thereof and the statements of operations, retained
earnings and cashflows contained in the aforesaid financial statements fairly
presents the results of the operations of the Borrower throughout the period
covered thereby. Except to the extent reflected or reserved against in the
aforesaid balance sheet (including the notes thereto) and except as incurred in
the ordinary and usual course of the business of the Borrower, the Borrower does
not have any outstanding indebtedness or any liability or obligations (whether
accrued, absolute, contingent or otherwise) of a material nature customarily
reflected or reserved against in a balance sheet (including the notes thereto)
prepared in accordance with GAAP.

 

  (ii) The projections and other materials prepared and delivered pursuant to
Section 11.1(b), the Initial Budget and each applicable Approved Budget are
based on good faith estimates and assumptions believed by management of the
Obligors to be reasonable and fair in light of current conditions and facts
known to the Borrower at the time delivered. The management of the Borrower
believed, as of the date when made, that such projections, materials and
Approved Budget were reasonable, it being recognized by the Lenders, however,
that projections as to future events are not to be viewed as facts or guaranties
of future performance, that actual results during the period or periods covered
by such projections may differ from the projected results and that such
differences may be material and that the Obligors make no representations that
such projections will be in fact realized. There is no fact known to the any
Obligor which could reasonably be expected to have a Material Adverse Effect
which has not been disclosed herein.

 

  (e) Litigation. Other than the Chapter 11 Cases and those set forth on
Schedule 10.1(e), there are no actions, suits, inquiries, claims or proceedings
(whether or not purportedly on behalf of any Company) pending or threatened in
writing against or affecting any Company before any Official Body which in any
case or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

 

70



--------------------------------------------------------------------------------

  (f) Title to Assets; Assets of Excluded Subsidiaries. Each Obligor has good
record and marketable title to its property (including all Real Estate), assets
and undertaking, free from any Lien other than Permitted Liens. The Excluded
Subsidiaries do not own any assets other than a de minimis amount of assets.

 

  (g) Conduct of Business. No Company is in violation of any agreement,
mortgage, franchise, license, judgment, decree, order, statute, statutory trust,
rule or regulation relating in any way to itself or to the operation of its
business or to its property or assets (other than Environmental Laws) and which
could reasonably be expected to have a Material Adverse Effect. No Company is in
violation of any Environmental Law which violation could reasonably be expected
to have a Material Adverse Effect. Each Company holds all licenses, certificates
of approval, approvals, registrations, permits and consents which are required
to operate its businesses where they are currently being operated except where
the failure to have such licenses, certificates of approval, approvals,
registrations, permits and consents could not reasonably be expected to have a
Material Adverse Effect.

 

  (h) Outstanding Defaults. No Default or Event of Default exists or would
result from the incurring of any Secured Obligations by any Obligor. Other than
the commencement of the Chapter 11 Cases, no event has occurred which
constitutes or which, with the giving of notice, lapse of time or both, would
constitute a default under or in respect of any Material Agreement, undertaking
or instrument to which any Company is a party or to which its respective
property or assets may be subject, and which could reasonably be expected to
have a Material Adverse Effect.

 

  (i) [Reserved].

 

  (j) Tax Returns and Taxes. Each Obligor has filed all material Tax returns and
Tax reports required by law to have been filed by it and has paid all Taxes
thereby shown to be owing, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

 

  (k) Expropriation or Condemnation. There is no present or threatened (in
writing) expropriation or condemnation of the property or assets of any Company,
which expropriation could reasonably be expected to have a Material Adverse
Effect.

 

  (l) Environmental Compliance.

 

  (i) All facilities and property (including underlying groundwater) owned,
leased, used or operated by any Company have been, and continue to be, owned or
leased in compliance with all Environmental Laws, except where such
non-compliance could not reasonably be expected have a Material Adverse Effect;

 

71



--------------------------------------------------------------------------------

  (ii) There are no pending or threatened (in writing)

 

  (F) claims, complaints, notices or requests for information received by any
Company with respect to any alleged violation of any Environmental Law which
alleged violation could reasonably be expected to have a Material Adverse
Effect;

 

  (G) complaints, notices or inquiries to any Company regarding potential
material liability under any Environmental Law which could reasonably be
expected to have a Material Adverse Effect;

 

  (iii) There have been no Releases of any Hazardous Materials, at, on, under or
from any property now or previously owned, operated, used or leased by any
Company that, singly or in the aggregate have, or could reasonably be expected
to have, a Material Adverse Effect;

 

  (iv) Each Company has been issued and is in compliance with all permits,
certificates, approvals, licenses and other authorizations under any
Environmental Laws to carry on its business except where any such non-issuance
or non-compliance could not reasonably be expected to have a Material Adverse
Effect; and

 

  (v) No conditions exist at, on or under any property now or previously owned,
operated, used or leased by any Company which, with the passage of time, or the
giving of notice or both, would give rise to liability under any Environmental
Law; which liability could reasonably be expected to have a Material Adverse
Effect.

 

  (m) Investment Company. No Obligor is subject to registration as an
“investment company” or regulation under the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to enter into any Credit Document to which it is a party or otherwise
render any such Credit Document unenforceable.

 

  (n) Subsidiaries and Partnerships. No Company is, directly or indirectly, a
member of, or a partner or participant in, any partnership, joint venture or
syndicate that could reasonably be expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

  (o) Corporate Structure. As at the date hereof, and hereafter, except as such
information may change as a result of a transaction permitted hereby and
reported to the Administrative Agent in accordance with Section 11.1(b)(iv), the
chart attached hereto as Schedule C accurately sets out the corporate structure
of the Borrower and all of its Subsidiaries and evidences (i) intercorporate
share ownership and (ii) ownership of mines.

 

  (p) [Reserved.]

 

  (q) Employee Benefit Plans. Each of the ERISA Companies is in compliance with
ERISA and all Applicable Laws, except where such non-compliance is not
reasonably expected to have a Material Adverse Effect. There have been no
Prohibited Transactions or breaches of fiduciary duty with respect to any Plan
that could reasonably be expected to have a Material Adverse Effect. No ERISA
Company now (or in the past six years) maintains, contributes to, has an
obligation to maintain or contribute to or has any liability with respect to a
pension plan subject to Title IV of ERISA or a Multiemployer Plan.

 

  (r) Regulation T, U or X. The Obligors are not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any credit obtained hereunder shall be used for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation T, U or X.

Terms for which meanings are provided in F.R.S. Board Regulation T, U or X or
any regulations substituted therefor, as from time to time in effect, are used
in this Section with such meanings.

 

  (s) Assets Insured. The property and assets of the Obligors are insured with
financially sound and reputable insurers, in amounts, for risks and otherwise
which are reasonable in relation to such property and assets as carried by
companies engaged in similar lines of business as the Borrower (subject to the
amount of such deductibles as are reasonable and normal in the circumstances)
against loss or damage, and there has been no default or failure by the party or
parties insured under the provisions of such policies of insurance maintained
which would prevent the recovery by the relevant Obligor insured thereunder of
the full amount of any material insured loss.

 

  (t)

Foreign Assets Control Regulations. Neither the execution and delivery of this
Agreement nor the Borrower’s use of the proceeds of the Credit Facility will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any other enabling legislation or executive order
relating thereto. Without limiting the foregoing, no Obligor nor any of its
Subsidiaries (a) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking

 

73



--------------------------------------------------------------------------------

  Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001) or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such Person. Each Obligor and its Subsidiaries are in compliance, in all
material respects, with the Title III of Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds from either Credit Facility will
be used, directly or indirectly, for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official party capacity, in order
to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

  (u) Intellectual Property. Each Company owns or is licensed or otherwise has
the right to use all Intellectual Property that is used in the operation of its
businesses without conflict with the rights of any other Person (other than any
Intellectual Property the absence of which or any such conflict with respect to
which would not have a Material Adverse Effect). To the knowledge of the
Borrower, the operation of the Company does not infringe any Patents, Trademarks
or Copyrights of any Person in a manner that could reasonably be expected to
have a Material Adverse Effect. No Company has received any notice of any claim
of infringement or similar claim or proceeding relating to any intellectual
property which if determined against such Company could reasonably be expected
to have a Material Adverse Effect. No present or former employee of any Company
and no other Person owns or claims to own or has or claims to have any interest,
direct or indirect, in whole or in part, in any of the Intellectual Property
that could reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrower, no holding, decision or judgment has been rendered by
any Official Body which would limit or cancel any Obligor’s rights in, any
Intellectual Property in any respect that could reasonably be expected to have a
Material Adverse Effect.

 

  (v) Employment and Labor Agreements. Each Company is in compliance with the
terms and conditions of all collective bargaining agreements and other labor
agreements except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, there are no
strikes, lockouts, slowdowns or other material labor disputes against any
Company thereof pending, and at all other times, there are no strikes, lockouts,
slowdowns or other material labor disputes against any Company thereof pending
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

  (w) [Reserved].

 

  (x) Consents, Approvals, etc. Other than the Interim Order and the Final
Order, no consents, approvals, acknowledgements, undertakings, non-disturbance
agreements, directions or other documents or instruments which have not already
been provided to the Administrative Agent and/or Collateral Agent, as
applicable, are required to be entered into by any Person (i) to make effective
the Security created or intended to be created by the Obligors in favor of the
DIP Agent pursuant to the terms hereof and under the Security Documents in the
issued and outstanding Shares of the Obligors or the Securities Accounts of the
Obligors, (ii) to ensure the perfection and the intended priority of such
Security other than the consents and approvals referred to in the last sentence
of Section 10.1(c) and (iii) to implement the transactions contemplated hereby.

 

  (y) Share Capital of Guarantors. As of the date hereof and hereafter, except
as such information may change as a result of transactions permitted hereby, the
Perfection Certificates set out (X) the issued capital of each Guarantor, all of
which issued Shares have been issued and are outstanding; (Y) the owner of
record of all such issued Shares; and (Z) the outstanding warrants, options or
other agreements which require or may require the issuance of any Shares of any
Guarantor or the issuance of any debt or securities convertible into Shares of
any Guarantor.

 

  (z) Perfection Certificates. All information in each Perfection Certificate is
hereby certified to be true and correct.

 

  (aa) Information Required for Perfection of Security Interests in Collateral.
Except as reported or to be reported to the Administrative Agent in accordance
with Section 11.1(i), the location of the chief executive office and places of
business and the jurisdiction of organization, of each Obligor (for the purposes
of perfecting security interests in personal property of the Obligors under the
UCC and the branch and location of each bank account and each securities account
owned by each Obligor are as set forth in its Perfection Certificate.

 

  (bb) [Reserved.]

 

  (cc) No Omissions. None of the representations and statements of fact set
forth in this Section 10.1 omits to state any material fact necessary to make
any such representation or statement of fact not misleading in any material
respect.

 

  (dd) Secured Obligations.

 

  (i)

On and after the Closing Date, the provisions of the Credit Documents and the
Interim Order or Final Order, as applicable, are effective to create in favor of
the DIP Agent, for the benefit of the Secured Parties, legal, valid and
perfected Liens on and security

 

75



--------------------------------------------------------------------------------

  interests (having the priority provided for herein and in the Interim Order or
Final Order, as applicable) in all right, title and interest in the Collateral,
enforceable against each Obligor that owns an interest in such Collateral.

 

  (ii) All Secured Obligations and all other amounts owing by the Obligors
hereunder and under the other Credit Documents (including, without limitation,
all principal and accrued interest, costs, fees and expenses and any exposure of
a Lender or any of its affiliates in respect of cash management or hedging
transactions incurred on behalf of any Obligor) will be secured:

 

  (A) pursuant to section 364(c)(2) of the Bankruptcy Code and the Interim Order
or Final Order, as applicable, valid, binding, continuing, enforceable, first
priority, fully perfected liens upon and security interests in all of the
Obligors’ right, title and interest in, to and under all Collateral that is not
otherwise encumbered by a validly perfected unavoidable security interest or
lien on the Petition Date (or perfected after the Petition Date to the extent
permitted by section 546(b) of the Bankruptcy Code) subject to the Prepetition
Lender Replacement Liens;

 

  (B) pursuant to section 364(c)(3) of the Bankruptcy Code and the Interim Order
or Final Order, as applicable,, a valid, binding, continuing, enforceable,
junior, fully perfected lien upon and security interest in (other than as set
forth in clause (C) below) all of the Obligors’ right, title and interest in, to
and under all Collateral which is subject to any validly perfected unavoidable
security interest or lien in existence as of the Petition Date or that is
perfected subsequent thereto as permitted by section 546(b) of the Bankruptcy
Code (including, without limitation, the Permitted ABL Liens and Permitted
Existing Liens); and

 

  (C) pursuant to section 364(d)(1) of the Bankruptcy Code and the Interim Order
or Final Order, as applicable, a valid, binding, continuing, enforceable, first
priority, senior, priming, fully perfected lien upon and security interest in
all of the Obligors’ right, title and interest in, to and under the Collateral,
junior only to (i) the Carve-Out, (ii) the Permitted ABL Liens, (iii) any
validly perfected unavoidable security interest or Lien in existence as of the
Petition Date or that is perfected subsequent thereto as permitted by section
546(b) of the Bankruptcy Code and that is a Permitted Lien and expressly
permitted hereunder to be senior to the Security and (iv) the Prepetition Lender
Replacement Liens.

 

76



--------------------------------------------------------------------------------

  (iii) Pursuant to section 364(c)(1) of the Bankruptcy Code and the Interim
Order or Final Order, as applicable, all Secured Obligations and other amounts
owing by the Obligors hereunder and under the other Credit Documents (including,
without limitation, any exposure of a Lender in respect of cash management or
hedging transactions incurred on behalf of any Obligor) at all times will
constitute allowed super-priority administrative expense claims in the Chapter
11 Cases having priority over any and all administrative expenses of the kind
specified in sections 503(b) or 507(b) or any other provisions of the Bankruptcy
Code, subject only to the Carve-Out.

 

  (ee) Orders. Each of the Interim Order (to the extent necessary, with respect
to the period prior to the entry of the Final Order) or the Final Order (from
after the date the Final Order is entered) is in full force and effect and has
not been vacated, reversed or rescinded or, without the prior written consent of
the DIP Agent and Majority Lenders, in their sole discretion, amended or
modified and no appeal of such order has been timely filed or, if timely filed,
no stay pending such appeal is currently effective.

 

  (ff) Commercial Tort Claims. The only Commercial Tort Claims of any Obligor
existing on the Closing Date are those listed on Schedule 10.1(ff), which sets
forth a specific description of such Commercial Tort Claim.

 

  (gg) Use of Proceeds. The proceeds of the Loans have at all times been used by
the Obligors solely in accordance with Section 11.1(aa).

 

10.2 Survival of Representations and Warranties

All of the representations and warranties of the Borrower contained in
Section 10.1 shall survive the execution and delivery of this Agreement until
the Termination Date, notwithstanding any investigation made at any time by or
on behalf of the Administrative Agent or any of the Lenders.

ARTICLE 11

COVENANTS

 

11.1 Affirmative Covenants

Each Obligor hereby covenants and agrees with the Administrative Agent and the
Lenders that, until the Termination Date, and unless waived in writing in
accordance with Section 14.14:

 

  (a) Prompt Payment. The Borrower shall, and shall cause each other Obligor to,
duly and punctually pay, or cause to be duly and punctually paid to the Finance
Parties, all amounts payable by each Obligor under the Credit Documents at the
times and places and in the currency and manner mentioned therein.

 

77



--------------------------------------------------------------------------------

  (b) Financial Reporting. The Borrower shall furnish the DIP Agent (for further
delivery to the Lenders) with the following statements and reports (the filing
of any of the following documents on SEDAR or EDGAR shall satisfy the delivery
obligation in relation to the documents so filed; provided that the Borrower
shall use its best efforts to notify the DIP Agent that it has filed such
documents on SEDAR or EDGAR):

 

  (i) within 90 days after the end of each Fiscal Year, copies of the audited
consolidated financial statements of the Borrower for such Fiscal Year together
with the auditors’ report on such audited consolidated financial statements in
accordance with GAAP, as well as a chart setting out the corporate structure of
the Borrower and all of its Subsidiaries, whether direct or indirect, and
evidencing (A) intercorporate share ownership, and (B) mine ownership;

 

  (ii) within (A) 30 days after the end of each month in each Fiscal Year (other
than any month that is the last month of the Fiscal Quarters in each Fiscal
Year), the unaudited consolidated balance sheet and income statement of the
Borrower, in accordance with GAAP, subject to periodic adjustments, and (B) 45
days after the end of each of the first three Fiscal Quarters in each Fiscal
Year, the unaudited consolidated financial statements of the Borrower, in
accordance with GAAP;

 

  (iii) within 45 days after the end of each of the first three Fiscal Quarters
and within 90 days after the end of the fourth Fiscal Quarter, written updates,
if any, to the Plan and Financial Model referenced in Section 11.1(b)(iv);

 

  (iv) concurrent with the deliveries of financial statements pursuant to any of
clauses (i) and (ii)(B) above, a duly executed and completed compliance
certificate, in the form attached as Exhibit D hereto and signed by a senior
financial officer of the Borrower; within 90 days after the end of each Fiscal
Year, (A) an updated life of mine plan and financial model for the Hycroft Mine
(the “Plan and Financial Model”), and (B) the Borrower’s annual consolidated
budget as approved by its board of directors;

 

  (v) within 20 days after the end of each calendar month, a Flash Report;

 

  (vi) within 20 days after the end of each calendar month, a Leach Pad
Rollforward and NRV Report covering the prior monthly period; and

 

78



--------------------------------------------------------------------------------

  (vii) such other statements, reports and information as the Administrative
Agent on the instructions of the Majority Lenders may reasonably request from
time to time.

 

  (c) Business Activities. The Obligors shall, and shall cause each other
Company to, engage only in activities relating to the business of mining in a
Permitted Jurisdiction and any activity incidental thereto (including acting as
a holding company of any Company).

 

  (d) Insurance. The Obligors shall, and shall cause each other Obligors to,
insure and keep insured, with insurers, for risks, in amounts in a manner
consistent with industry practice and otherwise upon terms reasonably
satisfactory to the DIP Agent (at the direction of the Majority Lenders), all of
the Obligors assets, property and undertaking. The Borrower shall cause the DIP
Agent to be named as additional insured and loss payee, as applicable, in
respect of each of its policies of insurance.

 

  (e) Access to Senior Financial Officers. Upon the request of the
Administrative Agent at reasonable intervals, the Obligors shall, and shall
cause each other Obligor to, make available its senior financial officers to
answer questions concerning such Obligor’s business and affairs.

 

  (f) Reimbursement of Expenses. The Borrower shall pay all Secured Party
Expenses on demand.

 

  (g) Notices.

 

  (i) The Obligors shall promptly notify the DIP Agent and the Majority Lenders
in writing (which notice shall be accompanied by a statement of an officer of
the Borrower setting forth details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto and shall describe with particularity any and all provisions of this
Agreement and any other Credit Document that have been breached) of:

 

  (A) the commencement or the written threat of any expropriation or
condemnation of any material assets, property or undertaking of any Obligor or
of the institution of any proceedings related thereto;

 

  (B) any actions, suits, inquiries, disputes, claims or proceedings (whether or
not purportedly on behalf of a Company) commenced or threatened in writing
against or affecting a Company before any Official Body which in any case or in
the aggregate could reasonably be expected to have a Material Adverse Effect;

 

79



--------------------------------------------------------------------------------

  (C) upon the occurrence of either a Default or an Event of Default of which
the Borrower is aware, the nature and date of occurrence of such Default or
Event of Default, the Borrower’s assessment of the duration and effect thereof
and the action which such Borrower (or the relevant Obligor, as applicable)
proposes to take with respect thereto;

 

  (D) any notice of default or termination being given or received under a
Material Agreement of any Obligor;

 

  (E) the discharge by any Obligor of its auditor or accounting firm or any
withdrawal or resignation by such auditor or accounting firm;

 

  (F) any collective bargaining agreement or other labor contract to which any
Obligor becomes a party, or the application for the certification of a
collective bargaining agent;

 

  (G) the knowledge of any officers of any Obligor of the filing of any Lien for
unpaid Taxes against any Obligor; and

 

  (H) any Section 4062(e) Event Notice filed on Form 4062-E with the PBGC, and
any other correspondence or agreements with the PBGC that provide for or propose
to provide for additional security or funding of any Pension Plan (pursuant to
Section 4062(e) of ERISA or otherwise).

 

  (ii) The Obligors shall notify the DIP Agent in writing, within three
(3) Business Days from receipt of any offer, letter of intent or memorandum of
understanding with respect to the purchase or other acquisition of any of the
assets of the Obligors (including any royalties, profit interests or other
payment streams related thereto) (other than Dispositions described in clauses
(i) through (iv) in Section 11.2(c)), the aggregate consideration of which
exceeds $1,000,000, of such offer, letter of intent or memorandum of
understanding and the transactions contemplated thereby. The Obligors shall use
commercially reasonable efforts to provide updates to the DIP Agent on the
status of such proposed purchase or acquisition of the Obligors’ assets.

 

  (iii)

The Obligors shall provide copies of the Plan of Reorganization, the Disclosure
Statement and the other Restructuring Documents to be filed by any of the
Obligors with the Bankruptcy Court to the DIP Agent and the Lenders at least
three (3) Business Days prior to the anticipated date of filing such filings,
except (in the case of any Restructuring Document other than the Plan of
Reorganization, the

 

80



--------------------------------------------------------------------------------

  Disclosure Statement, DIP Facility Motion, the motion to approve the
Disclosure Statement and Solicitation, the Plan Supplement, the RSA Assumption
Motion and any other material Restructuring Document) if the applicable
Restructuring Document cannot be so provided to the DIP Agent and the Lenders
due to exigent circumstances.

 

  (h) Inspection of Assets and Operations. The Obligors shall, and shall cause
each other Obligor to, permit representatives of the DIP Agent and/or the
Consultant from time to time and representatives of the Lenders to inspect the
assets, property or undertaking of each Obligor and for that purpose to enter on
any property which is owned and controlled by an Obligor and where any of the
assets, property or undertaking of any Obligor may be situated during reasonable
business hours and, unless a Default has occurred and is continuing, upon
reasonable notice.

 

  (i) Change of Name, Office or Other Information. The Obligors shall notify the
Administrative Agent in writing ten (10) Business Days prior to any change in
(i) the corporate name of any Obligor, (ii) the location of any Obligor for
purposes of the UCC, (iii) the jurisdiction of incorporation of any Obligor and
(iv) the locations of each bank account and each securities account owned by
each Obligor.

 

  (j) Corporate Existence. The Obligors shall, and shall cause each of the other
Obligors to, maintain its corporate existence in good standing and qualify and
remain duly qualified to carry on business and own property in each jurisdiction
where the nature of its business makes such qualification necessary.

 

  (k) Conduct of Business. The Obligors shall, and shall cause each other
Company to, conduct its business in such a manner so as to comply with all
Applicable Laws (including, without limitation, Environmental Laws), so as to
observe and perform all its obligations under Leases, licenses and agreements
necessary for the proper conduct of its business and so as to preserve and
protect its property and assets and the earnings, income and profits therefrom
where such non-compliance, non-observance or non-performance could reasonably be
expected to have a Material Adverse Effect. The Obligors shall, and shall cause
each other Company to, obtain and maintain all licenses, permits, government
approvals, franchises, authorizations and other rights necessary for the
operation of its business where failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

  (l) Taxes. The Obligors shall pay, and shall cause each of the other Obligors
to pay, all material Taxes levied, assessed or imposed upon it and upon its
property or assets or any part thereof, as and when the same become due and
payable, save and except when and so long as the validity or amount of any such
Taxes is being contested in good faith by appropriate proceedings and reserves
are being maintained in accordance with GAAP.

 

81



--------------------------------------------------------------------------------

  (m) Environmental Matters. The Obligors shall, and shall cause each other
Company to, promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties or material compliance with
Environmental Laws and shall proceed diligently to resolve any such claims,
complaints, notices or inquiries relating to material compliance with
Environmental Laws which claims, complaints, notices or inquiries relate to
matters which could reasonably be expected to have a Material Adverse Effect and
provide such information and certifications which the Administrative Agent may
reasonably request from time to time to evidence compliance with this Section
11.1(m).

 

  (n) [Reserved].

 

  (o) Reserve Tail. The Borrower shall at all times maintain a minimum Reserve
Tail of at least 600,000 ounces of Gold Equivalent and shall calculate such
amount as at each Calculation Date.

 

  (p) [Reserved].

 

  (q) [Reserved].

 

  (r) [Reserved].

 

  (s) ERISA. The Obligors shall, and shall cause each ERISA Affiliate to take
all commercially reasonable steps to assure that no ERISA Company maintains,
contributes to, has an obligation to maintain or contribute to or has any
liability with respect to a pension plan subject to Title IV of ERISA or a
Multiemployer Plan.

 

  (t) Books and Records. The Obligors shall, and shall cause each other Company
to, keep proper books of account and records covering all its business and
affairs on a current basis, make full, true and correct entries of its
transactions in such books, set aside on its books from their earnings all such
proper reserves as required by GAAP and permit representatives of the
Administrative Agent to inspect such books of account, records and documents and
to make copies therefrom during reasonable business hours and upon reasonable
notice and to discuss the affairs, finances and accounts of such Company with
its auditors during reasonable business hours and upon reasonable notice.

 

  (u) Copies of Public Filings. The Obligors shall, upon request, furnish the
Administrative Agent with copies of all documents which are publicly filed by
the Borrower with the Ontario Securities Commission, the United States
Securities and Exchange Commission or with any similar Official Body in any
other jurisdiction in compliance with applicable securities legislation which
are not available on SEDAR or EDGAR.

 

82



--------------------------------------------------------------------------------

  (v) [Reserved].

 

  (w) Maintenance of Collateral. The Obligors shall, and shall cause each other
Obligor to, maintain, preserve, protect and keep:

 

  (i) all of its ownership, lease, use, license and other interests in the
Collateral as are necessary or advisable to be able to operate the Hycroft Mine
substantially in accordance with sound mining and business practice; and

 

  (ii) all of the Collateral owned by each in good repair, working order, and
condition, and make necessary and proper repairs, renewals, and replacements so
that the business carried on in connection therewith may be properly conducted
at all times.

 

  (x) Ownership and Maintenance of Hycroft Mine. The Obligors shall cause
Hycroft Resources to (i) maintain ownership of 100% of the Hycroft Mine and all
Mining Claims as are necessary or advisable to be able to operate the Hycroft
Mine substantially in accordance with sound mining and business practice; and
(ii) to maintain and operate the Hycroft Mine in accordance with sound mining
and business practice.

 

  (y) [Reserved].

 

  (z) Additional Guarantors and Security. Subject to the last sentence of this
Section 11.1(z), on or before the 15th Business Day following (i) a Subsidiary
of the Borrower ceasing to be an Excluded Subsidiary or (ii) any non-Guarantor
Subsidiary of the Borrower guaranteeing the Indebtedness issued pursuant to the
Prepetition ABL Credit Agreement or the High Yield Indebtedness (each, an
“Additional Security Trigger”):

 

  (i) the Obligors shall cause each such Subsidiary to duly execute and deliver
to the Administrative Agent the Guarantee and the Security Document to which it
is a party for the purpose of charging all of such Subsidiary’s present and
after-acquired property;

 

  (ii) the Obligors shall deliver, or cause to be delivered to, the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

 

  (A) a duly certified copy of the articles of incorporation and by-laws or
comparable constitutional documents of such Subsidiary;

 

83



--------------------------------------------------------------------------------

  (B) a certificate of status or good standing for such Subsidiary issued by the
appropriate governmental body or agency of the jurisdiction in which such
Subsidiary is incorporated or otherwise formed (other than with respect to any
Subsidiary whose jurisdiction of incorporation or formation does not customarily
offer such certificates);

 

  (C) a duly certified copy of the resolution of the board of directors of such
Subsidiary or other comparable authorization authorizing it to execute, deliver
and perform its obligations under each Credit Document to which such Subsidiary
is a signatory;

 

  (D) a certificate of an officer of such Subsidiary, in such capacity, setting
forth specimen signatures of the individuals authorized to sign the Credit
Documents to which such Subsidiary is a signatory;

 

  (E) a Perfection Certificate signed by an Officer of such Subsidiary;

 

  (F) to the extent such Subsidiary is not a debtor and debtor-in-possession in
the Chapter 11 Cases, an opinion of such Subsidiary’s counsel addressed to the
Lenders, the Administrative Agent and its counsel, relating to the status and
capacity of such Subsidiary, the due authorization, execution and delivery and
the validity and enforceability of the Credit Documents to which such Subsidiary
is a party in and such other matters as the Administrative Agent may reasonably
request; and

 

  (iii) all necessary approvals, acknowledgements, directions and consents shall
have been given and that all relevant laws have been complied with in respect of
all agreements and transactions referred to herein; and

 

  (iv) all documents and instruments shall have been properly registered,
recorded and filed in all places which, searches shall have been conducted in
all jurisdictions which, and deliveries of all consents, approvals,
acknowledgements, undertakings, directions, negotiable documents of title and
other documents and instruments to the Administrative Agent shall have been made
which are desirable or required to make effective the Security created or
intended to be created pursuant to Section 11.1(z) and to ensure the perfection
and the intended first-ranking priority of such Security;

 

84



--------------------------------------------------------------------------------

whereupon the Subsidiary shall become an Additional Guarantor. The Obligors
shall cause all deliverables set forth in this Section 11.1(z) which pertain
solely and exclusively to the grant of security over real property interests to
be completed on or before the 30th day following any applicable Additional
Security Trigger.

 

  (aa) Use of Proceeds. Except as otherwise provided herein or approved by the
DIP Agent (at the direction of the Majority Lenders), the Obligors shall use any
Cash or the proceeds of any Loans in a manner or for a purpose consistent with
this Agreement, the Interim Order or the Final Order and the Approved Budget;
provided, that no cash or the proceeds of any Loans may be used by the any
Obligor in connection with investigating (including discovery proceedings),
initiating, asserting, joining, commencing, supporting or prosecuting any
claims, causes of action, adversary proceedings or other litigation against the
Lenders, the Notes Ad-Hoc Group, the DIP Agent, and each of their respective
officers, directors, employees, agents, attorneys, affiliates, assigns, or
successors, with respect to any transaction, occurrence, omission, action or
other matter (including formal discovery proceedings in anticipation thereof),
including, without limitation, (1) any claims or causes of action arising under
chapter 5 of the Bankruptcy Code; (2) any so-called “lender liability” claims
and causes of action; (3) any action with respect to the validity,
enforceability, priority and extent of the Loans; (4) any action seeking to
invalidate, set aside, avoid or subordinate, in whole or in part, High Yield
Indebtedness or the Loans; or (5) any action seeking to modify any of the
rights, remedies, priorities, privileges, protections and benefits granted to
any or all of the Secured Parties hereunder or under the Credit Documents, or
for any purpose that is prohibited under the Bankruptcy Code, in each case,
other than an aggregate amount not to exceed $50,000 that may be used by, or to
reimburse, the fees, costs or expenses of, the Committee in connection with the
investigation of the prepetition claims of the holders of the High Yield
Indebtedness or their affiliates.

 

  (bb) Cash Management.

 

  (i)

Subject to Section 11.1(dd), each Obligor shall (A) establish and maintain cash
management services of a type and on terms reasonably satisfactory to the DIP
Agent at Wells Fargo or one of its Affiliates or BNS or one or more of its
Affiliates (it being understood that the type and terms of the cash management
services in effect on the Closing Date shall be deemed reasonably satisfactory)
(each a “Controlled Account Bank”), and shall take reasonable steps to ensure
that all of its and its Subsidiaries’ account debtors forward payment of the
amounts owed by them directly to a Deposit Account of such Obligor that is
subject to a control agreement between such Controlled Account Bank and the
Prepetition ABL Agent, and (B) deposit or cause to be deposited

 

85



--------------------------------------------------------------------------------

  promptly, and in any event no later than the one Business Day after the date
of receipt thereof, all of their Collections (including those sent directly by
their account debtors to an Obligor) into such Deposit Accounts (each, a
“Controlled Account”) at one of the Controlled Account Banks. Within 30 days of
payment in full of the outstanding obligations (other than contingent
obligations) under the Prepetition ABL Credit Agreement, each Obligor shall
cause (x) Control Agreements to be entered into with the DIP Agent and the
applicable Controlled Account Bank with respect to the Deposit Accounts
reasonably determined by the Majority Lenders and (y) termination of any control
agreements then in effect between any Controlled Account Bank and any Obligor.

 

  (cc) Keepwell. Borrower shall cause each Qualified ECP Guarantor to jointly
and severally absolutely, unconditionally and irrevocably undertake to provide
such funds or other credit support (the form of which shall be in the sole
discretion of the Borrower) as may be needed from time to time by each Guarantor
to guaranty all Secured Obligations in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under such
guaranty for the maximum amount of such liability that can be incurred without
rendering its obligations under such guaranty, or otherwise under the Credit
Documents, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower and each Qualified ECP Guarantor under this provision shall remain in
full force and effect until payment in full of the Secured Obligations in
accordance with the provisions of this Agreement. This Section 11.1(cc)
constitutes, and this Section 11.1(cc) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

  (dd) Post Closing Covenants.

 

  (i) As soon as practicable, and in any event not later than five (5) Business
Days after the date that the Final Order is entered, each Obligor shall execute
and deliver to the DIP Agent any security instruments, financing statements,
charges, notices of the Final Order, abstracts of the Final Order or any other
documents reasonably requested by the DIP Agent or the Majority Lenders in
connection with recording or registering any security interests or liens against
Real Estate.

 

  (ii) As soon as practicable, and in any event not later than five (5) Business
Days after the date that the Final Order is entered, each applicable Obligor
shall deliver to the DIP Agent a duly executed Intellectual Property Security
Agreement to the extent any Obligor owns any intellectual property or any
application thereof registered at the United States Patent and Trademark Office.

 

86



--------------------------------------------------------------------------------

  (iii) [            ]3.

 

  (ee) Milestones. The Obligors shall comply with the milestones set forth in
Schedule 11.1(ee).

 

  (ff) Delivery of Budgets and Variance Reports.

 

  (i) On the Thursday of every fourth week after the Closing Date (commencing
with the Thursday of the week that is four full weeks after the Closing Date;
with the first delivery, for the avoidance of doubt, to be made on Thursday,
April 9, 2015), the Obligors shall deliver to the Administrative Agent (for
further delivery to the Lenders) an update to the Initial Approved Budget or
Approved Budget then in effect, as the case may be, to be in form and substance
reasonably satisfactory to the Majority Lenders, for the period commencing (and
including) the week immediately following such date through (and including) the
13th week thereafter. To the extent reasonably satisfactory to the Majority
Lenders in accordance with the immediately preceding sentence, each such update
to the Initial Budget or Approved Budget then in effect, as the case may be,
that is delivered in accordance with this Section 11.1(ff)(i) shall be deemed
the new Approved Budget then in effect. Until replaced by an updated Approved
Budget, the prior Approved Budget shall remain in effect for all purposes
hereof.

 

  (ii) Not later than 1:00 p.m. (New York time) on the Wednesday of each week
after the Closing Date, the Obligors shall deliver to the Administrative Agent
(for further delivery to the Lenders) a report (each and together with the
report described in clause (iii) below, a “Variance Report”) comparing the
actual (A) “Total Operating Disbursements” of the Obligors for the immediately
preceding test period that is required to be tested under Section 11.2(q),
(B) “Total Ounces of Gold Sold” for the immediately preceding test period that
is required to be tested under Section 11.2(q), and (C) “Total Ounces of Gold
Equivalent Sold” for the immediately preceding test period that is required to
be tested under Section 11.2(q), in each case, to the corresponding values set
forth in the Approved Budget then in effect for such period.

 

  (iii) Not later than 1:00 p.m. (New York time) on the 10th day of each month
after the Closing Date, the Obligors shall deliver to the Administrative Agent
(for further delivery to the Lenders) a

 

 

3 

NTD: To be determined whether necessary.

 

87



--------------------------------------------------------------------------------

  Variance Report comparing the actual “Total Monthly Ounces of Gold Produced”
of the Obligors for the immediately preceding month, to the corresponding values
set forth in the Approved Budget then in effect for such period.

 

  (gg) Further Assurances.

 

  (i) Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Applicable Law, or which the DIP Agent may reasonably request (at the
direction of the Majority Lenders), to effectuate the transactions contemplated
by the Credit Documents or to grant, preserve, protect or perfect the Liens
created or intended to be created hereunder and under the Security Documents or
the validity or priority of any such Lien, all at the expense of the Obligors.
The Obligors also agree to provide to the DIP Agent, from time to time upon
request, evidence reasonably satisfactory to the DIP Agent (at the direction of
the Majority Lenders) as to the perfection and priority of the Liens created or
intended to be created hereunder and under the Security Documents;

 

  (ii) If any material assets are acquired by any Obligor after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the perfected Lien under the Security Documents upon
acquisition thereof), notify the DIP Agent thereof, and the Obligors will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take such actions as shall be necessary or shall be reasonably requested by the
DIP Agent (at the direction of the Majority Lenders) to grant and perfect such
Liens, including actions described in paragraph (i) of this Section 11.1(gg),
all at the expense of the Obligors. In no event shall compliance with this
Section 11.1(gg) waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 11.1(gg) if such transaction
was not otherwise expressly permitted by this Agreement.

 

  (hh) Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder or as permitted under the Bankruptcy Code or the Bankruptcy
Court and in accordance with the Plan of Reorganization, (a) make all payments
and otherwise perform all obligations in respect of all Leases to which any
Obligor is a party, and (b) not allow such Leases to lapse or be terminated or
any rights to renew such Leases to be forfeited or cancelled, except, in each
case to the extent such failure could not reasonably be expected to have a
Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

  (ii) Material Agreements. Except as permitted under the Bankruptcy Code or the
Bankruptcy Court and in accordance with the Plan of Reorganization, remain in
compliance of or under any Material Agreements after giving effect to any
applicable cure period, except for any noncompliance which could not reasonably
be expected to have a Material Adverse Effect.

 

  (jj) Hycroft Demonstration Plant. Within 6 months after the Closing Date, the
Obligors shall (i) cause construction of the Hycroft Demonstration Plant to be
completed, (ii) commence operations at the Hycroft Demonstration Plant on the
date such construction is completed and (iii) maintain the Hycroft Demonstration
Plant fully operational for a period of the lesser of (x) three (3) months from
commencement of operations thereon and (y) until the concept, operating costs
and reagent consumption are demonstrated to the reasonable satisfaction of the
Majority Lenders; provided; however; that in no event shall the cost of
construction of the Hycroft Demonstration Plant be in an amount in excess of
$2,500,000.

 

  (kk) Lender Calls and Meetings. Upon the request of the Majority Lenders, on a
bi-monthly basis (or more or less frequently as may be reasonably requested by
the Majority Lenders) the chief executive officer, the chief financial officer
and other management, in each case, of the Obligors will hold and participate in
a meeting (by conference call or, at the request of the Majority Lenders, in
person) with the Majority Lenders and the financial advisor and legal counsel of
the Lenders at which meeting shall be presented to those participating an update
covering, among other things, financial, regulatory, the Chapter 11 Cases, and
other items material to the business of the Obligors and reasonably answer any
questions in connection therewith.

 

11.2 Restrictive Covenants

Each Obligor hereby covenants and agrees with the Administrative Agent and the
Lenders that, until the Termination Date, and unless waived in writing in
accordance with Section 14.14:

 

  (a) Liens. The Obligors shall not, and shall not permit or suffer any other
Obligor to, enter into or grant, create, assume or suffer to exist any Lien
affecting any of their respective properties, assets or undertaking, whether now
owned or hereafter acquired, save and except only for the Permitted Liens.

 

  (b) Corporate Existence. The Obligors shall not, and shall not permit or
suffer any other Company to (i) take part in any amalgamation, merger, joint
venture, dissolution, winding up, corporate reorganization, capital
reorganization or similar proceeding or arrangement or discontinue any
businesses or (ii) form any direct or indirect Subsidiary.

 

89



--------------------------------------------------------------------------------

  (c) Disposition of Assets. The Obligors shall not, and shall not suffer or
permit any other Obligor to, sell, transfer or otherwise Dispose (by way of Sale
Leaseback or otherwise, unless not prohibited by Section 11.2(m)) of any of
their respective assets other than sales, transfers or other dispositions of
(i) inventory or product disposed of in the ordinary course of business,
(ii) worn out, unserviceable, surplus or obsolete equipment, (iii) any permanent
or temporary housing owned by an Obligor, (iv) sales or dispositions pursuant to
Third Party Mining Arrangements that are Permitted Liens, (v) Dispositions of
assets identified as “Held for Sale” in the Borrower’s financial statements for
the fiscal year ending December 31, 2014 delivered to the Lenders on or prior to
the Petition Date, and (vi) Disposition of certain mining exploration properties
that are listed on Schedule 11.2(p). For certainty, the Borrower shall not, nor
shall it suffer or permit, the sale, transfer or disposition of the Shares.

 

  (d) Change in Business. The Obligors shall not, and shall not suffer or permit
any other Obligor to, engage in any business other than the business of mining
as conducted by the Obligors on the Petition Date.

 

  (e) Regulation T, U or X. The Obligors shall not, and shall not suffer or
permit any other Obligor to, engage in the business of extending credit for the
purpose of purchasing or carrying margin stock. The Borrower shall not use any
of the proceeds of any credit extended hereunder to “purchase” or “carry” any
“margin stock” as defined in Regulation T, U and X of the F.R.S. Board.

 

  (f) Risk Management Agreements. The Obligors shall not, and shall not suffer
or permit any other Obligor to, enter into any Risk Management Agreement other
than the Prepetition Risk Management Agreements.

 

  (g) Amendments to Organizational Documents and Debt Documents. The Obligors
shall not, and shall not suffer or permit any other Obligor to, amend (i) their
organizational documents in a manner adverse to any Lender (ii) any Material
Agreement in a manner materially adverse to any Lender or (iii) the Prepetition
ABL Credit Agreement or Prepetition ABL Security Agreement.

 

  (h) Distributions. The Obligors shall not make any Distributions other than
Distributions from an Obligor to another Obligor.

 

  (i) Indebtedness. The Obligors shall not, and shall not suffer or permit any
other Obligor to, create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.

 

90



--------------------------------------------------------------------------------

  (j) Investments. The Obligors shall not, and shall not permit any other
Obligor to, make any Investments other than (i) Investments in the Obligors,
(ii) Investments in Cash Equivalents and (iii) Investments in any Subsidiary of
the Borrower that is not an Obligor in the maximum aggregate amount of $5,000 in
any calendar year. Notwithstanding the foregoing, the Borrower shall not, and
shall not suffer or permit any other Obligor to, save and except for Investments
in an Obligor, make any Investment at any time that an Event of Default has
occurred and is continuing.

 

  (k) Acquisitions. The Obligors shall not, and shall not suffer or permit any
other Company to, make any Acquisitions.

 

  (l) Transactions with Affiliates. The Obligors shall not, and shall not permit
any other Company to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates other
than at prices and on terms and conditions not less favorable to such Company
than could be obtained on an arm’s length basis from unrelated third parties.
The Borrower shall not, and shall not suffer or permit any other Company to,
enter into any transaction or series of transactions with Affiliates of any
Company, which involve an outflow of money or other property from such Company
to an Affiliate of any of the Companies, including payment of management fees,
affiliation fees, administration fees, compensation, salaries, asset purchase
payments or any other type of fees or payments similar in nature, other than on
terms and conditions substantially as favorable to such Company as would be
obtainable by such Company in a reasonably comparable arm’s length transaction
with a Person other than an Affiliate of such Company.

 

  (m) Sale Leasebacks. The Obligors shall not, and shall not suffer or permit
any other Obligor to, enter into any Sale Leasebacks with any Person that is not
an Obligor.

 

  (n) [Reserved].

 

  (o) Capital Expenditures. The Obligors shall not make or commit to make, nor
shall it suffer or permit, new Capital Expenditures not set forth in the
Approved Budget then in effect to be incurred in respect any actual or
contemplated expansion of the Hycroft Mine sulphide operations other than as may
be approved in writing by the Majority Lenders.

 

  (p)

Prepayments of Indebtedness. The Obligors shall not pay, prepay, repay, redeem,
purchase, defease or otherwise satisfy any interest or principal with respect to
any other Indebtedness, other than (i) payment of regularly scheduled principal
or interest payments or lease payments with respect to any Purchase Money
Indebtedness or Capital Lease obligations in accordance with the Approved
Budget, (ii) satisfaction of any Purchase Money Indebtedness or Capital Lease
obligations solely from the proceeds

 

91



--------------------------------------------------------------------------------

  of the Disposition of Specified Equipment, (iii) repayment of the obligations
under the Prepetition Risk Management Agreements from the proceeds of letters of
credit issued, or cash collateral posted, in each case, prior to the Petition
Date to collateralize such obligations, (iv) the repayment (from restricted cash
currently required to be on deposit in a segregated deposit account pursuant to
Section 11.1(q) of the Prepetition ABL Credit Agreement), upon the entry of the
Interim Order, of the principal amount of loans under the Prepetition ABL Credit
Agreement in an amount not to exceed $10,000,000, (v) the repayment, after the
Closing Date, of the principal amount of loans under the Prepetition ABL Credit
Agreement or the obligations under Prepetition Qualified Risk Management
Agreements not to exceed the amount of the net cash proceeds from the
Dispositions of assets identified as “Held for Sale” in the Borrower’s financial
statements for the fiscal year ending December 31, 2014 delivered to the Lenders
on or prior to the Petition Date, regardless of whether or not such prepayment
or repayment is required under the Prepetition ABL Credit Agreement,
(vi) interest payments with respect to the Prepetition ABL Credit Agreement and
the Prepetition Qualified Risk Management Agreements to the extent permitted
pursuant to an order of the Bankruptcy Court and (vii) any repayment of the
obligations under the Prepetition ABL Credit Agreement or Prepetition Qualified
Risk Management Agreements from the proceeds of the Disposition of certain
mining exploration properties that are listed on Schedule 11.2(p) regardless of
whether or not such prepayment or repayment is required under the Prepetition
ABL Credit Agreement.

 

  (q) Prohibited Variance. The Obligors shall not permit, at any time:4

 

  (i) (x) the aggregate amount of actual disbursements of the type set forth in
the line item “Total Operating Disbursements” on the Approved Budget then in
effect (the “Actual Operating Disbursements”) for the week ending on March 20,
2015 to be more than 120% of the budgeted amount; (y) the aggregate amount of
Actual Operating Disbursements for the week ending on March 27, 2015 to be more
than 115% of the budgeted amount; or (z) the aggregate amount of the Actual
Operating Disbursements for any subsequent weekly period (commencing with the
week ending on April 3, 2015) to be more than 110% of the budgeted amount;
provided, however, that, in any week that the amount of the Actual Operating
Disbursements is less than the budgeted amount for such week, the amount by
which the Actual Operating Disbursements is less may be carried forward and
added to the budgeted amount for the immediately subsequent weekly period;
provided, further, that, any such amounts carried forward shall not be taken
into account in determining whether there is to be any amount carried forward
beyond such immediately subsequent weekly period;

 

 

4  NTD: The starting period(s) are set based on the assumption that the DIP is
funded in the week of March 9.

 

92



--------------------------------------------------------------------------------

  (ii) the aggregate ounces of the type set forth in the line item “Total Ounces
of Gold Equivalent Sold” on the Approved Budget then in effect during any
consecutive four week period ending each week (commencing with the four week
period ending on April 3, 2015) to be less than 90% of the budgeted amount;

 

  (iii) the aggregate ounces of the type set forth in the line item “Total
Ounces of Gold Sold” on the Approved Budget then in effect during any
consecutive four week period ending each week(commencing with the four week
period ending on April 3, 2015) to be less than 90% of the budgeted amount; and

 

  (iv) the aggregate ounces of the type set forth in the line item “Total
Monthly Ounces of Gold Produced” on the Approved Budget then in effect during
any monthly period (commencing from the monthly period ending March 31, 2015) to
be less than 90% of the budgeted amount; provided, however, that, in any month
that the amount of the actual ounces of gold produced is more than the budgeted
amount for such month, the amount by which the actual ounces of gold produced is
more may be carried forward and reduce the budgeted amount for the immediately
subsequent month; provided, further, that, any such amounts carried forward
shall not be taken into account in determining whether there is to be any amount
carried forward beyond such immediately subsequent month.

 

  (r) Modifications to the Interim Order and/or the Final Order. The Obligors
(i) shall not seek authorization for or permit to be made any modification of
either the Interim Order or the Final Order and (ii) shall not seek
authorization for or permit to be made any modification of any other order of
the Bankruptcy Court with respect to this Agreement in any manner adverse to the
interests of the Lenders without the prior written consent of the DIP Agent and
Lenders.

 

  (s) Superpriority Claims. The Obligors shall not permit any of Obligor to,
agree to, incur, create, assume, suffer to exist or permit (a) any
administrative expense, unsecured claim, or other super-priority claim or lien
which is pari passu with or senior to the liens or claims of the Secured Parties
against the Obligors hereunder except for the Carve-Out, the DIP Liens, and the
Superpriority DIP Claims or apply to the Bankruptcy Court for authority to do so
or (b) the extension of any existing adequate protection or the grant of further
adequate protection (other than as permitted under the Interim Order or the
Final Order, as applicable) or apply to the Bankruptcy Court for authority to do
so.

 

93



--------------------------------------------------------------------------------

  (t) Burdensome Agreements. The Obligors shall not enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Credit
Document) that (a) limits the ability (i) of any Obligor to make Dispositions or
other distributions with respect to any of its Shares, (ii) of any Obligor to
Guarantee the Secured Obligations, (iii) of any Company to make or repay loans
to an Obligor, or (iv) of the Obligors or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the DIP
Agent; provided, however, that this clause (iv) shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under clause (b) of the definition of Permitted Indebtedness solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person. Clause (a) above shall not apply to:

 

  (i) restrictions and conditions imposed by law, the Prepetition ABL Credit
Agreement or the High Yield Indenture;

 

  (ii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary of an Obligor (or the assets of a Subsidiary of an
Obligor) pending such sale, provided such restrictions and conditions apply only
to the Subsidiary that is to be sold (or whose assets are to be sold) and such
sale is permitted in accordance with Section 11.2(c);

 

  (iii) restrictions in one or more agreements relating to Permitted
Indebtedness of a Subsidiary that is not an Obligor;

 

  (iv) customary restrictions in leases, subleases, licenses or asset sale
agreements and contracts restricting the assignment or subleasing thereof, in
each case otherwise permitted to be entered into hereunder;

 

  (v) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

 

  (vi) customary provisions with respect to the disposition or distribution of
assets or property in joint venture agreements, limited liability company
operating agreements, partnership agreements, stockholders agreements, asset
sale agreements, agreements in respect of sales of Shares and other similar
agreements entered into in connection with transactions not prohibited under
this Agreement, provided that such encumbrance or restriction shall only be
effective against the assets or property that are the subject of such
agreements.

 

94



--------------------------------------------------------------------------------

ARTICLE 12

CONDITIONS PRECEDENT TO OBTAINING CREDIT

 

12.1 Conditions Precedent to All Credit

The obligation of the Lenders to make a Loan hereunder is subject to
satisfaction or waiver in writing by the Majority Lenders of the following
conditions precedent on the date such Loan is made:

 

  (a) the Borrower shall have complied with the requirements of Article 3 in
respect of the applicable Loan;

 

  (b) no Default or Event of Default has occurred and is continuing or would
arise immediately after giving effect to or as a result of such extension of
credit;

 

  (c) the representations and warranties of each Obligor contained in the Credit
Documents shall be true and correct in all respects on the date such credit is
extended as if such representations and warranties were made on such date;

 

  (d) With respect to any Loans made after the Closing Date, the Final Order
shall have been entered by the Bankruptcy Court approving this Agreement, which
Final Order shall be in full force and effect and shall not have been reversed,
vacated or stayed, and shall not have been amended, supplemented or otherwise
modified in any manner without the prior written consent of the DIP Agent at the
direction of the Majority Lenders.

 

  (e) The making of such Loan shall not violate any Applicable Law and shall not
be enjoined, temporarily, preliminarily or permanently;

 

  (f) There shall not have occurred since the Petition Date, any developments or
events which individually or in the aggregate with other such circumstances has
had or could reasonably be expected to have a Material Adverse Effect;

 

  (g) The making of such Loan complies with the Approved Budget, or has
otherwise been approved in writing by the DIP Agent at the direction of the
Majority Lenders;

 

  (h) the Credit Facility has not terminated pursuant to Section 2.4.

 

95



--------------------------------------------------------------------------------

12.2 Conditions Precedent to Effectiveness of Agreement

This Agreement shall become effective upon satisfaction or waiver in writing by
the Majority Lenders of the following conditions precedent:

 

  (a) the Obligors shall have duly executed and delivered to the DIP Agent the
Credit Documents to which each is a party, each in form and substance reasonably
satisfactory to the Administrative Agent;

 

  (b) the Administrative Agent has received, in form and substance reasonably
satisfactory to the Administrative Agent (at the direction of the Majority
Lenders):

 

  (i) a duly certified copy of the articles of incorporation, articles of
amalgamation or similar documents and by-laws of each Obligor;

 

  (ii) a certificate of status or good standing (or other like document) for
each Obligor (where available) issued by the appropriate governmental body or
agency of the jurisdiction which governs the legal existence of such Obligor;

 

  (iii) a duly certified copy of the resolution of the board of directors of
each Company authorizing it to execute, deliver and perform its obligations
under each Credit Document to which such Company is a signatory;

 

  (iv) a certificate of an officer of each Obligor, in such capacity, setting
forth specimen signatures of the individuals authorized to sign the Credit
Documents to which such Obligor is a signatory;

 

  (v) a certificate of a senior officer of the Borrower, in such capacity,
certifying that, to the best of his knowledge after due inquiry, no Default has
occurred and is continuing or would arise immediately upon the initial extension
of credit under the Credit Facility;

 

  (vi) [reserved];

 

  (vii) an opinion of counsel to each Obligor addressed to the Finance Parties,
relating to the entry of the Interim Order;

 

  (viii) an opinion of local counsel to each Obligor addressed to the Finance
Parties relating to this Agreement and the other Credit Documents;

 

  (ix) the Fee Letter, duly executed by the applicable parties thereto;

 

  (x) results of searches or other evidence reasonably satisfactory to the DIP
Agent (at the direction of the Majority Lenders) (in each case dated as of a
date reasonably satisfactory to the DIP Agent (at the direction of the Majority
Lenders)) indicating the absence of Liens on the assets of the Obligors, except
for Permitted Liens; and

 

96



--------------------------------------------------------------------------------

  (xi) all Uniform Commercial Code financing statements, required by law or
reasonably requested by the DIP Agent (at the direction of the Majority Lenders)
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Credit Documents.

 

  (c) there has not occurred a Material Adverse Effect since December 31, 2014;

 

  (d) as of the Petition Date, and except as set forth on Schedule 10.1(e),
there shall not be pending any litigation or other proceeding that has not been
stayed as a consequence of the Chapter 11 Cases, the result of which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, in each case, other than the Chapter 11 Cases;

 

  (e) all necessary approvals, acknowledgements, directions and consents have
been given and that all relevant laws have been complied with in respect of all
agreements and transactions referred to herein;

 

  (f) all documents and instruments shall have been properly registered,
recorded and filed in all places which, searches shall have been conducted in
all jurisdictions which, and deliveries of all consents, approvals, directions,
acknowledgements, undertakings and non-disturbance agreements contemplated
herein, negotiable documents of title, ownership certificates and other
documents and instruments to the Administrative Agent shall have been made which
are desirable or required to make effective the Security created or intended to
be created by the Obligors in favor of the Administrative Agent pursuant to the
Security Documents and to ensure the perfection and the intended priority of the
Security.

 

  (g) The Borrower shall have paid all fees, charges and disbursements of
counsel to the DIP Agent and Lenders to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate of disbursements shall not thereafter preclude a
final settling of accounts between the Borrower and the DIP Agent).

 

  (h) Any and all fees and expenses required to be paid on the Closing Date
pursuant to the Fee Letter shall have been paid in full.

 

  (i) Since the Petition Date, there shall not have occurred any material
default of any Material Agreement of any Obligor, which would permit the
counterparty to terminate such Material Agreement other than such defaults which
(i) may be asserted by the counterparty solely as a consequence of the filing of
the Chapter 11 Cases or (ii) are set forth on Schedule 12.2(i).

 

97



--------------------------------------------------------------------------------

  (j) The execution and delivery of the Credit Documents and the Obligors’
performance thereunder shall not violate any Applicable Law or any certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction) or with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or limited liability company
agreement, as applicable, of any Obligor.

 

  (k) The Obligors and each Lender shall have entered into that certain
restructuring support agreement, dated on or before the Closing Date, in form
and substance reasonably satisfactory to the Majority Lenders (the
“Restructuring Support Agreement”) and such Restructuring Support Agreement
shall be in full force and effect as of the Closing Date.

 

  (l) All first day motions filed by the Obligors and related orders entered by
the Bankruptcy Court in the Chapter 11 Cases shall be in form and substance
reasonably satisfactory to the DIP Agent at the direction of the Majority
Lenders.

 

  (m) All motions and other documents to be filed with and submitted to the
Bankruptcy Court related to the Loan and the approval thereof shall be in form
and substance reasonably satisfactory to the Majority Lenders.

 

  (n) The Bankruptcy Court shall have entered the Interim Order within five
(5) Business Days following the Petition Date.

 

  (o) The DIP Agent, for the benefit of the Lenders, shall have a valid and
perfected Lien on and security interest in the Collateral on the basis and with
the priority set forth herein and in the Interim Order and a valid superpriority
claim with the priority set forth herein and in the Interim Order.

 

  (p) The DIP Agent and the Lenders shall have received the Initial Budget
(attached as Exhibit E), which shall be in form and substance reasonably
satisfactory to the DIP Agent at the direction of the Majority Lenders.

 

  (q) The Borrower shall have delivered or caused to be delivered to the DIP
Agent, on behalf of the Lenders, projected income statements reasonably
satisfactory to the Majority Lenders in their reasonable discretion, in form and
substance consistent with the Obligors’ internal financial statements, for
fiscal years ending 2015 and 2016 presented on a monthly basis.

 

  (r) The DIP Agent shall have received such additional documents, information
and materials as any Lender, through the DIP Agent, may reasonably request.

 

98



--------------------------------------------------------------------------------

12.3 [Reserved]

 

12.4 Waiver

The terms and conditions of Sections 12.1 and 12.2 are inserted for the sole
benefit of the DIP Agent and the Lenders, and the Majority Lenders may waive
them in accordance with Section 14.14, in whole or in part, with or without
terms or conditions, in respect of any extension of credit, without prejudicing
their right to assert the terms and conditions of Sections 12.1 and 12.2 in
whole or in part in respect of any other extension of credit.

ARTICLE 13

DEFAULT AND REMEDIES

 

13.1 Events of Default

The occurrence of any of the following shall constitute an Event of Default,
unless expressly waived in writing in accordance with Section 14.14:

 

  (a) the failure of the Borrower or any Obligor to pay, when and as required to
be paid under this Agreement, any amount of principal of any Loan;

 

  (b) the failure of any Obligor to pay any amount due under the Credit
Documents (other than amounts due pursuant to Section 9.1 or 9.7) within three
(3) Business Days after the payment is due;

 

  (c) [reserved];

 

  (d) [reserved];

 

  (e) if any representation or warranty made by any Obligor in this Agreement or
in any other document, agreement or instrument delivered pursuant hereto or
referred to herein or any material information furnished in writing to the
Administrative Agent by any Obligor proves to have been incorrect in any respect
when made or furnished which, if capable of being cured, has not been remedied
within 30 Business Days after written notice to do so has been given by the
Administrative Agent to the Borrower;

 

  (f) if a writ, execution, attachment or similar process is issued or levied
against all or any portion of the property of any Obligor (other than the
Specified Equipment) in connection with any judgment against it in an amount of
at least $500,000, and such writ, execution, attachment or similar process is
not released, bonded, satisfied, discharged, vacated or stayed within thirty
days after its entry, commencement or levy;

 

  (g) any breach of the Financial Covenant or any provision of Sections
11.1(b)(ii), 11.1(b)(v), 11.1(b)(vi), 11.1(d), 11.1(g), 11.1(o), 11.1(w),
11.1(z), 11.1(aa), 11.1(ee), 11.1(ff), 11.1(gg), 11.1(jj), 11.1(kk), 11.1(ll),
11.2 or 15.10;

 

99



--------------------------------------------------------------------------------

  (h) the breach or failure of due observance or performance by any Obligor of
Section 11.1(b)(i) through 11.1(b)(v) and such breach or failure continues for 5
days after the earlier of (x) the Borrower becoming aware of such breach or
failure or (y) the Administrative Agent giving the Borrower notice of such
breach or failure;

 

  (i) the breach or failure of due observance or performance by any Obligor of
any covenant or provision of any Credit Document (other than those previously
referred to in this Section 13.1) and such breach or failure continues for 15
Business Days after the earlier of (x) the Borrower becoming aware of such
breach or failure or (y) the Administrative Agent giving the Borrower notice of
such breach or failure;

 

  (j) if one or more encumbrances, liens or landlords take possession of any
part of the property of any Obligor (other than the Specified Equipment) or
attempt to enforce their security or other remedies against such property and
their claims remain unsatisfied for such period as would permit such property to
be sold thereunder and such property which has been repossessed or is capable of
being sold has an aggregate fair market value of at least $500,000;

 

  (k) if (i) any Indebtedness of any Obligor (other than Indebtedness owing to
another Company or Indebtedness constituting Purchase Money Indebtedness or
Capital Lease obligations) in an amount of at least $500,000 is not paid when
due and payable (whether on demand, maturity, acceleration or otherwise) or such
Obligor fails to observe or perform any agreement contained in any instrument or
agreement evidencing or securing such Indebtedness, or any other event occurs
the effect of which default or event is to permit the holders thereof to
accelerate such Indebtedness, or (ii) any Purchase Money Indebtedness or Capital
Lease obligations of any Obligor (other than any Purchase Money Indebtedness or
Capital Lease obligations with respect to the Specified Equipment) in an amount
of at least $1,000,000 is not paid when due and payable (whether on demand,
maturity, acceleration or otherwise) or such Obligor fails to observe or perform
any agreement contained in any instrument or agreement evidencing or securing
such Indebtedness, or any other event occurs the effect of which default or
event is to permit the holders thereof to accelerate such Indebtedness;
provided, however, if the exercise of any rights or remedies by a holder of such
Indebtedness with respect to any of the events described in the foregoing
clauses (i) and (ii) is stayed by the Bankruptcy Code or enjoined by the
Bankruptcy Court, then such events shall not constitute an “Event of Default” so
long as such exercise of rights or remedies remain stayed or enjoined;

 

100



--------------------------------------------------------------------------------

  (l) the occurrence of a Change of Control;

 

  (m) Any ERISA Company now (or in the past six years) maintains, contributes
to, has an obligation to maintain or contribute to or has any liability with
respect to a pension plan subject to Title IV of ERISA or a Multiemployer Plan;

 

  (n) the occurrence of an event of default under any Material Agreement or the
termination or amendment of any Material Agreement if such termination or
amendment could reasonably be expected to have a Material Adverse Effect;

 

  (o) the expropriation, condemnation or abandonment of the Hycroft Mine or any
part thereof unless such part is not material to the Hycroft Mine taken as a
whole and would not reasonably be expected to have a Material Adverse Effect or
the Borrower ceases to own, directly or indirectly, 100% of the Hycroft Mine or
the Borrower fails to maintain the Mining Claims necessary or advisable to be
able to operate the Hycroft Mine substantially in accordance with sound mining
and business practice;

 

  (p) any Credit Document shall terminate (other than in accordance with its
terms) or cease in whole or in any material part to be a legal, valid and
binding obligation of any Obligor which is a party thereto, enforceable by the
DIP Agent, the Lenders or any of them against such Obligor and such Credit
Document has not been replaced by a legal, valid, binding and enforceable
document which is equivalent in effect to such Credit Document, assuming such
Credit Document had originally been legal, valid, binding and enforceable, in
form and substance acceptable to the Administrative Agent (at the direction of
the Majority Lenders), within 5 days of such determination, provided, however,
that such grace period shall only be provided if such Obligor actively
cooperates with the Administrative Agent to so replace such Credit Document;

 

  (q) the validity, enforceability or priority of any of the Credit Documents is
contested in any manner by any Obligor or any Lien purported to be created
pursuant to the Interim Order or the Final Order, as applicable, or under any
Security Document shall cease to be, or shall be asserted by any Obligor, any
Subsidiary or any Affiliate thereof not to be, a valid and perfected Lien on any
Collateral, with the priority required by the Interim Order or the Final Order,
as applicable;

 

  (r) [reserved];

 

  (s) any Security Document does not constitute a perfected Lien on any
Securities Account of the Obligors or on 100% of the issued and outstanding
Shares of the Guarantors, subject only to Permitted Liens arising by operation
of law and customary Liens in respect of service charges and other obligations,
other than Indebtedness, in respect of a Securities Account;

 

101



--------------------------------------------------------------------------------

  (t) a Material Adverse Change occurs;

 

  (u) [reserved];

 

  (v) there occurs any uninsured loss to any material portion of the Collateral;

 

  (w) There shall have occurred any of the following in the Chapter 11 Cases:

(i) the bringing of a motion or taking of any action, in each case, by any
Obligor in the Chapter 11 Cases, or the entry of any order by the Bankruptcy
Court in the Chapter 11 Cases: (A) to obtain additional financing under section
364(c) or (d) of the Bankruptcy Code not otherwise permitted pursuant to this
Agreement or that does not provide for the repayment of all Secured Obligations
under this Agreement in full in cash on the date of closing of such additional
financing; (B) to grant any Lien other than Liens expressly permitted under this
Agreement upon or affecting any Collateral; (C) except as provided in the
Interim Order or Final Order, as the case may be, to use cash collateral of the
DIP Agent under section 363(c) of the Bankruptcy Code without the prior written
consent of the DIP Agent and the Majority Lenders; or (D) that (in the case of
any Obligor) requests or seeks authority for or that (in the case of an order
entered by the Bankruptcy Court on account of a request by any Obligor) approves
or provides authority to take any other action or actions adverse to the DIP
Agent and the Lenders or their rights and remedies hereunder or their interest
in the Collateral;

(ii) the filing of any plan of reorganization or disclosure statement attendant
thereto, or any direct or indirect amendment to such plan or disclosure
statement, by any Obligor which does not provide for the repayment of all
Secured Obligations under this Agreement (A) in a manner consistent with the
Restructuring Support Agreement or (B) in full in cash, in each case, on the
“Effective Date” of such plan and to which the DIP Agent and the Majority
Lenders do not consent or otherwise agree to the treatment of their claims or
the termination of any Obligor’s exclusive right to file and solicit acceptances
of a plan of reorganization;

(iii) the entry of an order in any of the Chapter 11 Cases confirming a plan or
plans of reorganization (or of liquidation) other than the Plan of
Reorganization;

(iv) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying any Credit Document or the Interim Order or the Final Order
in any case without the prior written consent of the DIP Agent and the Majority
Lenders;

(v) the Final Order is not entered within thirty-five (35) days (or such other
period as the DIP Agent and Majority Lenders may agree to in writing) following
the Petition Date;

 

102



--------------------------------------------------------------------------------

(vi) the payment of, or application by any Obligor for authority to pay, any
pre-petition claim without the DIP Agent’s and the Majority Lenders’ prior
written consent other than as provided in any “first day order” in form and
substance reasonably acceptable to the Majority Lenders and as set forth in the
Approved Budget or unless otherwise permitted under this Agreement;

(vii) the entry of an order by the Bankruptcy Court appointing, or the filing of
an application by any Obligor, for an order seeking the appointment of, in
either case without the consent of the Majority Lenders, an interim or permanent
trustee in the Chapter 11 Cases or the appointment of a receiver or an examiner
under section 1104 of the Bankruptcy Code in the Chapter 11 Cases with expanded
powers (beyond those set forth in sections 1106(a)(3) and 1106(a)(4) of the
Bankruptcy Code) to operate or manage the financial affairs, the business, or
reorganization of the Obligors or with the power to conduct an investigation of
(or compel discovery from) the DIP Agent or the Lenders; or the sale without the
DIP Agent’s and the Majority Lenders’ consent, of all or substantially all of a
Obligor’s assets either through a sale under section 363 of the Bankruptcy Code,
through a confirmed plan of reorganization in the Chapter 11 Cases, or
otherwise, in each case, that does not provide for payment in full in cash of
the Secured Obligations on the closing date of such sale;

(viii) the dismissal of the Chapter 11 Cases, or if any Obligor shall file a
motion or other pleading seeking the dismissal of the Chapter 11 Cases;

(ix) the conversion of the Chapter 11 Cases from one under chapter 11 to one
under chapter 7 of the Bankruptcy Code or any Obligor shall file a motion or
other pleading seeking the conversion of the Chapter 11 Cases under section 1112
of the Bankruptcy Code or otherwise;

(x) the entry of an order by the Bankruptcy Court granting relief from or
modifying the automatic stay of section 362 of the Bankruptcy Code (x) to allow
any creditor to execute upon or enforce a Lien on any Collateral (other than the
Specified Equipment) with an aggregate fair market value in excess of
$5,000,000, or (y) with respect to any Lien of or the granting of any Lien on
any Collateral (other than the Specified Equipment) with an aggregate fair
market value in excess of $5,000,000 to any state or local environmental or
regulatory agency or authority;

(xi) the entry of an order in the Chapter 11 Cases avoiding or requiring
repayment of any portion of the payments made on account of the Secured
Obligations owing under this Agreement or the other Credit Documents;

(xii) the failure of any Obligor to perform any of its obligations under the
Interim Order or the Final Order or any violation of any of the terms of the
Interim Order or the Final Order;

(xiii) the remittance, use or application of cash collateral other than in
accordance with any cash management procedures and orders entered by the
Bankruptcy Court;

(xiv) the entry of an order (other than the Interim Order of the Final Order) in
any of the Chapter 11 Cases granting any other superpriority claim or Lien equal
or superior to that granted to the DIP Agent, on behalf of itself and the
Lenders, without the consent in writing of the DIP Agent and the Majority
Lenders;

 

103



--------------------------------------------------------------------------------

(xv) the filing of a motion by any Obligor requesting, or the entry of any order
granting, any super-priority claim which is senior or pari passu with the
Lenders’ claims except to the extent the claim relates to new financing that
provides for the repayment of all Secured Obligations under this Agreement
irrevocably in full in cash on the closing of such new financing;

(xvi) except to the extent expressly permitted by the terms of the Restructuring
Support Agreement, the entry of an order precluding or modifying the DIP Agent
from having the right to or being permitted to “credit bid”;

(xvii) any attempt by any Obligor to reduce, set off or subordinate the Secured
Obligations or the Liens securing such Secured Obligations to any other debt;

(xviii) the Interim Order or the Final Order or any provision thereof (as
applicable) is reversed, vacated or stayed, in each case, without the consent of
the Majority Lenders;

(xix) an application for any of the orders described in this Section 13.1(w)
shall be made by a Person other than the DIP Agent or the Lenders and such
application is not contested by the Obligors in good faith and the relief
requested is granted in an order that is not stayed pending appeal;

(xx) the cessation of Liens or superpriority claims granted with respect to this
Agreement to be valid, perfected and enforceable in all respects; or

(xxi) the Bankruptcy Court shall cease to have exclusive jurisdiction with
respect to all matters relating to the exercise of rights and remedies under the
Credit Documents, the Interim Order, the Final Order, the DIP Liens and the
Collateral.

Subject to the Interim Order and/or the Final Order, the DIP Agent, upon the
instruction of the Majority Lenders, by notice to the Borrower, may terminate
the Credit Facility and the DIP Agent, shall upon the instruction of the
Majority Lenders, shall by the same or further notice to the Borrower, declare
all Secured Obligations of the Obligors to the Lenders pursuant to this
Agreement to be immediately due and payable whereupon all such Secured
Obligations shall immediately become and be due and payable without further
demand or other notice of any kind, all of which are expressly waived by the
Obligors.

 

13.2 Remedies Upon Event of Default

 

  (a)

If any Event of Default occurs and is continuing, subject to the Interim Order
or Final Order, as applicable, the DIP Agent may, or, at the request of the
Majority Lenders shall, deliver written notice that, pursuant the Interim Order
or the Final Order, as applicable, the automatic stay provisions of section 362
of the Bankruptcy Code have been vacated and modified to the extent necessary to
permit the DIP Agent and the Lenders

 

104



--------------------------------------------------------------------------------

  to exercise all rights and remedies provided for in the Credit Documents, and
in addition to any other right or remedy provided under any Credit Document or
by any Applicable Law, take any or all of the following actions:

 

  (i) declare the Individual Commitments of each Lender to make Loans to be
terminated, whereupon such Individual Commitments and obligation shall be
terminated;

 

  (ii) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Secured Obligations to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Obligors;

 

  (iii) whether or not the maturity of the Secured Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Secured Parties under this Agreement, any of the other
Credit Documents or Applicable Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Credit Documents or any instrument pursuant to which the Secured
Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Secured Parties;

 

  (iv) take any other actions or exercise any other rights or remedies permitted
under the Interim Order or the Final Order, as applicable, the Credit Documents
(including under Section 13.2(b) hereof) or Applicable Law to effectuate the
repayment of the Secured Obligations;

 

  (v) freeze monies or balances in the Obligors’ accounts;

 

  (vi)

immediately set off any and all amounts in accounts maintained by the Obligors
with the DIP Agent or any of the Lenders (or any of their respective agents)
against the Secured Obligations, enforce all rights and remedies against the
Collateral in the possession of any of the Lenders for application towards the
Secured Obligations and otherwise proceed to protect, enforce and exercise all
rights and remedies of the Secured Parties under this Agreement, any of the
other Credit Documents or Applicable Law, including, but not limited to, by suit
in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in herein and the
other Credit Documents

 

105



--------------------------------------------------------------------------------

  or any instrument pursuant to which the Secured Obligations are evidenced,
and, if such amount shall have become due, by declaration or otherwise, proceed
to enforce the payment thereof or any other legal or equitable right of the
Secured Parties;

provided, however, that, to the extent required by the Interim Order or the
Final Order, as applicable, prior to the exercise of any right set forth in this
Section 13.2(a)(iii) or (iv), the DIP Agent shall be required to provide five
(5) Business Days written notice to the Obligors, Stroock & Stroock & Lavan LLP,
as outside counsel to the Lenders, and any Committee of the DIP Agent’s intent
to exercise its rights and remedies and provided, further, that during such five
(5) Business Day period, the Obligors or the Committee may only challenge
whether an Event of Default has occurred.

The Obligors shall cooperate fully with the DIP Agent and the Lenders in their
exercise of rights and remedies, whether against the Collateral or otherwise.

 

  (b) Subject to the Interim Order or the Final Order, as applicable,
notwithstanding anything to the contrary contained herein, except as the
Majority Lenders shall otherwise agree with respect to any action to be taken by
the DIP Agent pursuant to this Section 13.2(b), the DIP Agent shall demand
payment of the Secured Obligations and shall take any or all of the actions set
forth in Section 13.2(a)(iv) and commence and pursue such other Enforcement
Actions as DIP Agent (at the direction of the Majority Lenders) in good faith
deems appropriate promptly upon receipt of notice, provided, that, (1) such
Event of Default has not been waived by the Applicable Lenders or cured, (2) in
the good faith determination of the DIP Agent (at the direction of the Majority
Lenders), taking an Enforcement Action is permitted under the terms of the
Credit Documents and applicable law, (3) taking an Enforcement Action shall not
result in any liability of the DIP Agent or the Lenders to any Obligor or any
other person, (4) the DIP Agent shall be entitled to all of the benefits of
Article 14 hereof, and (5) the DIP Agent shall not be required to take an
Enforcement Action so long as, within the period provided above, the DIP Agent
shall resign as DIP Agent and a successor DIP Agent shall be appointed hereunder
and under the other Credit Documents for purposes hereof or thereof.

 

13.3 Remedies Cumulative

The Borrower expressly agrees that the rights and remedies of the DIP Agent and
the Lenders under this Agreement are cumulative and in addition to and not in
substitution for any rights or remedies provided under or by any Applicable Law.
Any single or partial exercise by the DIP Agent or any Lender of any right or
remedy for a default or breach of any term, covenant or condition in this
Agreement does not waive, alter, affect or prejudice any other right or remedy
to which the DIP Agent or such Lender may be lawfully entitled for the same
default or breach. Any waiver by the DIP Agent with the consent of the Majority
Lenders or all of the

 

106



--------------------------------------------------------------------------------

Lenders in accordance with Section 14.14 of the strict observance, performance
or compliance with any term, covenant or condition of this Agreement is not a
waiver of any subsequent default and any indulgence by the Lenders with respect
to any failure to strictly observe, perform or comply with any term, covenant or
condition of this Agreement is not a waiver of the entire term, covenant or
condition or any subsequent default. No failure or delay by the DIP Agent or any
Lender in exercising any right shall operate as a waiver of such right nor shall
any single or partial exercise of any power or right preclude its further
exercise or the exercise of any other power or right.

 

13.4 Set-Off

Subject to the Interim Order or the Final Order, as applicable, in addition to
any rights now or hereafter granted under applicable law, and not by way of
limitation of any such rights, each Finance Party is authorized, on and after
the Enforcement Date without notice to the Borrower or to any other Person, any
such notice being expressly waived by the Borrower, to set-off, appropriate and
apply any and all deposits, matured or unmatured, general or special, and any
other indebtedness at any time held by or owing by a Finance Party to or for the
credit of or the account of the Borrower against and on account of the
obligations and liabilities of the Borrower which are due and payable to such
Finance Party under the Credit Documents.

 

13.5 Code and Other Remedies

 

  (a) UCC Remedies. Subject to the Interim Order or the Final Order, as
applicable, during the continuance of an Event of Default, the DIP Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other Applicable Law.

 

  (b)

Disposition of Collateral. Subject to the Interim Order or the Final Order, as
applicable, the DIP Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by the Interim Order or Final Order and any notice required by law
referred to below) to or upon any Obligor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived (except as
required by the Interim Order or the Final Order)), during the continuance of
any Event of Default (personally or through its agents or attorneys), (i) enter
upon the premises where any Collateral is located, without any obligation to pay
rent, through self- help, without judicial process, without first obtaining a
final judgment or giving any Obligor or any other Person notice or opportunity
for a hearing on the DIP Agent’s claim or action, (ii) collect, receive,
appropriate and realize upon any Collateral, (iii) dispose of, grant option or
options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may

 

107



--------------------------------------------------------------------------------

  deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk, (iv) withdraw all
cash and Cash Equivalents in any Deposit Account or Securities Account of any
Obligor and apply such cash and Cash Equivalents and other cash, if any, then
held by it as Collateral in satisfaction of the Secured Obligations, and
(v) give notice and take sole possession and control of all amounts on deposit
in or credited to any Deposit Account or Securities Account pursuant to the
related Control Agreement, if any. The DIP Agent shall have the right, upon any
such public sale or sales and, to the extent permitted by the UCC and other
Applicable Laws, upon any such private sale, to purchase the whole or any part
of the Collateral so sold (and, in lieu of actual payment of the purchase price,
may “credit bid” or otherwise set off the amount of such price against the
Secured Obligations), free of any right or equity of redemption of any Obligor,
which right or equity is hereby waived and released.

 

  (c) Management of the Collateral. Subject to the Interim Order or the Final
Order, as applicable, each Obligor further agrees, that, during the continuance
of any Event of Default, (i) at the DIP Agent’s request, it shall assemble the
Collateral and make it available to the DIP Agent at places that the DIP Agent
shall reasonably select, whether at such Obligor’s premises or elsewhere,
(ii) without limiting the foregoing, the DIP Agent also has the right to require
that each Obligor store and keep any Collateral pending further action by the
DIP Agent and, while any such Collateral is so stored or kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until the DIP
Agent is able to dispose of any Collateral, the DIP Agent shall have the right
to hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the DIP Agent and (iv) the DIP Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the DIP Agent’s remedies (for the benefit of
the Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The DIP Agent shall not have any obligation to
any Obligor to maintain or preserve the rights of any Obligor as against third
parties with respect to any Collateral while such Collateral is in the
possession of the DIP Agent.

 

  (d)

Direct Obligation. Subject to the Interim Order or the Final Order, as
applicable, neither the DIP Agent nor any other Secured Party shall be required
to make any demand upon, or pursue or exhaust any right or remedy against, any
Obligor, any other Obligor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any right or remedy with respect
to any Collateral therefor or any direct or indirect guaranty thereof. All of
the rights and remedies of the DIP Agent

 

108



--------------------------------------------------------------------------------

  and any other Secured Party under any Credit Document shall be cumulative, may
be exercised individually or concurrently and not exclusive of any other rights
or remedies provided by any Applicable Law. To the extent it may lawfully do so,
each Obligor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the DIP Agent or any Lender,
any valuation, stay, appraisement, extension, redemption or similar laws and any
and all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 

  (e) Commercially Reasonable. To the extent that Applicable Law imposes duties
on the DIP Agent to exercise remedies in a commercially reasonable manner, each
Obligor acknowledges and agrees that it is not commercially unreasonable for the
DIP Agent to do any of the following:

 

  (i) fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by the DIP Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

 

  (ii) fail to obtain permits, or other consents, for access to any Collateral
to Dispose of or for the collection or Disposition of any Collateral, or, if not
required by other Applicable Laws fail to obtain permits or other consents for
the collection or disposition of any Collateral;

 

  (iii) fail to exercise remedies against Account Debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

 

  (iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Obligor,
for expressions of interest in acquiring any such Collateral;

 

  (v)

exercise collection remedies against Account Debtors and other Persons obligated
on any Collateral, directly or through the use of collection agencies or other
collection specialists, hire one or more professional auctioneers to assist in
the disposition of any Collateral, whether or not such Collateral is of a
specialized nature or, to the extent deemed appropriate by the DIP Agent, obtain
the services of other brokers, investment bankers, consultants and

 

109



--------------------------------------------------------------------------------

  other professionals to assist the DIP Agent in the collection or disposition
of any Collateral, or utilize Internet sites that provide for the auction of
assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets to dispose of
any Collateral;

 

  (vi) dispose of assets in wholesale rather than retail markets;

 

  (vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

  (viii) purchase insurance or credit enhancements to insure the DIP Agent
against risks of loss, collection or disposition of any Collateral or to provide
to the DIP Agent a guaranteed return from the collection or disposition of any
Collateral.

Each Obligor acknowledges that the purpose of this Section 13.5 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 13.5. Without
limitation upon the foregoing, nothing contained in this Section 13.5 shall be
construed to grant any rights to any Obligor or to impose any duties on the DIP
Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 13.5.

 

13.6 Accounts and Payments in Respect of General Intangibles.

 

  (a) Subject to the Interim Order or Final Order, as applicable, in addition
to, and not in substitution for, any other provision in this Agreement, if
required by the DIP Agent at any time during the continuance of an Event of
Default, on and after the date on which at least one Controlled Account has been
established, any payment of accounts or payment in respect of general
intangibles, when collected by any Obligor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Obligor in the exact form
received, duly indorsed by such Obligor to the DIP Agent, in such Controlled
Account, subject to withdrawal by the DIP Agent as provided in Section 13.7.
Until so turned over, such payment shall be held by such Obligor in trust for
the DIP Agent, segregated from other funds of such Obligor. Each such deposit of
proceeds of accounts and payments in respect of general intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 

110



--------------------------------------------------------------------------------

  (b) At any time during the continuance of an Event of Default and subject to
the Interim Order or the Final Order, as applicable,:

 

  (i) each Obligor shall, upon the DIP Agent’s request, deliver to the DIP Agent
all original and other documents evidencing, and relating to, the Contractual
Obligations and transactions that gave rise to any account or any payment in
respect of general intangibles, including all original orders, invoices and
shipping receipts and notify Account Debtors that the accounts or general
intangibles have been collaterally assigned to the DIP Agent and that payments
in respect thereof shall be made directly to the DIP Agent;

 

  (ii) the DIP Agent may, without notice, at any time during the continuance of
an Event of Default, limit or terminate the authority of an Obligor to collect
its accounts or amounts due under general intangibles or any thereof and, in its
own name or in the name of others, communicate with Account Debtors to verify
with them to the DIP Agent’s reasonable satisfaction the existence, amount and
terms of any account or amounts due under any general intangible. In addition,
the DIP Agent may at any lime enforce such Obligor’s rights against such Account
Debtors and obligors of general intangibles; and

 

  (iii) each Obligor shall take all actions, deliver all documents and provide
all information necessary or reasonably requested by the DIP Agent to maintain
and ensure any Internet Domain Name used in or necessary to the operation of its
business is registered.

 

  (c) Anything herein to the contrary notwithstanding, each Obligor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Credit Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Obligor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

111



--------------------------------------------------------------------------------

13.7 Collateral Proceeds.

Subject to the Interim Order or the Final Order, as applicable, unless otherwise
expressly provided in this Agreement, upon the occurrence and during the
continuance of an Event of Default, all proceeds of any Collateral received by
any Obligor hereunder in cash or Cash Equivalents shall be held by such Obligor
in trust for the DIP Agent and the other Secured Parties, segregated from other
funds of such Obligor, and shall, promptly upon receipt by any Obligor, be
turned over to the DIP Agent in the exact form received (with any necessary
endorsement). All such proceeds of Collateral and any other proceeds of any
Collateral received by the DIP Agent in cash or Cash Equivalents shall be held
by the DIP Agent in a Controlled Account. All proceeds being held by the DIP
Agent in a Controlled Account (or by such Obligor in trust for the DIP Agent)
shall continue to be held as collateral security for the Obligations and shall
not constitute payment thereof until applied as provided in this Agreement.

 

13.8 Registration Rights.

Subject to the Interim Order or the Final Order, as applicable,

 

  (a) each Obligor recognizes that the DIP Agent may be unable to effect a
public sale of any pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Obligor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The DIP Agent shall be under no obligation to delay a sale of
any pledged Collateral for the period of time necessary to permit the issuer
thereof to register such securities for public sale under the Securities Act of
1933, as amended, or under applicable state securities laws even if such issuer
would agree to do so.

 

  (b)

upon the occurrence and during the continuance of an Event of Default, each
Obligor agrees to use its commercially reasonable efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of any
portion of the pledged Collateral pursuant to this Section 13.8, valid and
binding and in compliance with all Applicable Law provided that no Obligor shall
have any obligation to publicly register any securities. Each Obligor further
agrees that a breach of any covenant contained in this Section 13.8 will cause
irreparable injury to the DIP Agent and other Secured Parties, that the DIP
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 13.8

 

112



--------------------------------------------------------------------------------

  shall be specifically enforceable against such Obligor, and such Obligor
hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under this Agreement.

 

13.9 Deficiency.

Each Obligor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of any Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the DIP
Agent or any other Secured Party to collect such deficiency.

ARTICLE 14

THE DIP AGENT

 

14.1 Appointment and Authorization of Administrative Agent and Collateral Agent

 

  (a) Each Finance Party hereby appoints and authorizes, and hereby agrees that
it will require any assignee of any of its interests in the Credit Documents
(other than the holder of a participation in its interests herein or therein) to
appoint and authorize the Administrative Agent to take such actions as agent on
its behalf and to exercise such powers under the Credit Documents as are
delegated to the Administrative Agent by such Finance Party by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable to any of the Finance Parties for any action taken or omitted to
be taken by it or them hereunder or thereunder or in connection herewith or
therewith, except for its own gross negligence or willful misconduct and each
Finance Party hereby acknowledges that the Administrative Agent is entering into
the provisions of this Section 14.1 on its own behalf and as agent and trustee
for its directors, officers, employees and agents.

 

  (b) Each Finance Party hereby appoints and authorizes, and hereby agrees that
it will require any assignee of any of its interests in the Credit Documents
(other than the holder of a participation in its interests herein or therein) to
appoint and authorize the Collateral Agent to take such actions as agent on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Collateral Agent by such Finance Party by the terms hereof, together with
such powers as are reasonably incidental thereto. Neither the Collateral Agent
nor any of its directors, officers, employees or agents shall be liable to any
of the Finance Parties for any action taken or omitted to be taken by it or them
hereunder or thereunder or in connection herewith or therewith, except for its
own gross negligence or willful misconduct and each Finance Party hereby
acknowledges that the Collateral Agent is entering into the provisions of this
Section 14.1 on its own behalf and as agent and trustee for its directors,
officers, employees and agents.

 

113



--------------------------------------------------------------------------------

14.2 Interest Holders

The Administrative Agent and the Collateral Agent may treat each Lender set
forth in Schedule A hereto or the person designated in the last notice delivered
to it under Section 15.5 as the holder of all of the interests of such Lender
under the Credit Documents.

 

14.3 Consultation with Counsel

The Administrative Agent and the Collateral Agent may consult with legal counsel
selected by it as counsel for the Administrative Agent the Collateral Agent and
shall not be liable for any action taken or not taken or suffered by it in good
faith and in accordance with the advice and opinion of such counsel.

 

14.4 Documents

Neither the Administrative Agent nor the Collateral Agent shall be under any
duty to the Finance Parties to examine, enquire into or pass upon the validity,
effectiveness or genuineness of the Credit Documents or any instrument, document
or communication furnished pursuant to or in connection with the Credit
Documents and the Administrative Agent and the Collateral Agent shall, as
regards the Finance Parties, be entitled to assume that the same are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.

 

14.5 Reliance by the DIP Agent

The DIP Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including, but not limited to, any
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The DIP Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
which by its terms must be fulfilled to the satisfaction of a Lender, the DIP
Agent may presume that such condition is satisfactory to such Lender unless the
DIP Agent shall have received written notice to the contrary from such Lender
prior to the making of such Loan. The DIP Agent may consult with legal counsel
(who may be counsel for any Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

14.6 Responsibility of Administrative Agent and Collateral Agent

The duties and obligations of the Administrative Agent and the Collateral Agent
to the Finance Parties under the Credit Documents are only those expressly set
forth herein. Neither the Administrative Agent nor the Collateral Agent shall
have any duty to the Finance

 

114



--------------------------------------------------------------------------------

Parties to investigate whether a Default or an Event of Default has occurred.
The Administrative Agent and the Collateral Agent shall, as regards the Lenders,
be entitled to assume that no Default or Event of Default has occurred and is
continuing unless the Administrative Agent or the Collateral Agent has actual
knowledge or has been notified by the Borrower of such fact or has been notified
by a Finance Party that such Finance Party considers that a Default or Event of
Default has occurred and is continuing, such notification to specify in detail
the nature thereof.

 

14.7 Action by Administrative Agent or Collateral Agent

The Administrative Agent and the Collateral Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it on behalf of the Finance Parties by and under this
Agreement; provided, however, that the Administrative Agent shall not exercise
any rights under Section 13.2 or under the Guarantee or the Security Documents
or expressed to be on behalf of or with the approval of the Majority Lenders or
the Collateral Agent without the request, consent or instructions of the
Majority Lenders. Furthermore, any rights of the Administrative Agent expressed
to be on behalf of or with the approval of the Majority Lenders shall be
exercised by the Administrative Agent upon the request or instructions of the
Majority Lenders. Neither the Administrative Agent nor the Collateral Agent
shall incur any liability to the Finance Parties under or in respect of any of
the Credit Documents with respect to anything which it may do or refrain from
doing in the reasonable exercise of its judgment or which may seem to it to be
necessary or desirable in the circumstances, except for its gross negligence or
willful misconduct. The Administrative Agent and the Collateral Agent shall in
all cases be fully protected in acting or refraining from acting under any of
the Credit Documents in accordance with the instructions of the Majority Lenders
and any action taken or failure to act pursuant to such instructions shall be
binding on all Finance Parties. In respect of any notice by or action taken by
the Administrative Agent or the Collateral Agent hereunder, the Borrower shall
at no time be obliged to enquire as to the right or authority of the
Administrative Agent or the Collateral Agent to so notify or act.

 

14.8 Notice of Events of Default

In the event that the Administrative Agent shall acquire actual knowledge or
shall have been notified of any Default or Event of Default, the Administrative
Agent shall promptly notify the Lenders and shall take such action and assert
such rights under Section 13.2 of this Agreement and under the other Credit
Documents as the Majority Lenders shall request in writing and the
Administrative Agent shall not be subject to any liability by reason of its
acting pursuant to any such request. If the Majority Lenders shall fail for five
Business Days after receipt of the notice of any Default or Event of Default to
request the Administrative Agent to take such action or to assert such rights
under any of the Credit Documents in respect of such Default or Event of
Default, the Administrative Agent may, but shall not be required to, and subject
to subsequent specific instructions from the Majority Lenders, take such action
or assert such rights (other than rights under Section 13.2 of this Agreement or
under the other Credit Documents and other than giving an express waiver of any
Default or any Event of Default) as it deems in its reasonable discretion to be
advisable for the protection of the Lenders except that, if the Majority Lenders
have instructed the Administrative Agent not to take such action or assert such
rights, in no event shall the Administrative Agent act contrary to such
instructions unless required by law to do so.

 

115



--------------------------------------------------------------------------------

14.9 Responsibility Disclaimed

Neither the Administrative Agent nor the Collateral Agent shall be under any
liability or responsibility whatsoever as agent hereunder:

 

  (a) to the Borrower or any other Person as a consequence of any failure or
delay in the performance by, or any breach by, any Finance Party or Finance
Parties of any of its or their obligations under any of the Credit Documents;

 

  (b) to any Finance Party or Finance Parties as a consequence of any failure or
delay in performance by, or any breach by, any Obligor of any of its obligations
under any of the Credit Documents; or

 

  (c) to any Finance Party or Finance Parties for any statements,
representations or warranties in any of the Credit Documents or in any other
documents contemplated hereby or thereby or in any other information provided
pursuant to any of the Credit Documents or any other documents contemplated
thereby or for the validity, effectiveness, enforceability or sufficiency of any
of the Credit Documents or any other document contemplated hereby or thereby.

 

14.10 Indemnification

The Finance Parties agree to indemnify the Administrative Agent and the
Collateral Agent and any of their respective Affiliates, shareholders, officers,
directors, employees and agents (collectively, “Related Parties”) (to the extent
not reimbursed by the Borrower) in their respective Pro Rata Shares from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Collateral Agent or their Related Parties in any way
relating to or arising out of any of the Credit Documents or any other document
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under any of the Credit Documents
or any document contemplated hereby or thereby, except that no Finance Party
shall be liable to the Administrative Agent or the Collateral Agent or their
Related Parties for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Administrative
Agent or the Collateral Agent.

 

14.11 Credit Decision

Each Lender represents and warrants to the Administrative Agent and the
Collateral Agent that:

 

  (a) in making its decision to enter into this Agreement and to make its Pro
Rata Share of a Credit Facility available to the Borrower, it is independently
taking whatever steps it considers necessary to evaluate the financial condition
and affairs of the Obligors and that it has made an independent credit judgment
without reliance upon any information furnished by the Administrative Agent; and

 

116



--------------------------------------------------------------------------------

  (b) so long as any portion of a Credit Facility is being utilized by the
Borrower, it will continue to make its own independent evaluation of the
financial condition and affairs of the Obligors and in taking or not taking
action under or based upon this Agreement, any other Credit Document or any
related agreement or document furnished hereunder or thereunder.

 

14.12 Successor Administrative Agent and Collateral Agent

 

  (a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may, with the prior written
consent of the Borrower (which consent shall not be required for so long as a
Default has occurred and is continuing), resign at any time by giving 30 days
written notice thereof to the Borrower and the Lenders. Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Administrative Agent who shall be one of the Lenders unless none of the Lenders
wishes to accept such appointment. If no successor Administrative Agent shall
have been so appointed and shall have accepted such appointment by the time of
such resignation, then the retiring Administrative Agent may, on behalf of the
Finance Parties , appoint a successor Administrative Agent which shall be a bank
which has combined capital and reserves in excess of $250,000,000; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Applicable Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, duties and obligations of the retiring
Administrative Agent (in its capacity as Administrative Agent but not in its
capacity as a Finance Party) and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (in its capacity as
Administrative Agent but not in its capacity as a Finance Party). After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, provisions of this Article 14 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.

 

117



--------------------------------------------------------------------------------

  (b) The Collateral Agent may, with the prior written consent of the Borrower
(which consent shall not be required for so long as a Default has occurred and
is continuing), resign at any time by giving 30 days written notice thereof to
the Borrower and the Lenders. Upon any such resignation, the Majority Lenders,
shall have the right, but not the obligation, to appoint a successor Collateral
Agent who shall be one of the Lenders. Upon the acceptance of any appointment as
Collateral Agent hereunder by any successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, duties and obligations of the retiring Collateral
Agent and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder. After any retiring Collateral Agent resignation hereunder
as the Collateral Agent, provisions of this Article 14 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Collateral Agent.

 

14.13 Delegation by Administrative Agent or Collateral Agent.

The Administrative Agent or the Collateral Agent shall have the right to perform
any and all of its duties or obligations and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more sub
agents appointed by the Administrative Agent or the Collateral Agent so long as
the Administrative Agent or the Collateral Agent shall not thereby be relieved
of such duties or obligations. The Administrative Agent and the Collateral
Agent, and any such sub agent may perform any and all of their respective duties
and exercise their respective rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of the DIP Agent and any such sub
agent.

 

14.14 Waivers and Amendments

 

  (a) Subject to Section 14.14(b) and (c), any term, covenant or condition of
any of the Credit Documents may only be amended with the prior consent of the
Borrower and the Majority Lenders or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Majority Lenders and in any such event the failure to observe, perform or
discharge any such covenant, condition or obligation, so amended or waived
(whether such amendment is executed or such consent or waiver is given before or
after such failure), shall not be construed as a breach of such covenant,
condition or obligation or as a Default or Event of Default.

 

  (b) Notwithstanding Section 14.14(a), without the prior written consent of
each Lender, no such amendment or waiver shall directly:

 

  (i) increase the amount of the Individual Commitment of any Lender with
respect to the Credit Facility;

 

118



--------------------------------------------------------------------------------

  (ii) extend the Maturity Date;

 

  (iii) extend the time for the payment of interest on Loans, forgive any
portion of principal thereof, reduce the stated rate of interest thereon or
amend the requirement of pro rata application of all amounts received by the
Administrative Agent in respect of the Credit Facility;

 

  (iv) reduce the stated amount or postpone the date for payment of any fees or
other amount to be paid pursuant to Article 7 or Article 8 of this Agreement;

 

  (v) permit any subordination of any of the Secured Obligations;

 

  (vi) except as otherwise permitted pursuant to Section 14.20, release or
discharge any Guarantee or any Security Documents, in whole or in part.

 

  (vii) change the percentage of the Lenders’ requirement to constitute the
Majority Lenders or otherwise amend the definition of Majority Lenders;

 

  (viii) amend or alter the terms of Section 13.4, Section 14.14 Section 14.16,
Section 14.17 or Section 14.24;

 

  (ix) [reserved];

 

  (x) amend the definitions of “Exposure”, “Credit Document”, “Finance Party”,
or “Secured Obligations”.

 

  (c) [Reserved].

 

  (d) No amendment to or waiver of any provision hereof to the extent it affects
the rights or obligations of the Administrative Agent or the Collateral Agent
shall be effective without the prior written consent of the Administrative Agent
or the Collateral Agent.

 

  (e) [Reserved].

 

  (f) [Reserved].

 

14.15 Determination by Administrative Agent Conclusive and Binding

Any determination to be made by the Administrative Agent on behalf of or with
the approval of the Majority Lenders under this Agreement shall be made by the
Administrative Agent in good faith and, if so made, shall be binding on all
parties, absent manifest error. The Obligors are entitled to assume that any
action taken by the Administrative Agent under or in connection with any Credit
Document has been appropriately authorized by the Lenders or the Majority
Lenders, as the case may be, pursuant to the terms hereof.

 

119



--------------------------------------------------------------------------------

14.16 Adjustments among Lenders after Acceleration

 

  (a) The Lenders agree that, at any time after all Indebtedness of the Borrower
to the Lenders pursuant hereto has become immediately due and payable pursuant
to Section 13.2 or after the cancellation or termination of the Credit Facility,
they will at any time or from time to time upon the request of any Lender
through the Administrative Agent purchase portions of the availments made
available by the other Lenders which remain outstanding, and make any other
adjustments which may be necessary or appropriate, in order that the amounts of
the availments made available by the respective Lenders which remain
outstanding, as adjusted pursuant to this Section 14.16, will be in the same
proportions as their respective Pro Rata Shares thereof with respect to the
Credit Facility immediately prior to such acceleration, cancellation or
termination.

 

  (b) The Lenders agree that, at any time after all Indebtedness of the Borrower
to the Lenders pursuant hereto has become immediately due and payable pursuant
to Section 13.2 or after the cancellation or termination of the Credit Facility,
the amount of any repayment made by the Borrower under this Agreement, and the
amount of any proceeds of the exercise of any rights or remedies of the Lenders
under the Credit Documents, which are to be applied against amounts owing
hereunder or thereunder as principal and/or other indebtedness then due and
payable under any Credit Document, will be so applied in a manner such that to
the extent possible, the amount of credit outstanding under the Credit Facility
which is owing to each Lender, after giving effect to such application, will be
pro rata in accordance with the Lenders’ Pro Rata Shares immediately prior to
such acceleration, cancellation or termination.

 

  (c) For greater certainty, each Lender acknowledges and agrees that without
limiting the generality of Section 14.16(b), such provision will have
application if and whenever any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off,
compensation, or otherwise), other than the excess portion of the
proportionately greater payment referred to in Section 14.17.

 

  (d) The Borrower agrees to be bound by and to do all things necessary or
appropriate to give effect to any and all purchases and other adjustments made
by and between the Lenders pursuant to this Section 14.16.

 

14.17 Redistribution of Payment

If a Lender shall receive payment, at any time after all Indebtedness of the
Borrower to the Lenders pursuant hereto has become immediately due and payable
pursuant to

 

120



--------------------------------------------------------------------------------

Section 13.2 or after the cancellation or termination of the Credit Facility, of
a portion of the aggregate amount of Secured Obligations then due and payable by
an Obligor to the Lender (whether by set-off, repayment, the proceeds of the
exercise of any rights or remedies of the Lenders under the Credit Documents or
otherwise) which is greater than the proportion received by any other Lender in
respect of the aggregate amount of Secured Obligations then due and payable to
it (having regard to the respective Exposures of the Lenders that are then due
and payable), the Lender receiving such proportionately greater payment shall
purchase a participation (which shall be deemed to have been done simultaneously
with receipt of such payment) in that portion of the aggregate outstanding
Secured Obligations due and payable to the other Lender or Lenders so that the
respective receipts shall be pro rata to their respective participation in the
Secured Obligations that are then due and payable; provided, however, that if
all or part of such proportionately greater payment received by such purchasing
Lender shall be recovered from the Borrower, such purchase shall be rescinded
and the purchase price paid for such participation shall be returned by such
selling Lender or Lenders to the extent of such recovery, but without interest.

 

14.18 Distribution of Notices

Except as otherwise expressly provided herein, promptly after receipt by the
Administrative Agent of any notice or other document which is delivered to the
Administrative Agent hereunder on behalf of the Lenders, the Administrative
Agent shall provide a copy of such notice or other document to each of the
Lenders; provided, however, that a copy of any such notice delivered at any time
during the continuance of an Event of Default shall be delivered by the
Administrative Agent to each of the Finance Parties.

 

14.19 Other Security Not Permitted

None of the Finance Parties shall be entitled to enjoy any Lien with respect to
any of the Collateral other than the Security.

 

14.20 Discharge of Security

To the extent a sale or other disposition of the Collateral is permitted
pursuant to the provisions hereof, the Lenders hereby authorize the Collateral
Agent, at the cost and expense of the Borrower, to execute such discharges and
other instruments which are necessary for the purposes of releasing and
discharging the Security therein or for the purposes of recording the provisions
or effect thereof in any office where the Security Documents may be registered
or recorded or for the purpose of more fully and effectively carrying out the
provisions of this Section 14.20.

 

14.21 Exculpation of DIP Agent

The DIP Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Credit Documents. Without limiting the
generality of the foregoing, the DIP Agent:

 

  (a) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing

 

121



--------------------------------------------------------------------------------

  (b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the DIP Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the DIP Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the DIP Agent to liability or that is contrary to any Credit
Document or applicable law; and

 

  (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Obligors or any of their Affiliates
that is communicated to or obtained by the Person serving as the DIP Agent or
any of their respective Affiliates in any capacity.

The DIP Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the DIP Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 13.2 and 14.14) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

The DIP Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the DIP Agent by the Obligors or a Lender. Upon the occurrence of a
Default or Event of Default, the DIP Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Majority Lenders. Unless and until the DIP Agent shall have received such
direction, the DIP Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Secured Parties.
In no event shall the DIP Agent be required to comply with any such directions
to the extent that the DIP Agent believes that its compliance with such
directions would be unlawful.

The DIP Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Credit Document or any other agreement, instrument or document or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (v) the value or the sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in Article 12 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the DIP Agent.

 

122



--------------------------------------------------------------------------------

14.22 [Reserved]

 

14.23 Enforcement

The DIP Agent reserves the sole right to enforce, or otherwise deal with, the
Security and to deal with the Obligors in connection therewith; provided,
however, that the DIP Agent shall so enforce, or otherwise deal with, the
Security as the Majority Lenders shall instruct.

 

14.24 Application of Cash Proceeds of Realization

Subject to the Interim Order or the Final Order, as applicable,

 

  (a) All Proceeds of Realization not in the form of cash shall be forthwith
delivered to the Administrative Agent and disposed of, or realized upon, by the
Administrative Agent in such manner as the Majority Lenders may approve so as to
produce Cash Proceeds of Realization.

 

  (b) Subject to the claims, if any, of secured creditors of the Obligors whose
security ranks in priority to the Security, all Cash Proceeds of Realization
shall be applied and distributed, and the claims of the Finance Parties shall be
deemed to have the relative priorities which would result in the Cash Proceeds
of Realization being applied and distributed, as follows:

 

  (i) firstly, to the payment of all reasonable costs and expenses incurred by
the Administrative Agent (including, without limitation, all legal fees and
disbursements) in the exercise of all or any of the powers granted to it
hereunder or under the Security Documents and Guarantees and in payment of all
of the remuneration of any Receiver and all costs and expenses properly incurred
by such Receiver (including, without limitation, all legal fees and
disbursements) in the exercise of all or any powers granted to it under the
Security Documents;

 

  (ii) secondly, to the payment of the Secured Obligations of the Obligors
(including holding as cash collateral to be applied against Secured Obligations
of the Borrower which have not then matured) to the Finance Parties pro rata in
accordance with their relative Exposures; and

 

  (iii) the balance, if any, in accordance with Applicable Law.]

 

14.25 Survival

The provisions of Article 8, Article 10, Article 11, Article 13 and Article 14
(and all other provisions of this Agreement which are necessary to give effect
to each of the provisions of such Articles), the Guarantee and the Security
Documents shall survive repayment in full of all credit outstanding under the
Credit Facility and the termination of the Individual

 

123



--------------------------------------------------------------------------------

Commitments of the Lenders hereunder for the benefit of the Finance Parties
until the Termination Date. All references in the Articles set out above (and
all other provisions of this Agreement which are necessary to give effect to
each of the provisions of such Articles), the Guarantee and the Security
Documents to “Lenders” and “Lender”, as the case may be, shall, after the
repayment in full of all credit outstanding under the Credit Facility and the
termination of the Individual Commitments of the Lenders hereunder, be
references to the “Finance Parties” and “Finance Party”, as the case may be,
mutatis mutandis.

 

14.26 Credit Bidding.

The Obligors and the Lenders hereby irrevocably authorize the DIP Agent, based
upon the instruction of the Majority Lenders, to (a) consent to, credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any disposition thereof
conducted under the provisions of the UCC, including pursuant to Sections 9-610
or 9-620 of the UCC, or (c) credit bid or purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
other sale or foreclosure conducted by the DIP Agent (whether by judicial action
or otherwise) in accordance with applicable law, in each case, so long as such
bid provides for immediate payment in full in cash of the ABL Secured
Obligations upon the consummation of such credit bid or purchase. In connection
with any such credit bid or purchase, (i) the Secured Obligations owed to the
Lenders shall be entitled to be, and shall be, credit bid on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
being estimated for such purpose if the fixing or liquidation thereof would not
unduly delay the ability of the DIP Agent to credit bid or purchase at such
disposition of the Collateral and, if such claims cannot be estimated without
unduly delaying the ability of the DIP Agent to credit bid, then such claims
shall be disregarded, not credit bid, and not entitled to any interest in the
asset or assets purchased by means of such credit bid) and the Lenders whose
Secured Obligations are credit bid shall be entitled to receive interests
(ratably based upon the proportion of their Secured Obligations credit bid in
relation to the aggregate amount of Secured Obligations so credit bid) in the
asset or assets so purchased (or in the Shares of the acquisition vehicle or
vehicles that are used to consummate such purchase), and (ii) the DIP Agent,
based upon the instruction of the Majority Lenders, may accept non-cash
consideration, including debt and equity securities issued by such acquisition
vehicle or vehicles and in connection therewith the DIP Agent may reduce the
Secured Obligations owed to the Lenders (ratably based upon the proportion of
their Secured Obligations credit bid in relation to the aggregate amount of
Secured Obligations so credit bid) based upon the value of such non-cash
consideration.

 

14.27 Register

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the DIP Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.

 

124



--------------------------------------------------------------------------------

ARTICLE 15

MISCELLANEOUS

 

15.1 Notices, Etc.

All notices, demands, requests and other communications provided for in or
required to be delivered under this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record, and addressed
to the party to be notified as follows:

(a) if to the Borrower and the Guarantors:

Allied Nevada Gold Corp.

9790 Gateway Drive, Suite 200

Reno, Nevada 89521

Attention: Chief Financial Officer

Telecopy No.: (775) 358-4458

Email: steve.jones@alliednevada.com

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Philip C. Dublin

Telecopy No: (212) 872-1002

Email: pdublin@akingump.com

(b) if to any Lender, to the address, telecopier number, electronic mail address
or telecopier number such Lender may from time to time specify in writing to the
DIP Agent; and

(c) if to the DIP Agent:

Wilmington Savings Fund Society, FSB

500 Delaware Avenue

Wilmington, DE 19801

Attention: Kristin Moore

Telecopy No.: (302) 421-9137

Email: KMoore@christianatrust.com

with a copy to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

 

125



--------------------------------------------------------------------------------

New York, NY 10038

Attention: Brett Lawrence

Telecopy No: (212) 806-6006

Email: blawrence@stroock.com

or at such other address as shall be notified in writing (i) in the case of the
Borrower, the Guarantors and the DIP Agent, to the other parties and (ii) in the
case of all other parties, to the DIP Agent. All such notices and communications
shall be effective upon personal delivery (if delivered by hand, including any
overnight courier service), when deposited in the mails (if sent by mail), or
when properly transmitted (if sent by a telecommunications device); provided,
however, that notices and communications to the DIP Agent pursuant to Article 3
shall not be effective until received by the DIP Agent.

(d) Notices and other communications to the Obligors and the Lenders hereunder
may be delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by the DIP Agent,
provided that, the foregoing shall not apply to notices to any Lender pursuant
to Article 3 if such Lender has notified the DIP Agent that it is incapable of
receiving notices under such Article by electronic communication. The DIP Agent
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that, approval of such procedures may be limited to particular notices
or communications.

Unless the DIP Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

15.2 Severability

Any provision hereof which is prohibited or unenforceable shall be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

 

15.3 Counterparts

This agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, pdf., or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

126



--------------------------------------------------------------------------------

15.4 Successors and Assigns

The provisions of this Agreement and other Credit Documents shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 

15.5 Assignment

 

  (a) Neither the Credit Documents nor the benefit thereof may be assigned by
any Obligor and any assignment in contravention of the foregoing shall be null
and void. No Lender may assign or otherwise transfer any of its rights or
obligations under this Agreement except (i) by way of participation in
accordance with the provisions of paragraph (b) of this Section, or (ii) to an
assignee in accordance with the provisions of paragraph (c) of this Section, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).

 

  (b)

A Lender may at any time sell to one or more other persons (“Participants”)
participating interests in any credit outstanding hereunder, any commitment of
such Lender hereunder or any other interest of the Lender hereunder. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the Borrower shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof and the Borrower shall continue to be obligated to such Lender in
connection with such Lender’s rights under this Agreement. The Borrower agrees
that if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared to be or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as the relevant Lender under this Agreement. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Article 8 with respect to its participation hereunder and for the purposes of
Article 8 such Participant shall be deemed to be a Lender to the extent of such
participation, provided, that such Participant shall have complied with
obligations of a Lender provided in Article 8 and that no Participant shall be
entitled to receive any greater amount pursuant to such Article than the
relevant Lender would have been entitled to receive in respect of the amount of
the participation transferred by the relevant Lender to such Participant had no
such transfer occurred, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the

 

127



--------------------------------------------------------------------------------

  Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the DIP Agent (in its capacity as DIP
Agent) shall have no responsibility for maintaining a Participant Register.

 

  (c)

With the prior written consent of, (x) the Administrative Agent and (y) at any
time that no Default has occurred and is continuing, the Borrower, a Lender may
at any time sell all or any part of its rights and obligations under the Credit
Documents to one or more Persons that holds or owns any High Yield Indebtedness
(“Purchasing Lenders”). For certainty, no consent shall be required for (x) any
sale by a Lender to another Lender or by a Lender to any of its affiliates or
(y) any pledge by a Lender to the central bank of any nation with a credit
rating of at least A3 (Moody’s) or A- (S&P) or a commercial bank having a credit
rating of at least A3 (Moody’s) or A-(S&P) of such Lender’s interest hereunder.
Upon such sale, the relevant Lender shall, to the extent of such sale, be
released from its obligations under the Credit Documents and each of the
Purchasing Lenders shall become a party to the Credit Documents to the extent of
the interest so purchased. Any such assignment by a Lender shall not be
effective unless and until such Lender has paid to the Administrative Agent an
assignment fee in the amount of $3,500 for each Purchasing Lender, unless and
until the Purchasing Lender has executed an instrument substantially in the form
of Exhibit F hereto (“Assignment and Assumption”) whereby the Purchasing Lender
has agreed to be bound by the terms of the Credit Documents as a Lender and has
agreed to specific Individual Commitments with respect to the Credit Facility
and a specific address, telefacsimile number and email address for the purpose
of notices as provided in Section 15.1 and unless and until the requisite
consents to such assignment have been obtained, unless and until a copy of a
fully executed copy of such instrument has been delivered to each of the
Administrative Agent and the Borrower. Subject to acceptance and recording of
the Assignment and Assumption by the Administrative Agent in the Register
pursuant to Section 14.27, and upon any such assignment becoming effective,
Schedule A hereto shall be deemed to be amended to

 

128



--------------------------------------------------------------------------------

  include the Purchasing Lender as a Lender with the specific Individual
Commitment, address, telefacsimile number and email address as aforesaid and the
Individual Commitment of the Lender making such assignment shall be deemed to be
reduced by the amount of the Individual Commitment of the Purchasing Lender with
respect to the Credit Facility. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (b) of
this Section.

 

  (d) The Borrower authorizes the Administrative Agent and the Lenders to
disclose to any Participant or Purchasing Lender (each, a “Transferee”) and any
prospective Transferee or any professional advisor of any Transferee or
prospective Transferee and authorizes each of the Lenders to disclose to any
other Lender any and all financial information in their possession concerning
the Borrower which has been delivered to them by or on behalf of the Borrower
pursuant to this Agreement or which has been delivered to them by or on behalf
of the Borrower in connection with their credit evaluation of the Obligors prior
to becoming a party to this Agreement, so long as any such Transferee agrees not
to disclose any confidential, non-public information to any person other than
its non-brokerage affiliates, employees, accountants or legal counsel, unless
required by law and authorizes each of the Lenders to disclose to any other
Lender and to any Person where disclosure is required by law, regulation, legal
process or regulatory authority (for certainty under any circumstance and not
solely in connection with assignment of rights). Each Lender shall advise the
Borrower, upon request, of the identity of the Participants to whom it has sold
participating interests and the nature and extent of the interests sold unless
prohibited by Applicable Law.

 

  (e) Notwithstanding the foregoing, each Purchasing Lender shall be required to
become a party to the Restructuring Support Agreement prior to the assignment of
any Loans and/or Individual Commitments to such Purchasing Lender becoming
effective.

 

  (f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

15.6 Entire Agreement

This agreement and the agreements referred to herein and delivered pursuant
hereto (including, without limitation, the Fee Letter) constitute the entire
agreement between the parties hereto and supersede any prior agreements,
undertakings, declarations, representations and understandings, both written and
verbal, in respect of the subject matter hereof.

 

129



--------------------------------------------------------------------------------

15.7 Further Assurances

The Borrower shall, and shall cause each other Obligor to, from time to time and
at all times hereafter, upon every reasonable request of the Administrative
Agent (at the direction of the Majority Lenders), make, do, execute, and deliver
or cause to be made, done, executed and delivered all such further acts, deeds,
assurances and things as may be necessary in the opinion of the Administrative
Agent for more effectually implementing and carrying out the true intent and
meaning of the Credit Documents or any agreement delivered pursuant hereto or
thereto and such additional security, legal opinions, consents, approvals,
acknowledgements, undertakings, non-disturbance agreements, directions and
negotiable documents of title in connection with the property and assets of the
Obligors, in form and substance reasonably satisfactory to the Majority Lenders,
as the Administrative Agent (at the direction of the Majority Lenders) may from
time to time reasonably request, to ensure (i) that all Collateral are subject
to a Lien in favor of the Administrative Agent and (ii) the intended first or
second priority ranking, as applicable, of such Liens.

 

15.8 Judgment Currency

 

  (a) If, for the purpose of obtaining or enforcing judgment against the
Borrower in any court in any jurisdiction, it becomes necessary to convert into
a particular currency (such currency being hereinafter in this Section 15.8
referred to as the “Judgment Currency”) an amount due in another currency (such
other currency being hereinafter in this Section 15.8 referred to as the
“Indebtedness Currency”) under this Agreement, the conversion shall be made at
the rate of exchange prevailing on the Business Day immediately preceding:

 

  (i) the date of actual payment of the amount due, in the case of any
proceeding in the courts of the Province of Ontario or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date; or

 

  (ii) the date on which the judgment is given, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section 15.8(a)(ii) being hereinafter in this Section 15.8
referred to as the “Judgment Conversion Date”).

 

  (b)

If, in the case of any proceeding in the court of any jurisdiction referred to
in Section 15.8(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Borrower shall pay to the appropriate judgment creditor or
creditors such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on

 

130



--------------------------------------------------------------------------------

  the date of payment, will produce the amount of the Indebtedness Currency
which could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial order at the rate of exchange prevailing on the
Judgment Conversion Date.

 

  (c) Any amount due from the Borrower under the provisions of Section 15.8(b)
shall be due to the appropriate judgment creditor or creditors as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Agreement.

 

  (d) The term “rate of exchange” in this Section 15.8 means the noon spot rate
of exchange for Canadian interbank transactions applied in converting the
Indebtedness Currency into the Judgment Currency published by the Bank of Canada
for the day in question.

 

15.9 Waivers of Jury Trial, Governing Law

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT TO WHICH IT IS A PARTY AND FOR ANY COUNTERCLAIM THEREIN.

 

  (a) This Agreement and the other Credit Documents (unless otherwise expressly
provided therein) shall be governed by, and construed in accordance with, the
Bankruptcy Code (to the extent applicable) and the internal laws of the State of
New York (including Section 5-1401 and 5-1402 of the General Obligations Law of
the State of New York), without regard to conflicts of laws principles that
would require application of another law.

 

  (b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Bankruptcy
Court and, if the Bankruptcy Court does not have (or abstains from retaining or
exercising) jurisdiction, the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York, New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any of the other Credit
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Credit Documents in the courts of any jurisdiction.

 

131



--------------------------------------------------------------------------------

  (c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Credit
Documents to which it is a party in any of the courts described in clause
(b) above. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

  (d) Notwithstanding the foregoing, the DIP Agent may determine that security
documentation relating to the Collateral shall be governed by local or foreign
law, as applicable.

 

  (e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Applicable Law.

 

15.10 Consultant

The Obligors hereby acknowledge and agree that the DIP Agent (at the direction
of the Majority Lenders) shall have the unfettered right to appoint a Consultant
(to be retained at usual and customary hourly rates) to analyze the operational
status of the any Operating Mine and the other operations of the Obligors. The
Obligors shall be responsible for all reasonable and documented costs and
expenses of any Consultant appointed 1 time in any Fiscal Year; provided that
Obligors shall be responsible for all reasonable and documented costs and
expenses of any Consultants at any time during the continuance of an Event of
Default.

 

15.11 USA Patriot Act

Each Lender subject to the Act (as hereinafter defined) hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Obligors which
information includes the name and address of each Obligor and other information
that will allow such Lender to identify such Obligor in accordance with the Act.

 

15.12 Information

The Obligors hereby acknowledge that (i) the DIP Agent will make available to
the Lenders materials and/or information provided by or on behalf of the
Obligors hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (2) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Obligors or their securities) (each, a “Public Lender”). The Obligors
hereby

 

132



--------------------------------------------------------------------------------

agree that so long as any Obligor is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Obligors
shall be deemed to have authorized the DIP Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Obligors or
their securities for purposes of United States federal and state securities
laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Lender”; and
(z) the DIP Agent shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Lender.”

Without limitation of the foregoing:

(i) The Obligors agree that if it or any of its Subsidiaries issue any publicly
traded securities at a future date, any of the Borrower Materials that were
posted to a portion of the Platform designated “Public Lender”, to the extent
then constituting material non-public information as of the date of such
issuance, will be publicly disclosed or set forth in the related prospectus or
other offering document for such issuance.

(ii) From and after the Closing Date, the Obligors hereby authorize the DIP
Agent to post (x) the annual and quarterly financial statements delivered under
clauses (i) and (ii)(B) of Section 11.1(b) and (y) the monthly operating reports
filed with the Bankruptcy Court to a portion of the Platform designated “Public
Lender”. The Obligors further agree to clearly label such financial statements
with a notice stating: “Confidential Financial Statements to be Provided to
Public Lender Side” before delivering them to the DIP Agent.

15.13 Conflicts. In the event of any conflict between the terms of this
Agreement and the Interim Order or the Final Order, as applicable, the Interim
Order or the Final Order, as applicable, including, without the limitation, the
provisions therein governing the relationship between the ABL Secured
Obligations and the Permitted ABL Liens, on the one hand, and the Secured
Obligations and the Security, on the other hand, shall govern.

[The remainder of this page is intentionally left blank.]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
on the date first written above.

 

Allied Nevada Gold Corp. ALLIED NEVADA GOLD CORP. 9790 Gateway Drive, Suite 200
Reno, Nevada 89521 By:

 

Name: Title: Attention: Chief Financial Officer Telefax: (775) 358-4458 By:

 

Name: Title:



--------------------------------------------------------------------------------

Wilmington Savings Fund Society, FSB, as
Administrative Agent and Collateral Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

[            ], as a Lender By:

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE A

LENDERS AND INDIVIDUAL COMMITMENTS

 

Lender

  

Individual Commitments

   $[            ]    $[            ] TOTAL:   



--------------------------------------------------------------------------------

SCHEDULE 11.1(ee)

MILESTONES

A. The Final Order shall have been entered by the Bankruptcy Court on or prior
to the date that is thirty-five (35) days after the Petition Date;

B. An order (which order shall be materially consistent with the Restructuring
Support Agreement and otherwise in form and substance reasonably acceptable to
the Majority Lenders) approving the assuming of the Restructuring Support
Agreement pursuant to section 365 of the Bankruptcy Code and granting relief
related thereto shall have been entered by the Bankruptcy Court on or prior to
the date that is seventy-five (75) calendar days after the Petition Date;

C. An order (which order shall be materially consistent with the Restructuring
Support Agreement and otherwise in form and substance reasonably acceptable to
the Majority Lenders) approving bid procedures filed with the Bankruptcy Court
with respect to the mining exploration properties (including any royalties,
profit interests or other payment streams related thereto) described on Schedule
11.2(p) attached hereto (the “Bidding Procedures”) shall have been entered by
the Bankruptcy Court on or prior to the date that is seventy-five (75) calendar
days after the Petition Date;

D. A motion, which shall attach a copy of the Plan of Reorganization, seeking
approval of the Disclosure Statement and associated procedures for the
Solicitation shall have been filed with the Bankruptcy Court on or prior to the
date that is seventy-five (75) calendar days after the Petition Date;

E. An order (which order shall be materially consistent with the Restructuring
Support Agreement and otherwise in form and substance reasonably acceptable to
the Majority Lenders) approving the Disclosure Statement shall have been entered
by the Bankruptcy Court on or prior to the date that is one hundred ten
(110) calendar days after the Petition Date;

F. The Solicitation shall have commenced on or prior to the date that is one
hundred twenty-five (125) calendar days after the Petition Date;

G. An order confirming the Plan of Reorganization (which order shall be
materially consistent with the Restructuring Support Agreement and otherwise in
form and substance reasonably acceptable to the Majority Lenders) shall have
been entered by the Bankruptcy Court on or prior to the date that is one hundred
sixty-five (165) calendar days after the Petition Date;

H. The Effective Date shall have occurred, all conditions precedent to the
effectiveness of the Plan of Reorganization shall have been satisfied or
expressly waived in accordance with the terms thereof, as the case may be, and
the transactions to occur on such date pursuant to the Plan of Reorganization
shall have become effective or been consummated, on or prior to the date that is
one hundred eighty (180) calendar days after the Petition Date.